Exhibit 10.79

Portions of this exhibit marked [*] are requested to be treated confidentially.

EXECUTION VERSION

LICENSE AGREEMENT

between

Photocure ASA

and

Salix Pharmaceuticals, Inc.

Dated 19 October 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  DEFINITIONS      7   

ARTICLE 2

  GRANT OF LICENSE RIGHTS      22   

2.1

  License to Salix      22   

2.2

  Retained Rights      22   

2.3

  Limitations; Exclusivity      22   

2.4

  Sublicensees      22   

2.5

  ROFR Products      23   

2.6

  License to Photocure      24   

ARTICLE 3

  GOVERNANCE      24   

3.1

  Steering Committee      24   

3.2

  Membership      25   

3.3

  Steering Committee Meetings      26   

3.4

  Steering Committee Officers; Minutes      26   

3.5

  Decision-Making      26   

ARTICLE 4

  PAYMENT      26   

4.1

  Initial Payments      26   

4.2

  Development Milestones      27   

4.3

  Sales Milestones      28   

4.4

  Sublicense Revenue      28   

4.5

  Royalty Payments      28   

4.6

  Royalty and Sublicense Revenue Reports; Payments      30   

4.7

  General Payment Terms; Audit Rights      31   

4.8

  Sublicenses; No Duplication      32   

ARTICLE 5

  DEVELOPMENT OF LUMACAN PRODUCTS      32   

5.1

  Technology Transfer from Photocure      32   

5.2

  Development Plans; Coordination      33   

5.3

  Development of Photodynamic Devices      33   

5.4

  Conduct of Development      33   

5.5

  Salix Development Reports; Access to Salix Clinical Data      34   

5.6

  Photocure Development Reports; Access to Photocure Clinical Data      35   

5.7

  Certain Funding Matters      36   

ARTICLE 6

  REGULATORY MATTERS      36   

6.1

  Regulatory Responsibilities      36   

6.2

  Rights of Cross-Reference      37   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

6.3

  Pricing and Reimbursement Approvals      38   

6.4

  Conduct of Post Approval Clinical Studies      39   

6.5

  Communications with Regulatory Authorities      39   

6.6

  Regulatory Audits      40   

6.7

  Reporting Adverse Drug Reactions/Experiences      40   

6.8

  Global Safety Database      41   

6.9

  Recalls and Voluntary Withdrawals      41   

ARTICLE 7

  COMMERCIALIZATION      41   

7.1

  General      41   

7.2

  Marketing Plans      42   

7.3

  Product Labeling and Promotional Materials      42   

7.4

  Sales Force      42   

7.5

  Marketing Reports      42   

7.6

  Co-Promotion or Sublicense in Europe Territory      43   

7.7

  Compliance with Laws      43   

7.8

  Unauthorized Sales      44   

ARTICLE 8

  MANUFACTURE AND SUPPLY      45   

8.1

  API Supply      45   

8.2

  Commercial Supply of Lumacan Products      47   

8.3

  DMF      48   

8.4

  Quality Assurance Agreements      48   

ARTICLE 9

  INTELLECTUAL PROPERTY      48   

9.1

  Ownership      48   

9.2

  Inventorship      49   

9.3

  Patent Prosecution      50   

9.4

  Enforcement      52   

9.5

  Infringement Claims by Third Parties      54   

9.6

  Patent Certifications      55   

9.7

  Patent Marking      56   

9.8

  Additional Licensees under the Licensed Patents      56   

9.9

  Exception for Patents Licensed from [*]      56   

9.10

  Third Party Licenses      57   

9.11

  Option to [*] Patents      57   

 

 

 

[*] Confidential treatment requested.

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 10

  TRADEMARKS      58   

10.1

  Rights      58   

10.2

  Manner of Use      59   

10.3

  Quality Control      60   

10.4

  Enforcement of Licensed Trademarks      60   

ARTICLE 11

  REPRESENTATIONS      61   

11.1

  Mutual Representations      61   

11.2

  Additional Representations of Photocure      62   

11.3

  Photocure Covenants      67   

11.4

  Additional Representations of Salix      68   

11.5

  Covenants of Salix      68   

11.6

  Disclaimer      68   

ARTICLE 12

  CONFIDENTIALITY      69   

12.1

  Nondisclosure and Non-Use      69   

12.2

  Licensed Technical Information      69   

12.3

  Permitted Disclosures      69   

12.4

  Scientific Publications and Presentations      69   

12.5

  Terms of this Agreement      70   

12.6

  Press Releases      71   

12.7

  Study Subject Information      71   

ARTICLE 13

  INDEMNIFICATION; INSURANCE      71   

13.1

  Indemnification of Photocure by Salix      71   

13.2

  Indemnification of Salix by Photocure      72   

13.3

  Indemnification Procedure      72   

13.4

  Insurance      73   

ARTICLE 14

  TERM; TERMINATION      74   

14.1

  Term      74   

14.2

  Termination for Cause      74   

14.3

  Termination for Patent Challenge      75   

14.4

  Termination for Insolvency or Bankruptcy      75   

14.5

  Termination by Salix at Its Discretion      75   

14.6

  Termination of Licenses; Accrued Obligations      75   

14.7

  Effects of Termination or Expiration      76   

14.8

  Sale of Inventory      77   

14.9

  Effect of Termination on Sublicenses Granted by Salix      77   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

14.10

  Milestone Payments; Royalties      78   

14.11

  Royalties to Salix      78   

14.12

  Surviving Provisions      79   

ARTICLE 15

  MISCELLANEOUS      79   

15.1

  Force Majeure      79   

15.2

  Agency      79   

15.3

  Choice of Law      80   

15.4

  Notices      80   

15.5

  Severability      81   

15.6

  Entire Agreement      81   

15.7

  Modifications; No Waiver      82   

15.8

  Cumulative Remedies      82   

15.9

  Assignment; Binding Effect      82   

15.10

  Change in Control of Photocure; Acquisition      82   

15.11

  Counterparts      83   

15.12

  Executive Mediation      83   

15.13

  No Consequential Damages      84   

15.14

  Interpretation      84   

15.15

  Representation by Counsel      84   

15.16

  Further Assurances      84   

15.17

  Jurisdiction; Venue; Service      84   

15.18

  Specific Enforcement      85   

15.19

  English Language      86   

15.20

  Performance by Affiliates      86   

15.21

  Export Control      86   

15.22

  Performance by Subcontractors and Affiliates      86   

15.23

  No Benefit to Third Parties      87   

EXHIBITS

 

Exhibit 1.7

  Asia Territory

Exhibit 1.30

  Europe Territory

Exhibit 1.32

  Existing Formulations

Exhibit 1.58

  Licensed Patents

Exhibit 1.60

  Licensed Trademarks

Exhibit 1.95

  Salix COGS

Exhibit 1.97

  Salix Competitors

Exhibit 5.1

  Technology Transfer to Salix Under Section 5.1

Exhibit 5.2

  Initial Development Outline

Exhibit 9.10

  Patent for Which Obligations Under Section 9.10(b)(i) Shall Not Apply

Exhibit 11.2

  Photocure Knowledge

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Exhibit 11.2(m)   Adverse Events Known to Photocure or its
Affiliates    Exhibit 11.2(n)   Clinical and Pre-Clinical Studies Conducted by
Photocure    Exhibit 12.6   Press Release   

 

v



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), entered into as of 19 October 2010
(the “Effective Date”), is made by and between Photocure ASA, a Norwegian
corporation (“Photocure”), and Salix Pharmaceuticals, Inc., a Delaware
corporation (“Salix”). Photocure and Salix are sometimes collectively referred
to herein as the “Parties” or individually as a “Party”.

BACKGROUND

A. Photocure has developed a hexylaminolevulinate compound, and its method of
manufacture and use, as a photosensitizing agent in the diagnosis of colorectal
cancer.

B. Photocure has significant experience in both the development and
commercialization of photodynamic medicinal and medical device products in other
fields of use.

C. Salix and Photocure desire to collaborate on the development and
commercialization of Photocure’s product for the diagnosis, staging or
monitoring of gastrointestinal dysplasia or cancer (the diagnosis, staging or
monitoring of gastrointestinal dysplasia or cancer hereinafter referred to as
the “Field”).

D. Photocure is willing to grant to Salix, and Salix desires to obtain, an
exclusive license to the Licensed IP for the development and commercialization
of Lumacan Products for use and sale in the Field in the Salix Territory (as
defined below), all on the terms and conditions set forth below.

NOW THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

All capitalized terms used and not otherwise defined herein shall have the
meanings set forth below:

1.1 “Adverse Events” has the meaning set forth in Section 11.2.

1.2 “Acquisition,” with respect to a Party, means a merger, acquisition (whether
of all of the stock or all or substantially all of the assets of a Person or any
operating or business division of a Person) or similar transaction by or with
the Party, other than a Change in Control of the Party.

1.3 “Affiliate” means any person, corporation, partnership, firm, joint venture
or other entity that, directly controls or is controlled by, or is under common
control with a Party. For purposes of this definition , “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct, or
cause the direction of, the management or policies, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise, or (b) ownership, directly or indirectly, of
fifty percent (50%) or more of the shares of stock entitled to vote for the
election of directors, in the case of a corporation, or fifty percent (50%) or
more of the voting securities, or other voting ownership interests, in the case
of any limited liability company or other type of legal entity.



--------------------------------------------------------------------------------

1.4 “ANDA” means an Abbreviated New Drug Application as defined in the FDC Act
and the regulations promulgated thereunder.

1.5 “Applicable Law” means applicable laws, statutes, rules, regulations and
guidances, including rules, regulations, guidances, guidelines or other
requirements of Regulatory Authorities or other governmental authorities, as in
effect from time to time in any jurisdiction.

1.6 “API Supply Agreement” has the meaning set forth in Section 8.1.

1.7 “Asia Territory” means the countries listed in Exhibit 1.7.

1.8 “Authorized Generic Product” means a generic version of a Lumacan Product
that is manufactured and or sold in the United States under an NDA.

1.9 “Authorized Generic Product Commencement Date” means the date on which a
Third Party files with the FDA an ANDA or an application under 21 U.S.C. §
355(b)(2) that refers to a Lumacan Product as the reference-listed drug,
provided that if such Third Party withdraws its ANDA or application under 21
U.S.C. § 355(b)(2) prior to Salix’s first commercial sale of an Authorized
Generic Product, then from and after the date of such withdrawal the Authorized
Generic Product Commencement Date shall be deemed not to have occurred in
respect of such ANDA or application under 21 U.S.C. § 355(b)(2) and Salix may
not, so long as such ANDA or application under 21 U.S.C. § 355(b)(2) remains
withdrawn, sell or offer to sell an Authorized Generic Product as a result of
the withdrawn ANDA or application under 21 U.S.C. § 355(b)(2).

1.10 “Board of Directors” has the meaning set forth in Section 1.14.

1.11 “cGCP” means current good clinical practices as stated in Applicable Law,
including Directive 2001/20/EC, Directive 2005/28/EC, and 21 C.F.R. Parts 50, 56
and 312 et seq., each as amended from time to time and all FDA and ICH
guidelines related thereto, including the ICH Consolidated Guidelines on Good
Clinical Practices.

1.12 “cGLP” means current good laboratory practices as stated in Applicable Law,
including Directive 2004/10/EC and 21 C.F.R. Part 58 et seq., each as amended
from time to time and all FDA and Council of the Organization for Economic
Cooperation and Development (OECD) guidelines related thereto.

1.13 “cGMP” means current good manufacturing practices as stated in Applicable
Law, including 21 C.F.R. Part 210 and 211 and Directive 2003/94/EEC, each as
amended from time to time and all FDA, European Commission and ICH guidelines
related thereto.

1.14 “Change in Control,” with respect to a Party, shall be deemed to have
occurred if any of the following occurs after the Effective Date:

(a) any “person” or “group” (as such terms are defined below) (a) is or becomes
the “beneficial owner” (as defined below), directly or indirectly, of shares of
capital stock or other interests (including partnership interests) of such Party
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of

 

8



--------------------------------------------------------------------------------

the directors, managers or similar supervisory positions (“Voting Stock”) of
such Party representing fifty percent (50%) or more of the total voting power of
all outstanding classes of Voting Stock of such Party or (b) has the power,
directly or indirectly, to elect a majority of the members of the Party’s board
of directors or similar governing body (“Board of Directors”); or

(b) such Party enters into a merger, consolidation or similar transaction with
another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (a) the members of
the Board of Directors of such Party immediately prior to such transaction
constitute less than a majority of the members of the Board of Directors of such
Party or such surviving Person immediately following such transaction or (b) the
Persons that beneficially owned, directly or indirectly, the shares of Voting
Stock of such Party immediately prior to such transaction cease to beneficially
own, directly or indirectly, shares of Voting Stock of such Party representing
at least a majority of the total voting power of all outstanding classes of
Voting Stock of the surviving Person in substantially the same proportions as
their ownership of Voting Stock of such Party immediately prior to such
transaction; or

(c) such Party sells or transfers to any Third Party, in one or more related
transactions, properties or assets representing all or substantially all of such
Party’s consolidated total assets; or

(d) the holders of capital stock of such Party approve a plan or proposal for
the liquidation or dissolution of such Party.

For the purpose of this definition of Change in Control, (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act, (b) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the aforesaid
Act, and (c) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial owner.”

1.15 “Claims” has the meaning set forth in Section 13.1.

1.16 “Clinical Data” means all information relating to Lumacan Products made,
collected or otherwise generated in the performance of or in connection with any
clinical trials (including any Post Approval Clinical Studies), including any
data, reports and results relating thereto.

1.17 “CMC” means Chemistry, Manufacturing and Controls information as required
to be submitted under Section 505 of the FDC Act and 21 C.F.R. 214.

1.18 “Commercialization” or “Commercialize” means any and all activities
(whether before or after MAA Approval in a country) directed to the marketing,
promoting, distributing, importing, offering to sell or selling of Lumacan
Products in the Field, including development of sales processes, pre-launch
market development activities conducted prior to obtaining MAA Approval, market
research, advisory boards, communications support, medical congresses and
meetings, product-related publications, planning for health technology
assessment, seeking and obtaining Pricing and Reimbursement Approvals,
cost-effectiveness and market access support, medical education programs,
product-related public relations, detailing,

 

9



--------------------------------------------------------------------------------

development of visual sales aids, field marketing events such as peer influence
programs featuring medical thought leaders, educational grants, sales meetings,
pharmacovigilance (adverse event reporting), Post Approval Clinical Studies,
making arrangements with Third Party manufacturers to make photodynamic devices
for use in combination with the Lumacan Products commercially available, and
regulatory affairs with respect to the foregoing.

1.19 “Commercially Reasonable Efforts” means efforts and resources commonly used
in the pharmaceutical industry for an internally-developed product of similar
commercial potential at a similar stage in its lifecycle, taking into account
issues of patent coverage, safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position, the regulatory
structure involved, profitability (including pricing and reimbursement status
achieved) and all other relevant factors. Commercially Reasonable Efforts shall
be determined with respect to Salix on a market-by-market basis for each Lumacan
Product without regard to the particular circumstances of Salix, including any
other product opportunities of Salix, but with due regard to any payments
payable to Photocure under Article 4.

1.20 “Completion of Clinical Development” means the completion, including
preparation of the final report, of all Phase III Clinical Trials required for
submission of the MAA in the United States.

1.21 “Confidential Information” means all embodiments of Technical Information
and all other information disclosed by one Party to the other Party prior to the
Effective Date or during the Term, that either are identified as confidential or
are information that is of a nature that is customarily regarded as confidential
within the pharmaceutical industry, whether disclosed in electronic, tangible,
oral or visual form; provided, that oral or visual disclosures shall be deemed
confidential only if they are confirmed as confidential in writing by the
disclosing Party prior to or at the time of disclosure or within [*] ([*]) days
thereafter or if the other Party should reasonably know that such visual or oral
disclosures were intended to be confidential. Notwithstanding the foregoing,
Confidential Information shall not include such information that: (a) as of the
date of disclosure is known to the Party receiving such disclosure or its
Affiliates, as shown by written documentation, other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Party receiving such disclosure; or (c) as of the date of
disclosure or thereafter is obtained from a Third Party free from any obligation
of confidentiality to the disclosing Party. Information that is otherwise
Confidential Information and consists of a combination of information shall not
be deemed to be in the public domain if individual elements of such information
are in the public domain, unless the specific combination of those elements is
also in the public domain.

1.22 “Continuing Royalties” has the meaning set forth in Section 4.5.

1.23 “Control” means, with respect to any item of Technical Information,
Regulatory Documentation, Patent, trademark or other intellectual property
right, possession of the right, whether directly or indirectly, whether existing
as of the Effective Date or thereafter acquired, and whether by ownership,
license or otherwise (other than by operation of any license

 

 

 

[*] Confidential treatment requested.

10



--------------------------------------------------------------------------------

and other grants hereunder), to assign or grant a license, sublicense or other
right to or under such Technical Information, Regulatory Documentation, Patent,
trademark or other intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.24 “CTA” means a Clinical Trial Authorisation or an application therefor
pursuant to Directive 2001/20/EC and the regulations promulgated thereunder for
initiating a clinical trial in the European Union or any other equivalent
Regulatory Approval or application therefor in any other country in the Salix
Territory.

1.25 “Cure Period” has the meaning set forth in Section 14.2.

1.26 “Develop” or “Development” means the conduct of non-clinical and clinical
pharmaceutical development activities directed to obtaining or maintaining
Regulatory Approvals (other than Pricing and Reimbursement Approvals) for
Lumacan Products, including the development, in consultation with Third Party
manufacturers, of photodynamic devices for use in combination with the Lumacan
Products, toxicology, pharmacology, absorption, distribution, metabolism, and
elimination (ADME) activities, CMC activities, test method development, drug
delivery system development, device development, stability testing, process
development, technology transfer, formulation development, quality assurance and
quality control development, statistical analysis, clinical studies,
pharmacovigilance, regulatory affairs and other regulatory activities with
respect to the foregoing.

1.27 “Development Plan” has the meaning set forth in Section 5.2.

1.28 “Dispute” has the meaning set forth in Section 15.12.

1.29 “Drug Master File” or “DMF” means all submissions of information to the FDA
pursuant to 21 C.F.R. 314.420 and otherwise in connection with the filing of a
drug master file with the FDA in the United States relating to the HAL Active
Ingredient, and, in any jurisdiction outside the United States, all equivalent
submissions of information to any applicable Regulatory Authorities in such
other jurisdiction relating to the HAL Active Ingredient, including as set forth
in the Committee for Medicinal Products for Human Use Guideline on Active
Substance Master File Procedure.

1.30 “Europe Territory” means the countries listed or otherwise specified on
Exhibit 1.30.

1.31 “Executive Mediation” has the meaning set forth in Section 15.12.

1.32 “Existing Formulations” means any of those formulations of Lumacan Products
Developed through the Effective Date by Photocure as the same exist on the
Effective Date, as more fully described on Exhibit 1.32.

1.33 “Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of, and “Exploitation” means the act of Exploiting a product or process.

 

11



--------------------------------------------------------------------------------

1.34 “FDC Act” means the United States Food, Drug and Cosmetic Act, as amended.

1.35 “FDA” means the United States Food and Drug Administration or any successor
thereto.

1.36 “Field” has the meaning set forth in the preamble.

1.37 “First Acceptance of Filing Submission” means with respect to an MAA, the
occurrence of the earlier of: (a) the expiration of the period specified in
Applicable Law for any notice by the applicable Regulatory Authority that such
MAA will not be accepted for review, without Salix or its Sublicensees having
received such notice from such Regulatory Authority; or (b) the receipt by Salix
or its Sublicensees from the applicable Regulatory Authority of notice that such
MAA will be accepted for review, provided that in any case, if neither such
period for acceptance nor such notice is provided for in Applicable Law, then
the MAA shall be deemed “accepted” on the date such MAA was submitted to the
applicable Regulatory Authority.

1.38 “First Commercial Sale” means, with respect to a country in the Salix
Territory, the date on which any Lumacan Product is first sold for end use in
the Field in such country by Salix or any of its Sublicensees or distributors to
a Third Party (i.e. other than sale by Salix to its Sublicensees or
distributors) in a commercial arm’s-length transaction following receipt of all
MAA Approvals of the Lumacan Product necessary for such sale in such country.

1.39 “First Dosing in the First Phase II Clinical Trial” means the date on which
the first study subject is dosed in the first Phase II Clinical Trial that is
conducted by or on behalf of Salix (or its Sublicensee).

1.40 “HAL Active Ingredient” means [*].

1.41 “HAL Product” means any product containing HAL Active Ingredient, whether
alone or in combination with other active pharmaceutical ingredients or other
substances.

1.42 “Hatch-Waxman Act” means the United States Drug Price Competition and
Patent Term Restoration Act of 1984 (21 U.S.C. §355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV)), as amended from time to time and the rules and regulations
promulgated thereunder (or any successor thereto) and any equivalent Applicable
Law in other countries, as in effect from time to time.

1.43 “ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.44 “Improvement” means any improvement, modification, invention, discovery or
development, whether or not patented or patentable, that is acquired, conceived,

 

 

 

[*] Confidential treatment requested.

12



--------------------------------------------------------------------------------

discovered, developed or otherwise made by or on behalf of a Party or its
licensees or sublicensees (in the case of Salix, Sublicensees) or any of its or
their respective Affiliates.

1.45 “Indemnitor” has the meaning set forth in Section 13.3.

1.46 “Initial Indication” means the diagnosis, staging or monitoring of [*].

1.47 “Invoiced Sales” has the meaning set forth in Section 1.70.

1.48 “Initial Development Outline” has the meaning set forth in Section 5.2.

1.49 “In-License Agreements” has the meaning set forth in Section 11.2.

1.50 “In-Licensed Patents” has the meaning set forth in Section 11.2.

1.51 “Joint Improvements” has the meaning set forth in Section 9.1.

1.52 “Joint Patents” has the meaning set forth in Section 9.1.

1.53 “Joint Technology” has the meaning set forth in Section 9.1.

1.54 “[*]” means, collectively, [*].

1.55 “[*] Patents” means the Patents identified as “[*] Patents” on Exhibit
1.58, which are jointly owned by [*] and licensed to Photocure under that
certain License Agreement, dated February 13, 2000, as amended, between
Photocure and [*].

1.56 “License Notice” has the meaning set forth in Section 2.5.

1.57 “Licensed IP” means the Licensed Technical Information, the Licensed
Patents, the Licensed Trademarks and Photocure’s interest in the Joint
Technology.

1.58 “Licensed Patents” means (a) the Patents set forth in Exhibit 1.58 and
(b) all other Patents Controlled by Photocure or its Affiliates as of the
Effective Date or at any time during the Term that claim or cover (i) the HAL
Active Ingredient or any Lumacan Product as a

 

 

 

[*] Confidential treatment requested.

13



--------------------------------------------------------------------------------

composition of matter, (ii) the use of the HAL Active Ingredient or any Lumacan
Product in the Field, (iii) the Manufacture of the HAL Active Ingredient or any
Lumacan Product, or (iv) any composition of matter, method of use, invention,
discovery or development that is reasonably necessary or useful for the
Manufacture of the HAL Active Ingredient or Lumacan Products, the Development of
the HAL Active Ingredient or Lumacan Products in the Field, or the
Commercialization of Lumacan Products in the Field; provided, that the inclusion
of the [*] Patents is subject to Section 9.11.

1.59 “Licensed Technical Information” means all Technical Information Controlled
by Photocure or its Affiliates as of the Effective Date or at any time during
the Term, but excluding any such Technical Information to the extent covered or
claimed by the Licensed Patents.

1.60 “Licensed Trademarks” means the trademarks, trademark registrations,
trademark applications and domain names identified in Exhibit 1.60, including
all variations or derivatives thereof used or developed for use in connection
with the Manufacture of the HAL Active Ingredient or Lumacan Products, the
Development of the HAL Active Ingredient or Lumacan Products in the Field, or
the Commercialization of Lumacan Products in the Field in the Salix Territory,
and all alternative trademarks and all corresponding domain names for which
registration and Regulatory Approvals, as applicable, are obtained in connection
with Lumacan Products pursuant to Section 10.1.

1.61 “Losses” has the meaning set forth in Section 13.1.

1.62 “Lumacan Products” means any and all HAL Products in a formulation suitable
for use in the Field. Lumacan Products does not include (a) any product that is
a [*] formulation developed or commercialized for [*]; (b) any product developed
or commercialized for the diagnosis, staging or monitoring of diseases or
medical conditions of the [*], including the product marketed as of the
Effective Date by Photocure and its licensee, GE Healthcare, under the trademark
“HEXVIX” or “CYSVIEW”; or (c) any product developed or commercialized for
diagnosis, staging, monitoring or treatment of diseases or medical conditions of
the [*].

1.63 “Lumacan Supply Agreement” has the meaning set forth in Section 8.2.

1.64 “MAA” means a marketing authorization application, NDA or other product
registration application filed with any Regulatory Authority to obtain approval
to sell a Lumacan Product in a country or region and all supplements, variations
and other amendments thereof.

1.65 “MAA Approval” means, with respect to each country or region, approval of
the applicable MAA by the applicable Regulatory Authority.

 

 

 

[*] Confidential treatment requested.

14



--------------------------------------------------------------------------------

1.66 “Major Market Countries” means the following countries, to the extent
included in the Salix Territory: [*].

1.67 “Manufacture” or “Manufacturing” means those manufacturing-related
activities that support the Development and Commercialization of Lumacan
Products, including the synthesis, formulating, processing, scale-up,
validation, qualification and audit of manufacturing facilities, bulk
production, packaging, Product Labeling, fill/finish work, storage and release
of Lumacan Products and related quality assurance/quality control and technical
support activities.

1.68 “Marketing Plan” means a comprehensive plan prepared by Salix (as amended
from time to time) that specifies the efforts Salix (and its Sublicensees)
intend to use to Commercialize Lumacan Products, which plan shall be consistent
with Salix’s obligations under Section 7.1 and shall include with reasonable
detail a description of, and estimated timeline and quarterly spending
commitments for, all marketing, detailing, promotional and distribution
activities, including pre-launch activities, the expected date of launch in each
Major Market Country in the Salix Territory, sales force size and allocation in
each Major Market Country in the Salix Territory, sales and marketing
management, the type and level of sales activities to be performed by Salix in
furtherance of the Commercialization of Lumacan Products, and the general
strategies of the marketing and promotional campaigns to be conducted in each
Major Market Country in the Salix Territory.

1.69 “NDA” means a New Drug Application or other product registration
application filed with the FDA to obtain approval to sell a Lumacan Product for
use in the Field in the United States.

1.70 “Net Sales” means, for any period, the gross amount invoiced by Salix and
its Affiliates and Sublicensees for sales of Lumacan Products to Third Parties
(other than Sublicensees) (the “Invoiced Sales”), less deductions for

(a) normal and customary trade, quantity and cash discounts and sales returns
and allowances, including (i) those granted on account of price adjustments,
billing errors, rejected goods, damaged goods and returns, (ii) administrative
and other fees and reimbursements, rebates, chargebacks and similar payments to
wholesalers and other distributors, buying groups, pharmacy benefit management
organizations, health care insurance carriers and other institutions,
(iii) allowances, rebates and fees paid to distributors, and (iv) chargebacks;

(b) freight, postage, shipping and insurance expenses to the extent that such
items are included in the Invoiced Sales;

(c) customs and excise duties and other duties related to the sales to the
extent that such items are included in the Invoiced Sales;

(d) rebates and similar payments made with respect to sales paid for by any
governmental or regulatory authority such as, by way of illustration and not in
limitation

 

 

 

[*] Confidential treatment requested.

15



--------------------------------------------------------------------------------

of the Parties’ rights hereunder, Federal or state Medicaid, Medicare or similar
state program or equivalent foreign governmental program;

(e) sales and other taxes and duties directly related to the sale or delivery of
the relevant Lumacan Product (but not including taxes assessed against the
income derived from such sale);

(f) in respect of sales outside the United States, deductions related to
pharmaceutical distribution and sales in the applicable jurisdiction that are
substantially similar to deductions otherwise set forth in clauses (a) through
(e), above, but because of local Applicable Law, practices and customs may not
conform in terminology or other such respects to the deductions set forth in the
said clauses (a) through (e);

(g) distribution expenses charged by Salix to its customers as a separately
identifiable line item as part of Invoiced Sales; and

(h) any such invoiced amounts that are not collected by Salix or its Affiliates,

in each case, as accounted for in accordance with United States generally
accepted accounting principles, consistently applied. Any of the deductions
listed above that involves a payment by Salix or its Affiliates or Sublicensees
shall be taken as a deduction in the quarter in which the payment is accrued by
such entity. Deductions pursuant to subsection (h) above shall be taken in the
quarter in which such sales are no longer recorded as a receivable. For purposes
of determining Net Sales, a Lumacan Product shall be deemed to be sold when
invoiced and a “sale” shall not include transfers or dispositions for
charitable, promotional, pre-clinical, clinical, regulatory or governmental
purposes to the extent no amount is received by Salix, its Affiliates, or
Sublicensees in connection therewith. Without derogation to the foregoing, a
“sale” shall include a transfer or other disposition for consideration other
than cash, in which case such consideration shall be valued at the fair market
value thereof.

For purposes of calculating Net Sales, sales between or among Salix, its
Affiliates and its Sublicensees shall be excluded from the computation of Net
Sales, but sales by Salix, its Affiliates or its Sublicensees to Third Parties
(other than Sublicensees) shall be included in the computation of Net Sales.

If Salix should, in a given country during a given accounting period, sell a
Lumacan Product that contains one or more active ingredients in addition to the
HAL Active Ingredient (which may be either combined in a single formulation or
bundled with separate formulations but sold as one product), Net Sales for such
combination product shall be calculated by multiplying actual Net Sales of such
combination product by the fraction A/(A+B) where A is the average total invoice
price of the relevant Lumacan Product if sold separately [(*)] in such period,
and B is the average total invoice price of such other active ingredient or
ingredients in the product, if sold separately [(*)] in such period. If, on a
country-by-country basis, either the relevant Lumacan Product, on the one hand,
or such other active ingredient or ingredients in the combination product, on
the other hand, is, or both of the foregoing are, not sold separately in said
country,

 

 

 

[*] Confidential treatment requested.

16



--------------------------------------------------------------------------------

Net Sales for the purpose of determining royalties of the relevant Lumacan
Product shall be determined by the respective chief financial officers of the
Parties in good faith and in a manner consistent with the intent of this
Agreement, provided that any matters in dispute with respect thereto shall be
ultimately and finally reasonably determined by the Chief Financial Officer of
[*].

No sales of Lumacan Products outside of the United States (other than by Salix
and its Affiliates) that give rise to, or are made pursuant to arrangements
involving, Sublicense Revenue that is shared between Salix and Photocure
pursuant to Section 4.4 shall constitute or be included in Net Sales.

1.71 “Notice of Breach” has the meaning set forth in Section 14.2.

1.72 “Other Products” means any HAL Product other than Lumacan Products.

1.73 “Owned Patents” has the meaning set forth in Section 11.2.

1.74 “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part (other than with
respect to new subject matter that would not otherwise be covered in this
Agreement), provisionals, converted provisionals, and continued prosecution
applications, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications ((a) and (b)), including utility models,
petty patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)) and (e) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents
((a), (b), (c) and (d)).

1.75 “Person” means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.76 “Phase II Clinical Trial” means any human clinical study of a Lumacan
Product for which the primary endpoints include a determination of dose ranges
or a determination of efficacy in patients being studied, as described in 21
C.F.R. §312.21 with respect to a clinical study performed in the United States,
or similar clinical study of the Lumacan Product in any other country. Without
limiting the foregoing, Phase II Clinical Trials shall include such studies
relating to the determination of dosage forms, concentrations, delivery
formulations or a determination of efficacy of Lumacan Products in combination
with certain

 

 

 

[*] Confidential treatment requested.

17



--------------------------------------------------------------------------------

photodynamic devices. The definition of Phase II Clinical Trial shall not
include studies described as Phase I studies in 21 C.F.R. § 312.21(a).

1.77 “Phase III Clinical Trial” means any pivotal clinical study in human
patients with a defined dose or set of defined doses of a Lumacan Product
designed to ascertain efficacy and safety of such product in the target patient
population for the purpose of preparing and submitting MAAs in the Field in the
Salix Territory.

1.78 “Photocure Indemnitees” has the meaning set forth in Section 13.1.

1.79 “Photocure Territory” means (a) Denmark, Finland, Iceland, Norway and
Sweden and (b) any country where this Agreement has expired or been terminated.

1.80 “POC Completion” means the completion of in vitro and in vivo screening in
animals and humans of (a) different formulations of Lumacan Product and
(b) different procedures for the utilization of Lumacan Products in the Initial
Indication that, in each case, are sufficient to develop adequate information to
allow Salix to reach an informed judgment as to the scientific, regulatory and
commercial potential of Lumacan Products.

1.81 “Post Approval Clinical Study” means any human clinical study with respect
to a Lumacan Product for an indication that is not required to obtain or
maintain MAA Approval for such Lumacan Product for such indication and is
conducted within the scope of the Product Labeling for such Lumacan Product.

1.82 “Pricing and Reimbursement Approval” means, with respect to each Lumacan
Product and each country, the approval, agreement, determination or governmental
decision establishing the price or level of reimbursement for such Lumacan
Product for such country.

1.83 “Prior CDA” has the meaning set forth in Section 15.6.

1.84 “Product Labeling” means, with respect to each Lumacan Product and each
country, (a) the full prescribing information for the Lumacan Product approved
by the applicable Regulatory Authorities in such country, including any required
patient information; and (b) all labels and other written, printed or graphic
matter physically upon a container, wrapper or any package insert utilized with
or for the Lumacan Product in such country.

1.85 “Promotional Materials” means, with respect to a Lumacan Product, all sales
representative training materials with respect to the Lumacan Product and all
written, printed, graphic, electronic, audio or video matter, including
advertising materials, sales visual aids, direct mail, medical information and
education monographs, direct-to-consumer advertising, Internet postings and
advertisements, broadcast advertisements and sales reminder aids (for example,
scratch pads, pens and other such items) intended for use or used in connection
with any promotion of the Lumacan Product, except Product Labeling.

1.86 “Quarter” means any three month period that begins on
January 1, April 1, July 1, or October 1.

1.87 “Regulatory Approval” means, in respect of a Lumacan Product, any and all
MAA Approvals and other approvals (including Pricing and Reimbursement
Approvals, if

 

18



--------------------------------------------------------------------------------

required prior to sale in the applicable jurisdiction), licenses, registrations,
or authorizations of any country, federal, supranational, state or local
regulatory agency, department, bureau or other government entity that are
necessary for the Manufacture, distribution, use, storage, import, export,
transport, promotion, marketing, supply or sale of the Lumacan Product in the
applicable jurisdiction.

1.88 “Regulatory Authority” means any (a) governmental authority, notified
bodies or other organization in a country or region that regulates the
manufacture or sale of pharmaceutical or medicinal products or medical devices,
including the FDA and the European Medicines Agency, and any successors thereto
and (b) any other relevant bodies authorized by Applicable Law to review or
otherwise exercise oversight over MAAs, other regulatory filings or Regulatory
Approvals.

1.89 “Regulatory Documentation” means, in respect of a Lumacan Product, (a) the
trial master file and all regulatory files relating to the Development,
Regulatory Approval, Manufacture or Commercialization of the Lumacan Product,
including any licenses (to the extent transferable), minutes of meetings and
telephone conferences with any Regulatory Authorities, validation data,
preclinical and clinical studies and tests related to the Lumacan Product
(including all audit reports of clinical studies and all other Clinical Data),
all applications (and amendments thereto) for Regulatory Approvals, annual
reports and safety reports associated therewith, which are in a Party’s or its
licensees’ or sublicensees’ Control, and all correspondence with Regulatory
Authorities regarding the marketing status of the Lumacan Product; and (b) all
records maintained under cGMP or other Applicable Law, including record keeping
or reporting requirements of Regulatory Authorities, all correspondence and
communications with Regulatory Authorities in connection with the Lumacan
Product, including those relating to any Product Labeling or Promotional
Materials, adverse event files, complaint files or Manufacturing records.

1.90 “ROFR Product” means any pharmaceutical product for use in the Field other
than the Lumacan Products.

1.91 “Royalties” has the meaning set forth in Section 4.5.

1.92 “Royalty and Sublicense Revenue Report” has the meaning set forth in
Section 4.6.

1.93 “Royalty Term” means, with respect to a particular Lumacan Product in a
particular country in the Salix Territory, the period of time ending upon the
later of (a) the expiration of all [*] in respect of the sale or use of the
Lumacan Product in such country or (b) the [*] anniversary of the [*] in such
country.

1.94 “Safety Data Exchange Agreement” has the meaning set forth in Section 6.7.

1.95 “Salix COGS” has the meaning set forth in Exhibit 1.95.

 

 

 

[*] Confidential treatment requested.

19



--------------------------------------------------------------------------------

1.96 “Salix Competing Product” means any product developed or commercialized for
use in the [*].

1.97 “Salix Competitor” means any of those companies set forth in Exhibit 1.97,
and their successors.

1.98 “Salix Indemnitees” has the meaning set forth in Section 13.2.

1.99 “Salix IP” means (a) all Patents Controlled by Salix or its Affiliates on
the Effective Date or at any time during the Term that claim or cover (i) the
HAL Active Ingredient or any Lumacan Product as a composition of matter,
(ii) the use of the HAL Active Ingredient or any Lumacan Product in the Field,
(iii) the Manufacture of the HAL Active Ingredient or any Lumacan Product, or
(iv) any composition of matter, method of use, invention, discovery or
development that is reasonably necessary or useful for the Manufacture of the
HAL Active Ingredient or Lumacan Products, the Development of the HAL Active
Ingredient or Lumacan Products in the Field, or the Commercialization of Lumacan
Products in the Field and (b) all Technical Information Controlled by Salix at
any time during the Term.

1.100 “Salix Territory” means all countries, jurisdictions and territories in
the world, except the Photocure Territory.

1.101 “Second Source” has the meaning set forth in Section 8.1.

1.102 “Steering Committee” has the meaning set forth in Section 3.1.

1.103 “Sublicensee” means any Person that is granted a sublicense under the
licenses granted in Section 2.1 to Develop or Commercialize Lumacan Products or
the right to market and promote the sale of a Lumacan Product supplied by Salix,
but excluding bona fide pharmaceutical wholesalers or providers of
pharmaceutical distribution services other than those undertaking detailing or
similar promotional activities in respect of Lumacan Products.

1.104 “Sublicense Revenue” means all payments by a Sublicensee to Salix or its
Affiliates allocable to Lumacan Products or sales thereof, including (a) all
upfront and other payments payable to Salix upon execution of a sublicense
agreement with a Sublicensee in respect of Salix’s rights hereunder; (b) any
development, regulatory or commercialization milestone payments for milestones
occurring outside the United States under any such sublicense agreement;
(c) license maintenance fees under any such sublicense agreement; (d) any
payments to Salix for the supply of Lumacan Products; (e) any payments to Salix
under any such sublicense agreement for the reimbursement of research and
development costs; (f) the fair market value of any equity securities of
Sublicensee issued in respect of any such sublicense agreement to Salix that
exceeds any amount paid by Salix for such securities; (g) the amount by which
any amount paid by a Sublicensee to Salix for equity securities issued by Salix
to such Sublicensee in respect of any such sublicense agreement exceeds the fair
market value of such equity securities; (h) royalties, profit share payments and
other payments based on the sales of Lumacan Products; and (i) the fair market
value of any other form of consideration paid to Salix by a Sublicensee for a
sublicense under any intellectual property or other rights granted to Salix

 

 

 

[*] Confidential treatment requested.

20



--------------------------------------------------------------------------------

under this Agreement, but excluding (i) Salix COGS to procure or Manufacture
Lumacan Products for which payments under clause (d) above are made to Salix and
(ii) Salix’ actual cost to perform the activities for which payments under
clause (e) above are made to Salix.

1.105 “Technical Information” means all know-how, trade secrets, discoveries,
inventions, data, specifications and other information, including biological,
chemical, pharmacological, toxicological, pharmaceutical, analytical, safety,
Manufacturing and quality control data and information, study designs,
protocols, assays and Clinical Data, that relate to, claim, describe, or are
reasonably necessary or useful for the Manufacture of the HAL Active Ingredient
or Lumacan Products, the Development of the HAL Active Ingredient or Lumacan
Products in the Field, or the Commercialization of Lumacan Products in the
Field; in each case (a) whether or not confidential, proprietary, patented or
patentable and (b) whether in written, electronic or any other form; but
excluding Regulatory Documentation. Technical Information does not include any
such know-how, trade secrets, discoveries, inventions, data, specifications and
other information that were generated, developed or otherwise made or acquired
in connection with the development, manufacture or commercialization of Other
Products (excluding for such purpose the HAL Active Ingredient itself, the
know-how, trade secrets, discoveries, inventions, data, specifications and other
information in respect of which shall be included in Technical Information),
other than any such information that is expressly required to be provided by
Photocure under Section 5.6(c) or other provisions of this Agreement.

1.106 “Term” has the meaning set forth in Section 14.1.

1.107 “Third Party” means any person other than a Party to this Agreement or any
of its Affiliates.

1.108 “United States” means the United States of America and shall include, for
geographical purposes, the territories and possessions of the United States of
America, including Puerto Rico.

1.109 “[*]” means [*].

1.110 “Valid Exclusivity Right” means, with respect to a particular country and
Lumacan Product, any of:

(a) a claim of an issued and unexpired Licensed Patent that claims or covers the
Lumacan Product, or the HAL Active Ingredient included therein, as a composition
of matter or the Manufacture or use of the Lumacan Product, or the HAL Active
Ingredient included therein, in the Field, which claim has not lapsed, been
canceled or become abandoned and has not been declared invalid and/or
unenforceable by an unreversed and unappealable (other than to the United States
Supreme Court or any other similar court of final appeal that hears matters at
its discretion in a jurisdiction other than the United States) decision or
judgment of a court or other appropriate body of competent jurisdiction, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer, or

 

 

 

[*] Confidential treatment requested.

21



--------------------------------------------------------------------------------

(b) a marketing exclusivity right with respect to the Lumacan Product in such
country in the Field conferred as a result of (i) a designation as a drug for
rare diseases or conditions under Sections 526 of the FDC Act (or the equivalent
rights in any country outside the United States including pursuant to Regulation
(EC) No. 141/2000), (ii) an exclusive right to sell under an MAA pursuant to
Section 505(j)(4) of the FDC Act or otherwise (or the equivalent rights in any
country outside the United States, including data or marketing exclusivity
provisions of Directive 2001/83/EC and Regulation (EC) No. 726/2004), or
(iii) FDA acceptance (as that term is defined in Section 505A(d)(3) of the FDC
Act) of pediatric studies submitted pursuant to a written request from FDA (or
the equivalent rights in any country outside the United States).

1.111 “Voting Stock” has the meaning set forth in Section 1.14.

ARTICLE 2

GRANT OF LICENSE RIGHTS

2.1 License to Salix. Photocure hereby grants to Salix, and Salix hereby
accepts:

(a) the exclusive license, with the right to grant sublicenses in accordance
with Section 2.4, under the Licensed IP (i) to Develop HAL Active Ingredient and
Lumacan Products anywhere in the world for use and sale in the Field in the
Salix Territory and (ii) to Commercialize Lumacan Products in the Field in the
Salix Territory; and

(b) a non-exclusive license, with the right to grant sublicenses in accordance
with Section 2.4, under the Licensed IP to Manufacture or have Manufactured
anywhere in the world (i) Lumacan Products for use or sale by Salix and its
Sublicensees under the license granted under Section 2.1(a) and, (ii) subject to
Section 8.1, HAL Active Ingredient for incorporation into such Lumacan Products.

2.2 Retained Rights. Subject to Sections 2.5 and 9.1, Photocure retains all
rights under the Licensed IP for all uses outside the Field and, subject to
Section 2.1(b), for all uses outside the Salix Territory.

2.3 Limitations; Exclusivity.

(a) Salix acknowledges that this Agreement does not grant it any rights to use
any Licensed IP or other intellectual property rights for any use not expressly
permitted herein. Without limiting the provisions of Section 7.8(a), Salix shall
not knowingly sell, and shall not promote, Lumacan Products for any uses into
the Photocure Territory.

(b) Prior to the filing of the first MAA in the United States for a Lumacan
Product, Salix and its Affiliates shall not, directly or indirectly with any
Third Parties, engage in, or assist any Third Parties to engage in, performing
research, development or commercialization of any products for use in the Field
that use photodynamic diagnosis technology, other than in connection with the
Lumacan Products pursuant to this Agreement.

2.4 Sublicensees.

 

22



--------------------------------------------------------------------------------

(a) The licenses granted to Salix in Sections 2.1 shall include the right to
grant sublicenses through multiple tiers of Sublicensees; provided, in the case
of the appointment of a Sublicensee for the United States, that (i) any such
appointment shall not be effective until Completion of Clinical Development for
a Lumacan Product and (ii) Salix shall have first notified Photocure of its
intention to so sublicense and discussed in good faith, and taken into account,
any reasonable concerns expressed by Photocure; provided, further, that the
sublicense of rights to Manufacture the HAL Active Ingredient shall be subject
to the terms set forth in Section 8.1.

(b) Salix shall promptly provide to Photocure (i) written notice of any
sublicense granted by Salix under this Agreement setting forth in reasonable
detail the nature of such sublicense and the identity of the Sublicensee and
(ii) copies of any agreement with a Third Party granting such sublicense or
other right, which agreement shall contain confidentiality, exclusivity,
reporting and access to data and information obligations comparable to those set
forth herein (it being acknowledged and agreed that such copies may redact terms
not relevant to Photocure’s rights under this Agreement). Salix hereby
guarantees the performance of its Sublicensees and shall remain primarily
responsible to Photocure for compliance with the terms of this Agreement,
including all diligence, payment and reporting obligations. No sublicense or
other right granted by Salix hereunder shall relieve Salix of any of its
obligations under this Agreement. The Parties agree that appointment by Salix of
any bona fide pharmaceutical wholesalers or providers of pharmaceutical
distribution services other than those undertaking detailing or similar
promotional activities in respect of Lumacan Products shall not constitute a
sublicense for purposes of this Section 2.4(b).

2.5 ROFR Products.

(a) In the event Photocure should propose to grant a license or other right to a
Third Party to permit the development or commercialization of a ROFR Product in
the Salix Territory (other than development activities performed solely for the
benefit of Photocure), Photocure shall notify Salix of the proposed grant of a
license or other right (the “License Notice”) and Salix shall have a right of
first negotiation with respect to such license, as specified in this
Section 2.5. Photocure shall not enter into any agreement or other arrangement
with any Third Party in respect of the grant of a license or other right by
Photocure to permit such development or commercialization of a ROFR Product
without first having complied with the provisions of this Section 2.5.

(b) Salix may exercise its right of first negotiation in respect of such license
solely by means of notice given to Photocure within [*] ([*]) days of the date
of the License Notice.

(c) In the event Salix provides timely notice of its exercise of its right of
first negotiation, then for a period of ninety ([*]) [*] beginning on the date
of the License Notice, the Parties shall negotiate in good faith in respect of
the terms upon which the proposed license might be granted by Photocure to
Salix. During such [*] ([*]) day period, Photocure

 

 

 

[*] Confidential treatment requested.

23



--------------------------------------------------------------------------------

shall negotiate exclusively with Salix and shall not pursue negotiations with,
nor provide information regarding the licensing opportunity to, any other
Person.

(d) If (i) Salix does not provide timely notice of its exercise of its right of
first negotiation or (ii) the Parties are unable to conclude an agreement in
respect of such license during such [*] ([*]) day period and, in the case of
this clause (ii), either (A) Salix does not notify Photocure that it wishes to
continue negotiations with Photocure or (B) the applicable ROFR Product is not
intended for use in the [*] or other use for which Salix has then [*] of a [*],
Photocure shall then be free to pursue and enter into agreements with Third
Parties and Salix shall have no further rights in respect of such ROFR Product.

(e) If the Parties do negotiate pursuant to Section 2.5(c), but are unable to
conclude an agreement in respect of such license during such [*] ([*]) day
period and (i) Salix notifies Photocure that it wishes to continue negotiations
with Photocure and (ii) the applicable ROFR Product is intended for use in the
[*] or other use for which Salix has then [*] of a [*], then the Parties shall
continue to negotiate in good faith but Photocure shall be free from and after
the end of such [*] ([*]) day period to negotiate and enter into agreements with
Third Parties on terms no less favorable to Photocure, as a whole and using
consistent methodology and taking into account the capabilities and resources
and expected performance of Salix and such Third Party, than those offered by
Salix; provided, however, that if Photocure does not enter into an agreement
within [*] ([*]) [*] after the date of the License Notice, then Photocure must,
after such date, provide Salix with a new License Notice and must again fulfill
the other requirements of this Section 2.5 if it desires to grant a license or
other right to a Third Party to permit the development or commercialization of
such ROFR Product in the Salix Territory. Photocure shall provide to Salix the
same data and information package relating to any licensing opportunity that is
the subject of a License Notice as it provides to any Third Party in respect of
such opportunity.

2.6 License to Photocure.

(a) Salix hereby grants to Photocure, and Photocure hereby accepts, the
exclusive license under the Salix IP to Commercialize in the Field in the
Photocure Territory (i) Lumacan Products and, (ii) solely for sale in
combination with Lumacan Products, other products sold by Salix in the Salix
Territory for use in combination with the Lumacan Products.

(b) Subject to Sections 9.1 and 14.7(a), Salix retains all rights under the
Salix IP for all uses outside the Field and outside the Photocure Territory.

ARTICLE 3

GOVERNANCE

3.1 Steering Committee. Within thirty (30) days following the Effective Date,
the Parties shall establish a Steering Committee (“Steering Committee”) to
oversee, review and coordinate the Development, Manufacture and
Commercialization of Lumacan Products. The Steering Committee shall serve as a
forum for the regular exchange of information between the Parties and shall have
no

 

 

 

[*] Confidential treatment requested.

24



--------------------------------------------------------------------------------

authority to bind, or limit the rights, of either Party. Without limiting the
foregoing or any other functions the Parties agree to delegate to the Steering
Committee, the Steering Committee shall:

(a) review and approve protocols for all clinical trials commenced after the
Effective Date;

(b) review progress of all clinical trials (including any on-going clinical
trials commenced prior to the Effective Date);

(c) review the progress of obtaining MAA Approvals and other Regulatory
Approvals in the Salix Territory and the Photocure Territory;

(d) review pre-launch and launch activities, and seek to coordinate
Commercialization activities of the Parties in the Salix Territory and the
Photocure Territory with the objective of maximizing global sales of Lumacan
Products;

(e) discuss strategy and principal sales and promotion plans, including the
Marketing Plan, Product Labeling and Promotional Materials;

(f) review progress of Commercialization efforts, including sales results, sales
activities and any material factors impeding such efforts;

(g) discuss and analyze any future developments or other circumstances affecting
MAA Approvals or sales and marketing of Lumacan Products;

(h) establish such subcommittees or task forces to investigate and make
recommendations with respect to particular matters, including Development and
Commercialization, as the Steering Committee deems necessary or advisable;

(i) coordinate establishment of an appropriate website for the Lumacan Products
that may be used by each Party in connection with the exercise of its rights in
its respective Territory; and

(j) otherwise facilitate communications between the Parties, including by
coordinating and maintaining contact information for key personnel in each
Party’s organization with oversight of Development or Commercialization
activities relating to Lumacan Products.

3.2 Membership. The Steering Committee shall be comprised of two senior
representatives from each of Salix and Photocure, selected by such Party. At
least one representative of each Party shall have expertise in pharmaceutical
development and at least one representative of each Party shall have expertise
in pharmaceutical commercialization. Each of Photocure and Salix may replace
either or both of its Steering Committee representatives at any time by
providing prior written notice to the other Party. Other representatives of
Photocure or Salix may attend Steering Committee meetings as non-voting
attendees; provided that such representatives are bound by obligations of
confidentiality and non-use with respect to any Confidential Information
disclosed in the course of such meetings at least as stringent as those set
forth in this Agreement.

 

25



--------------------------------------------------------------------------------

3.3 Steering Committee Meetings. The Steering Committee shall meet (a) quarterly
until 36 months after the First Commercial Sale in each of the United States and
the Europe Territory and thereafter semi-annually and (b) as otherwise requested
by any of the Steering Committee members. Such meetings shall be conducted in
person or by videoconference or teleconference; provided that at least two
meetings of the Steering Committee each calendar year shall be conducted in
person. Such in-person meetings shall alternate between Oslo, Norway and
Raleigh, North Carolina (USA). A quorum of the Steering Committee shall exist
whenever there is present at or participating in a meeting at least one
representative appointed by each Party. Each Party shall bear its own personnel
and travel costs and expenses relating to Steering Committee meetings. If for
any reason a Steering Committee meeting is cancelled or postponed, the Steering
Committee shall endeavor to meet no later than thirty (30) days following the
original date of such cancelled or postponed meeting. The Steering Committee
shall follow such other administrative procedures as it may adopt for the
efficient conduct of its meetings and other matters.

3.4 Steering Committee Officers; Minutes.

(a) Salix shall select the chairperson of the Steering Committee, who shall
chair meetings of the Steering Committee.

(b) Photocure shall select a secretary to prepare and circulate the meeting
agendas and minutes. Such minutes shall be distributed in draft form not later
than fifteen (15) days following each meeting and shall be deemed accepted and
effective unless the other Party has objected to the same within ten (10) days
of its receipt of such minutes; final minutes shall be promptly distributed to
the Parties.

3.5 Decision-Making.

(a) For the avoidance of doubt, the Steering Committee shall not have the power
to amend the terms of this Agreement, which amendment may occur only in
compliance with the procedures set forth in Section 15.7.

(b) The members of the Steering Committee shall endeavor to reach a consensus on
all decisions within its jurisdiction. All official actions, decisions or
rulings of the Steering Committee must be made by a consensus of the members of
the Steering Committee or in a writing signed by all of the members of the
Steering Committee. If the members of the Steering Committee cannot agree with
respect to any action, decision or ruling within twenty (20) days (or such
shorter time as may be reasonable under the circumstances) following the day
that the Steering Committee first considers such matter, then the issue shall be
finally and definitively resolved by the chairperson of the Steering Committee.

ARTICLE 4

PAYMENT

4.1 Initial Payments. As partial consideration for the rights granted hereunder,
Salix shall pay Photocure US$4,000,000 within five (5) days following the
execution of this Agreement, which amount shall be non-refundable and
non-creditable against any other amounts due Photocure under this Agreement.

 

26



--------------------------------------------------------------------------------

4.2 Development Milestones.

(a) Within thirty (30) days after the achievement by Salix, its Affiliates or
its Sublicensees of the [*] in the [*], Salix shall pay to Photocure the
non-refundable, non-creditable amount of US$[*].

(b) Within thirty (30) days after the achievement by Salix, its Affiliates or
its Sublicensees for the United States of each of the following milestones for
Lumacan Products, Salix shall pay to Photocure the non-refundable,
non-creditable amounts set forth below opposite such milestone:

 

Milestone Event

   Payment  

(i) [*]

   US$ [ *] 

(ii) [*]

   US$ [ *] 

(c) Within thirty (30) days after the achievement by Salix, its Affiliates or,
in any country where Salix retains co-commercialization rights, its Sublicensees
of each of the following milestones for Lumacan Products, Salix shall pay to
Photocure the non-refundable, non-creditable amounts set forth below opposite
such milestone:

 

Milestone Event

   Payment  

(i) ) [*]

   US$ [ *] 

(ii) [*]

   US$ [ *] 

(iii) [*]

   US$ [ *] 

(iv) [*]

   US$ [ *] 

(d) No payment in this Section 4.2 will be made more than once irrespective of
the number of times the relevant milestone is achieved, or the number of
countries in which such milestone event has been achieved. For the avoidance of
doubt, the maximum aggregate value of milestone payments payable under
Section 4.2(a), (b) and (c) in respect of a Lumacan Product [*] is US$[*].

(e) The milestone payments for which provision is made in Section 4.2(a),
(b) and (c) are understood to relate only to the [*] of [*] for the [*]. If
Salix desires to [*], it shall have the right to proceed with such development
only after the Parties have agreed upon

 

 

 

[*] Confidential treatment requested.

27



--------------------------------------------------------------------------------

the [*], and for such purpose the Parties agree to engage in good faith
negotiations to establish such [*].

4.3 Sales Milestones. Within thirty (30) days after achievement in any calendar
year of Net Sales in the Salix Territory by Salix, its Affiliates and, in the
case of the United States, its Sublicensees reaching the sales milestone levels
set forth below, Salix shall pay to Photocure the additional non-refundable,
non-creditable amounts set forth below.

 

Sales Milestone (Annual Net Sales)

  

Payment

US$[*]

   US$[*]

US$[*]

   US$[*]

US$[*]

   US$[*]

US$[*]

   US$[*]

US$[*]

   US$[*]

No payment in this Section 4.3 will be made more than once irrespective of the
number of times such milestones are achieved. For the avoidance of doubt, the
maximum aggregate value of milestone payments payable under this Section 4.3 is
US$[*].

4.4 Sublicense Revenue. In the event Salix enters into agreements with one or
more Sublicensees to Commercialize Lumacan Products outside the United States,
Salix shall pay Photocure [*] ([*]) of any Sublicense Revenues payable with
respect to any such country outside the United States. All payments under this
Section 4.4 shall be payable within thirty (30) days after receipt of the
applicable Sublicense Revenues. In the event that any agreement between Salix
and a Sublicensee referenced in this Section 4.4 extends to both the United
States and portions of the Salix Territory outside the United States, then the
payments described in this Section 4.4 shall be reasonably allocated between
such territories and the foregoing provisions of this Section 4.4 shall not
apply in respect of payments allocated to the United States. The portion that is
shared by Salix with Photocure pursuant to this Section 4.4 of any amounts
received by Salix from Sublicensees in respect of a [*] that is [*] to any of
[*] shall be [*] for the [*].

4.5 Royalty Payments.

(a) Royalties Payable by Salix. Salix shall pay Photocure royalties
(“Royalties”) on Net Sales by Salix and its Affiliates and Sublicensees as
follows:

(i) on the [*] US$[*] in a calendar year: [*]%;

(ii) on the [*] US$[*] in the same calendar year (i.e., >US$[*] and < US$[*]):
[*]%;

 

 

 

[*] Confidential treatment requested.

28



--------------------------------------------------------------------------------

(iii) on the [*] US$[*] in the same calendar year (i.e., >US$[*] and < US$[*]):
[*]%; and

(iv) above US$[*] in the same calendar year: [*]%.

To illustrate by way of example, if Net Sales in a calendar year were US$[*],
the Royalties would be calculated as follows: ([*] x US$[*]) + ([*] x US$[*]) +
([*] x US$[*]) + ([*] x US$[*]), or US$[*].

(b) Royalty Term.

(i) The Royalties payable under Section 4.5(a) shall be payable by Salix in each
country in the Salix Territory during the Royalty Term.

(ii) Following the expiration of the Royalty Term in respect of a Lumacan
Product in a country in the Salix Territory, the license grants to Salix in
Section 2.1 in respect of such Lumacan Product shall, except as otherwise
provided by Section 4.5(c), become fully paid-up, perpetual and irrevocable with
respect to such country and the Net Sales of Lumacan Products in such country
shall be excluded from the Royalty calculations and calculations of milestone
thresholds in this Article 4.

(c) Continuing Royalties. Following the expiration of the Royalty Term in
respect of a Lumacan Product in a country in the Salix Territory, Salix shall,
as consideration for its continued right to use the Licensed Trademarks and
Licensed Technical Information for such Lumacan Product, pay royalties
(“Continuing Royalties”) to Photocure in respect of Net Sales by Salix and its
Affiliates and Sublicensees at the rate of [*] percent ([*]%) for as long as
Salix or its Affiliates or Sublicensees Commercialize such Lumacan Product in
such country. Prior to such expiration of the Royalty Term, the Parties
acknowledge and agree that the Continuing Royalties for which provision is made
in this Section 4.5(c) are included in the Royalties payable under
Section 4.5(a).

(d) Minimum Royalty. If the aggregate Royalties paid or payable prior to the [*]
anniversary of the first MAA Approval of the Lumacan Product in the Salix
Territory are less than US$[*], then Salix shall pay Photocure the amount of any
shortfall within [*] ([*]) days following such date.

(e) Adjustment of Royalties.

(i) If during the Royalty Term for a country in the Salix Territory, no Valid
Exclusivity Rights exist for a particular Lumacan Product in the country or
aggregate commercial sales of a particular Lumacan Product in such country
decline (based on Salix’s or its Sublicensee’s internal sales data) on a
Quarter-by-Quarter basis for [*] or more consecutive Quarters following the
initiation of commercial sales (by a person other than Salix or its Affiliates
or Sublicensees) of a generic version of such Lumacan Product by [*] percent

 

 

 

[*] Confidential treatment requested.

29



--------------------------------------------------------------------------------

([*]%) or more, then the Royalties payable for Net Sales in respect of such
Lumacan Product in such country thereafter during the Royalty Term shall be
reduced by [*] percent ([*]%).

(ii) To account for any reduction of Royalties for country made pursuant to this
Section 4.5(e), the royalty rates under Section 4.5(a) shall apply for such
country, but the amount of Net Sales in respect of such Lumacan Product in such
country for the applicable period shall be reduced by [*] percent ([*]%) before
adding such reduced Net Sales to the Net Sales for the applicable period in all
other countries in the Salix Territory where Lumacan Products were sold in such
period.

(f) Acknowledgement. Salix acknowledges that (i) the Licensed Technical
Information is secret and substantial and without access to the Licensed
Technical Information Salix would not be able to obtain and maintain MAA
Approvals or other Regulatory Approvals in the Salix Territory, (ii) access to
the Licensed Technical Information is expected to provide Salix with a
competitive advantage in the marketplace beyond the exclusivity afforded by the
Licensed Patents or other Valid Exclusivity Rights, and (iii) the Royalties,
Continuing Royalties and other amounts payable to Photocure under this Article 4
are, in part, intended to compensate Photocure for such exclusivity and such
competitive advantage. The Parties agree that the payment obligations
contemplated by this Article 4 reflect an efficient and reasonable blended
allocation of the values provided by Photocure to Salix.

4.6 Royalty and Sublicense Revenue Reports; Payments.

(a) Within [*] ([*]) days after the first day of each Quarter following the
First Commercial Sale of a Lumacan Product in a country in the Salix Territory,
Salix shall submit to Photocure a written report with respect to the preceding
Quarter (the “Royalty and Sublicense Revenue Report”) stating: (i) the gross
sales, the number of units and Net Sales of Lumacan Products sold by Salix and
any Sublicensee during the Quarter just ended for each country in which sales
were made; (ii) the date of any First Commercial Sale of any Lumacan Product in
a country in the Salix Territory during the Quarter just ended; (iii) the amount
of any Sublicense Revenue received by Salix during the preceding Quarter,
(iv) the currency exchange rates used in determining the Royalties, Continuing
Royalties and other amounts payable under Sections 4.4 and 4.5; and (iv) a
calculation of the amounts due to Photocure pursuant to Sections 4.4 and 4.5 in
respect of the Quarter just ended, making reference to the specific deductions
taken in accordance with the definition of Net Sales in Section 1.70 and the
definition of Sublicense Revenue in Section 1.104. Concurrent with the
submission of a Royalty and Sublicense Revenue Report for each such Quarter,
Salix shall pay Photocure all Royalties, Continuing Royalties and other amounts
due under Sections 4.4 and 4.5 in respect of the Quarter just ended.

(b) With respect to sales of the Lumacan Products or Sublicense Revenue booked
in currencies other than United States dollars, Net Sales or Sublicense Revenue,
as the case may be, during a Quarter shall be calculated based on the average of
the final daily published currency exchange rate in the United States during
such Quarter. Each such final

 

 

 

[*] Confidential treatment requested.

30



--------------------------------------------------------------------------------

published exchange rate shall be obtained from:
http://markets.ft.com/ft/markets/researchArchive.asp or, if not so available, as
otherwise agreed by the Parties.

(c) Salix shall provide such [*] reports of sales (units and value) of Lumacan
Products by it, its Affiliates and its Sublicensees as it regularly prepares in
the ordinary course of its business promptly after they are available (but not
later than the [*] ([*]) [*] of the [*] succeeding the [*] to which the report
relates).

4.7 General Payment Terms; Audit Rights.

(a) Payment Method. All payments under this Agreement shall be paid in United
States dollars by bank wire transfer in immediately available funds to an
account designated by Photocure.

(b) Withholding Taxes. Salix may deduct the amount of any taxes imposed on
Photocure that are required to be withheld or collected by Salix or its
Sublicensees under the Applicable Law of any country on amounts owing from Salix
to Photocure hereunder to the extent Salix or its Sublicensees pay such
withholding taxes to the appropriate governmental authority on behalf of
Photocure. Salix shall promptly deliver to Photocure proof of payment of such
taxes together with copies of all communications from or with such governmental
authority with respect thereto. All payments to Photocure under this Agreement
shall be made from the United States.

(c) Late Payments. Any payment due under this Article 4 that is not paid by the
applicable due date and is not the subject of good faith dispute between the
Parties shall accrue interest, which must be paid by Salix with the payment
obligation to Photocure, calculated on a daily basis at a per annum rate equal
to the one month EURIBOR rate per annum as of the date such payment was first
owed plus [*] percent ([*]%) per annum, determined in the basis of a three
hundred sixty-five (365) day year, or the maximum amount permitted by Applicable
Law, if less, from the date first owed until paid.

(d) Books and Records. Salix shall keep full and true books of account and other
records pertaining to all Net Sales and Sublicense Revenues for at least three
years after the year in which such sales or revenues occurred and in sufficient
detail so that the Royalties, Continuing Royalties and other amounts payable to
Photocure pursuant to Sections 4.4 and 4.5 can be properly ascertained.

(e) Audit Rights. No more often than [*] each [*], upon reasonable notice by
Photocure, Salix shall permit an independent certified public accountant
selected by Photocure to have access, during ordinary business hours, to such
books and records as may be necessary to determine the correctness of any report
or payment (including Royalties, Continuing Royalties and other amounts payable
to Photocure pursuant to Sections 4.4 and 4.5) made or owed under this
Agreement. [*] shall be responsible for expenses for such independent certified
public accountant selected, except that [*] shall reimburse [*] for such
expenses, not to exceed

 

 

 

[*] Confidential treatment requested.

31



--------------------------------------------------------------------------------

US$[*], if the independent accountant determines that amounts paid by Salix in
respect of the period under audit is less than [*]% of the amount actually owed
by Salix to Photocure for such period (so long as the amount actually owed by
Salix to Photocure for such period is at least US$[*]) or there is a deficiency
amount of more than US$[*]. All such audits made by Photocure hereunder shall be
made no later than [*] ([*]) years after the date such report or payment was
due.

4.8 Sublicenses; No Duplication.

(a) Except as otherwise provided in Sections 4.4 and 4.5, Salix shall have no
obligation to Photocure or its Affiliates to share any fees, milestone payments,
royalties, financial consideration or other consideration received by Salix and
its Affiliates from any sublicense of their rights hereunder.

(b) For the avoidance of doubt, it is the intent of the Parties that no sales of
Lumacan Products should give rise both to Sublicense Revenue that is required to
be shared by Salix with Photocure pursuant to Section 4.4 and to Royalties or
Continuing Royalties pursuant to Section 4.5. The Parties agree to negotiate in
good faith appropriate terms in respect of any specific circumstance that might
otherwise give rise to a result excluded by the preceding sentence to avoid the
result so excluded.

ARTICLE 5

DEVELOPMENT OF LUMACAN PRODUCTS

5.1 Technology Transfer from Photocure.

(a) Transfer of Technical Information. Upon Salix’s reasonable request,
Photocure shall transfer to Salix from time to time during the Term copies of
all Licensed Technical Information, including the items set forth in Exhibit
5.1, which items shall be transferred to Salix within sixty (60) days following
the Effective Date. The transfer of Licensed Technical Information relating to
the Manufacture of HAL Active Ingredient shall be subject to the terms of
Section 8.1(b)(ii). Photocure shall retain ownership of all such Technical
Information and may use such Technical Information for any purpose, subject to
Salix’s license rights under Article 2.

(b) Assignment of CTAs. Within sixty (60) days following the Effective Date,
Photocure shall, upon Salix’s request, take any and all such actions as may be
reasonably required to be taken by a transferor to assign any CTAs to Salix and
shall deliver to Salix copies of all Regulatory Documentation Controlled by
Photocure as of the Effective Date relating to such CTAs, and Salix shall take
such actions as are required to be taken by a transferee of such CTAs.

 

 

 

[*] Confidential treatment requested.

32



--------------------------------------------------------------------------------

5.2 Development Plans; Coordination.

(a) Development Plan for the Salix Territory. An initial, high-level outline of
the Development activities to be performed by Salix under this Agreement is set
forth in Exhibit 5.2 (the “Initial Development Outline”). Within sixty (60) days
following the Effective Date, Salix shall prepare a detailed development plan
(the “Development Plan”) for the continued Development of Lumacan Products for
Commercialization in the Salix Territory. Such Development Plan shall be
consistent with the Initial Development Outline, including all timelines set
forth therein, and shall set forth the objectives and planned tasks for the
conduct of Development activities in connection with Commercialization of
Lumacan Products in the Salix Territory. Photocure shall have the right to
review and provide comments to Salix with respect to such Development Plan.
Salix shall consider Photocure’s comments in good faith. Salix shall notify
Photocure of any material changes to the Development Plan prior to
implementation of such changes and shall consider in good faith Photocure’s
comments with respect thereto.

(b) Protocol Review. All protocols for any clinical trials and non-clinical
safety studies with respect to Lumacan Products conducted by or on behalf of
either Party, their Affiliates, their licensees or sublicensees (in the case of
Salix, the Sublicensees) shall be subject to review and approval by the Steering
Committee.

(c) Development Coordination. Except as contemplated by Section 5.4(b),
Photocure shall not conduct, nor shall it permit any of its Affiliates or
licensees to conduct, any Development with respect to Lumacan Products except in
accordance with a plan that has been approved by the Steering Committee.

(d) Coordination with Development of Other Products. Photocure shall use, shall
cause its Affiliate to use, and shall, to the extent permitted under Applicable
Law and its contractual obligations with Third Parties as they exist on the
Effective Date, use reasonable efforts to cause its licensees to use
commercially reasonable efforts consistent with those prevailing in the
pharmaceutical industry, to conduct all clinical trials, non-clinical safety
studies and all other development activities relating to Other Products in
accordance with Applicable Law and, to the extent required for any such
activity, cGCP.

5.3 Development of Photodynamic Devices. For the avoidance of doubt, Salix shall
have the right to work with Third Party device manufacturers to develop
photodynamic devices for use in combination with Lumacan Products.

5.4 Conduct of Development.

(a) Salix Activities. Salix, either itself or through its Sublicensees, shall be
solely responsible for all Development activities in connection with obtaining
and maintaining all Regulatory Approvals for Lumacan Products in the Salix
Territory. Salix shall use Commercially Reasonable Efforts to itself conduct, or
to cause its Sublicensees to conduct, all Development activities that are
required under Applicable Law or by applicable Regulatory Authorities to obtain
all Regulatory Approvals needed to Manufacture, import, market, promote,
distribute, sell or use Lumacan Products in the Field in all Major Market
Countries in the Salix Territory. Salix shall perform or have performed any
clinical trials included in such

 

33



--------------------------------------------------------------------------------

Development activities in compliance with the Development Plan, cGCP and all
other Applicable Law.

(b) Photocure Activities.

(i) Photocure shall have the right, subject to prior written approval by Salix
(such approval not to be unreasonably withheld or delayed) and at its own
expense, to perform any Development activities that may be specifically required
in connection with obtaining and maintaining Regulatory Approvals for Lumacan
Products in only the Photocure Territory. Photocure shall conduct any such
Development activities in compliance with cGCP and all other Applicable Law.

(ii) To the extent Photocure then possesses the required expertise and available
resources, it shall conduct such tasks as Salix may request it to perform as
part of the Development, subject to such reasonable compensation and other terms
as the Parties may agree. For the avoidance of doubt, the provisions of this
Section 5.4(b)(ii) do not limit or qualify the provisions of Section 3.3, and no
compensation or reimbursement of expenses shall be payable by Salix to Photocure
in connection with Photocure’s participation in the Steering Committee.

5.5 Salix Development Reports; Access to Salix Clinical Data.

(a) Records. Salix shall maintain complete, current and accurate records of all
work conducted by it under the Development Plan, and all Clinical Data and other
Technical Information resulting from such work (including all investigator
reports and other clinical or scientific reports, other Regulatory Documentation
and internal regulatory audit reports). Such records shall fully and properly
reflect all work done and results achieved in the performance of the Development
activities in good scientific manner appropriate for regulatory and patent
purposes. Salix shall document all clinical trials and other studies in formal
written study reports according to applicable national and international (e.g.,
ICH, cGCP, cGLP, and cGMP) guidelines and all other Applicable Law. Salix shall
make all such records continuously available, within a reasonable period
following their creation, to Photocure for inspection and review (including, to
the extent reasonably requested, copying) through appropriate electronic data
room facilities. Photocure shall also have the right to review original versions
of such records maintained by Salix no more often than [*] per [*], at
reasonable times, upon written request.

(b) Status Updates. Salix shall regularly inform, and shall provide written
status updates to, Photocure on a Quarterly basis at the meetings of the
Steering Committee of any ongoing and planned clinical trials and other studies
and testing by or on behalf of Salix, its Affiliates, or its Sublicensees
relating to Regulatory Approvals for Lumacan Products and other Development
activities performed by or on behalf of Salix, its Affiliates, or its
Sublicensees, including all activities conducted in respect of POC Completion.

 

 

 

[*] Confidential treatment requested.

34



--------------------------------------------------------------------------------

(c) Permitted Uses. Photocure may use any Clinical Data, reports and other
information provided or made available by Salix or its Sublicensees under this
Section 5.5 solely (i) in connection with obtaining and maintaining Regulatory
Approvals and Commercialization of Lumacan Products in the Field in the
Photocure Territory and (ii) to verify Salix’s compliance with its obligations
hereunder. To the extent Photocure provides Salix any Clinical Data, reports or
other information that was generated, developed or otherwise made or acquired in
connection with the development, manufacture or commercialization of Other
Products but not Lumacan Products, Photocure and its Affiliates and licensees
may utilize comparable Clinical Data, reports and other information provided by
Salix or its Sublicensees under this Section 5.5 in the development, manufacture
or commercialization of Other Products.

5.6 Photocure Development Reports; Access to Photocure Clinical Data.

(a) Records. Photocure shall maintain complete, current and accurate records of
all such work as may be conducted by it in respect of the Development of the HAL
Active Ingredient and the Lumacan Products, and all Clinical Data and other
Technical Information resulting from such work (including all investigator
reports and other clinical or scientific reports, other Regulatory Documentation
and internal regulatory audit reports). Such records shall fully and properly
reflect all work done and results achieved in the performance of the Development
activities in good scientific manner appropriate for regulatory and patent
purposes. Photocure shall document all clinical trials and other studies in
formal written study reports according to applicable national and international
(e.g., ICH, cGCP, cGLP, and cGMP) guidelines and all other Applicable Law. To
the extent permitted by Photocure’s contractual obligations with Third Parties
as they exist at the Effective Date, (i) Photocure shall make all such records
continuously available, within a reasonable period following their creation, to
Salix for inspection and review (including, to the extent reasonably requested,
copying) through appropriate electronic data room facilities; and (ii) Salix
shall have the right to review such records maintained by Photocure no more
often than [*] per [*], at reasonable times, upon written request.

(b) Status Updates. Photocure shall regularly inform, and shall provide written
status updates to, Salix on a Quarterly basis at the meetings of the Steering
Committee of any ongoing and planned clinical trials and other studies and
testing by or on behalf of Photocure, its Affiliates, or its licensees relating
to Regulatory Approvals for Lumacan Products and other Development activities
performed by or on behalf of Photocure, its Affiliates, or its licensees. The
foregoing subsections (a) and (b) shall apply only to the extent Photocure
performs any Development activities pursuant to Section 5.4(b).

(c) Records and Clinical Data Relating to Other Products. To the extent
permitted by Applicable Law and by Photocure’s contractual obligations with
Third Parties and subject to [*], Photocure shall provide reasonable assistance
to support Salix in the Development of Lumacan Products by providing guidance in
the design of non-clinical and clinical studies and regulatory strategy based on
its knowledge and experience with the development of Other Products. Such
assistance shall include, to the extent permitted by

 

 

 

[*] Confidential treatment requested.

35



--------------------------------------------------------------------------------

Applicable Law and by Photocure’s contractual obligations with Third Parties,
providing reasonable access to such pharmacokinetic, preclinical and adverse
event information Controlled by Photocure as Photocure reasonably determines is
relevant for the Development of Lumacan Products. Without limiting the
foregoing, Photocure agrees to consider reasonably and in good faith any request
that Salix may make for documents or other information that it believes to be
relevant for the Development of Lumacan Products and to provide to Salix, to the
extent permitted by Applicable Law and by Photocure’s contractual obligations
with Third Parties, access to such information and documents as have been
requested by Salix as Photocure reasonably determines are relevant for the
Development by Salix of Lumacan Products.

(d) Permitted Uses. Salix may use any Clinical Data, reports and other
information provided by Photocure under this Section 5.6 solely (i) in
connection with obtaining and maintaining Regulatory Approvals and
Commercialization of Lumacan Products in the Field in the Salix Territory and
(ii) to verify Photocure’s compliance with its obligations hereunder.

5.7 Certain Funding Matters. Photocure shall reimburse Salix, up to a maximum
aggregate amount of US$3,000,000, in respect of out-of-pocket costs incurred by
Salix in respect of any and all Development activities conducted by Salix toward
achieving POC Completion. Such reimbursement shall be made against presentation
by Salix of its invoice for the amount to be reimbursed, such invoice to be
accompanied by third party-issued documentary evidence of the nature and amount
of the expense for which reimbursement is sought. Photocure shall pay any such
invoice within thirty (30) days of its receipt thereof. The Parties acknowledge
and agree that any conforming invoice submitted by Salix pursuant to this
Section 5.7 shall, absent manifest error, be conclusive as between the Parties
and shall constitute an obligation to be paid by Photocure in accordance with
the terms hereof.

ARTICLE 6

REGULATORY MATTERS

6.1 Regulatory Responsibilities.

(a) Salix Responsibilities. Salix shall have sole responsibility for:

(i) obtaining and maintaining Regulatory Approvals for Lumacan Products in the
Field in the Salix Territory, and shall use Commercially Reasonable Efforts with
respect to obtaining and maintaining Regulatory Approvals for Lumacan Products
in the Field in the Major Market Countries in the Salix Territory, including
submitting all regulatory filings and applications to applicable Regulatory
Authorities;

(ii) compiling and submitting any MAA through the mutual recognition procedure
or the decentralized procedure in the Europe Territory so long as any country in
the Europe Territory is part of the Salix Territory; provided, that in the case
of the mutual recognition procedure, Salix shall (A) grant such rights and
otherwise cooperate and provide reasonable assistance to Photocure to enable
Photocure to rely upon Salix’s reference member state filings for the filing of
MAAs in any member state countries in the Photocure Territory; and (B) if
Applicable Law requires that any MAAs in any member state countries in

 

36



--------------------------------------------------------------------------------

the Photocure Territory be submitted by Salix, submit such MAAs and, as soon as
it is reasonably practicable so to do, transfer such MAAs or any resulting MAA
Approvals to Photocure; and

(iii) other communications with applicable Regulatory Authorities relating to
the Development and Commercialization of Lumacan Products in the Field in the
Salix Territory, including (A) all correspondence submitted to Regulatory
Authorities related to the design, conduct or results of non-clinical studies
and clinical trials for Lumacan Products in the Field in the Salix Territory;
(B) all correspondence submitted to Regulatory Authorities related to the
Manufacture of Lumacan Products in or for the Salix Territory; (C) all Pricing
and Reimbursement Approval proceedings relating to Lumacan Products in the Field
in the Salix Territory; and (D) all proposed Product Labeling in the Field in
the Salix Territory; provided in each case that Salix shall provide to Photocure
a copy of any material Regulatory Documentation filed by Salix with Regulatory
Authorities in respect of Lumacan Products. Salix shall be solely responsible
for all costs and expenses of preparing, maintaining, formatting, and submitting
MAAs and any other regulatory filings for Lumacan Products in the Field in the
Salix Territory and for all other costs and expenses in connection with seeking
and maintaining Regulatory Approvals for Lumacan Products in the Field in the
Salix Territory, including all user fees in connection thereto.

(b) Photocure Responsibilities. Photocure shall have sole responsibility for:

(i) obtaining and maintaining Regulatory Approvals for Lumacan Products in the
Photocure Territory, subject to Salix’s obligations to submit MAAs in the
Photocure Territory pursuant to Section 6.1(a)(ii)(B); provided that, unless
otherwise agreed by Salix, Photocure shall not submit any MAA for a Lumacan
Product in the Field in the Photocure Territory before Salix has submitted an
MAA for such Lumacan Product in a member state country of the European Economic
Area; and

(ii) other communications with applicable Regulatory Authorities relating to the
Development and Commercialization of Lumacan Products outside the Field and
outside the Salix Territory;

provided in each case that Photocure shall provide to Salix a copy of any
material Regulatory Documentation filed by Photocure with Regulatory Authorities
in respect of Lumacan Products. Photocure shall be solely responsible for all
costs and expenses of preparing, maintaining, formatting, and submitting MAAs
and any other regulatory filings for Lumacan Products outside the Field and
outside the Salix Territory and for all other costs and expenses in connection
with seeking and maintaining Regulatory Approvals for Lumacan Products outside
the Field and outside the Salix Territory, including all user fees in connection
thereto.

6.2 Rights of Cross-Reference.

(a) In Favor of Salix. Solely for purposes of filing MAAs and obtaining
Regulatory Approvals for the Lumacan Products in the Salix Territory, Photocure
hereby grants Salix (i) rights to cross-reference, file or incorporate by
reference, with the right to grant further rights of reference to Sublicensees,
any data or documentation used in support of regulatory filings for Lumacan
Products by Photocure or its licensees or their sublicensees or its

 

37



--------------------------------------------------------------------------------

or their Affiliates, including any technical documentation, CMC documentation,
and other Regulatory Documentation, Clinical Data, Regulatory Approvals, Drug
Master Files (to the extent applicable), and any other data or information
necessary to the conduct of clinical trials or the submission or approval of any
MAA, in each case to the extent Controlled by Photocure or its Affiliates or
otherwise prepared by or on behalf of Photocure, in accordance with Applicable
Law, including Directive 93/42/EEC and Directive 2001/83/EC, as and to the
extent necessary or useful to support Development activities and any
applications for Regulatory Approvals that Salix or its Sublicensees may make
with respect to Lumacan Products in the Salix Territory; and (ii) a “right of
reference or use” (as that term is defined in 21 C.F.R. §314.3(b), as amended
from time to time), and any non-United States equivalents (including Article 10c
of Directive 2001/83/EC, as amended), to any and all data contained or
referenced in any Regulatory Approvals and other Regulatory Documentation
relating to Lumacan Products, including all Clinical Data, reports,
correspondence and conversation logs, in each case to the extent Controlled by
Photocure or its Affiliates, and Photocure shall provide appropriate
notification of Salix’s access and reference rights to the applicable Regulatory
Authorities, including an informed consent letter under Article 10c of Directive
2001/83/EC as amended.

(b) In Favor of Photocure. Solely for purposes of filing MAAs and obtaining
Regulatory Approvals for the Lumacan Products in the Photocure Territory, Salix
hereby grants Photocure (i) rights to cross-reference, file or incorporate by
reference, with the right to grant further rights of reference to sublicensees,
any data or documentation used in support of regulatory filings for Lumacan
Products by or on behalf Salix or its Sublicensees, including any technical
documentation and other Regulatory Documentation, Clinical Data, Regulatory
Approvals and Drug Master Files to the extent Controlled by Salix or its
Sublicensees or otherwise prepared by or on behalf of Salix or its Sublicensees
in accordance with Applicable Law, including Directive 93/42/EEC and Directive
2001/83/EC, as and to the extent necessary or useful to support any applications
for Regulatory Approvals that Photocure or its licensees may make with respect
to Lumacan Products in the Photocure Territory ; and (ii) a “right of reference
or use” (as that term is defined in 21 C.F.R. §314.3(b), as amended from time to
time), and any non-United States equivalents (including Article 10c of Directive
2001/83/EC, as amended), to any and all data contained or referenced in any
Regulatory Approvals and other Regulatory Documentation relating to Lumacan
Products, including all Clinical Data, reports, correspondence and conversation
logs, to the extent Controlled by Salix, and Salix shall provide appropriate
notification of the Photocure’s access and reference rights to the applicable
Regulatory Authorities, including an informed consent letter under Article 10c
of Directive 2001/83/EC as amended.

6.3 Pricing and Reimbursement Approvals. Salix shall have sole responsibility
for, and shall in respect of the Major Market Countries in the Salix Territory
use Commercially Reasonable Efforts with respect to obtaining, all Pricing and
Reimbursement Approvals for the sale of Lumacan Products in the Field in the
Salix Territory. To the extent permitted by any Applicable Law, the Parties
shall cooperate with each other with respect to all Pricing and Reimbursement
Approval negotiations for Lumacan Products. Salix shall keep Photocure regularly
informed of Salix’s strategy for seeking, and progress in obtaining, Pricing and
Reimbursement Approvals in the Salix Territory, including the results of any
discussion or other communication with Regulatory Authorities. Each Party may,
in its sole discretion, establish the sales price and any discount strategies
for Lumacan Products in its respective Territory.

 

38



--------------------------------------------------------------------------------

6.4 Conduct of Post Approval Clinical Studies. Such Post Approval Clinical
Studies as are deemed useful by Salix or its Sublicensees to support the
marketing and use of Lumacan Products in the Field in the Salix Territory, and
the terms upon which they are to be conducted, shall be presented to and
considered by the Steering Committee. Photocure shall have the option, but not
the obligation, to cooperate with Salix in the conduct of such Post Approval
Clinical Studies on reasonable terms to be discussed in good faith and agreed
upon by the Parties in writing. In any event each Party shall have the right to
conduct in its respective Territory such Post Approval Clinical Studies it deems
reasonably useful in connection with the Commercialization of the Lumacan
Products, subject to oversight and approval by Salix as necessary to ensure that
any such Post Approval Studies are consistent with global Development and
Commercialization plans for Lumacan Products. The Parties shall perform any Post
Approval Clinical Studies in compliance with cGCP and all other Applicable Law,
and the rights and obligations of the Parties set forth in Sections 5.5 and 5.6
shall apply with respect to all Post Approval Clinical Studies.

6.5 Communications with Regulatory Authorities.

(a) Regular Updates. Each Party shall keep the other Party reasonably and
regularly informed of the preparation of all MAAs and other Regulatory
Documentation, Regulatory Authority review of all MAAs and other Regulatory
Documentation, meetings with Regulatory Authorities, and Regulatory Approvals
for Lumacan Products, pursuant to procedures to be developed by the Steering
Committee.

(b) Certain Notifications. Without limiting the generality of its obligations
under subsection (a) above, each Party shall keep the other Party informed, in a
timely manner, of any action by, or notification or other information which it
receives (directly or indirectly) from, any Regulatory Authority that:
(i) raises any material concerns regarding the safety or efficacy of the HAL
Active Ingredient for use in the Field or Lumacan Products; (ii) indicates or
suggests a potential material liability of either Party to Third Parties in
connection with Lumacan Products; (iii) is reasonably likely to lead to (A) a
delay of planned MAA Approval, (B) the imposition in respect of Lumacan Products
of Regulatory Approval requirements beyond those planned, (C) the imposition of
a risk evaluation and mitigation strategy (REMS) upon, or the recall or market
withdrawal of, Lumacan Products, or (D) any material delay in, or impediment to,
Regulatory Approval or the Commercialization of Lumacan Products; or
(iv) relates to expedited and periodic reports of adverse events relevant to
Lumacan Products or use of the HAL Active Ingredient in the Field. Each Party
shall also provide the other Party in a timely manner with a copy of all
correspondence received from a Regulatory Authority specifically regarding the
matters referred to above.

(c) Meetings. Salix shall be responsible for the scheduling, conduct and
preparation of materials for meetings, interactions or communications with
Regulatory Authorities relating to Lumacan Products, except that following the
assignment by Salix of an MAA to Photocure in respect of any one or more
countries in the Photocure Territory or Photocure otherwise acquiring the MAA
for any one or more countries in the Photocure Territory, Photocure shall be
responsible for the scheduling, conduct and preparation of materials for
meetings, interactions or communications with Regulatory Authorities relating to
Lumacan Products in such country or countries. The scheduling Party shall notify
the other Party of any

 

39



--------------------------------------------------------------------------------

meeting (whether in person or by conference call) requested or scheduled with,
and shall promptly provide to the other Party any communications sent to or from
any applicable Regulatory Authority. The other Party may, on reasonable prior
notice to the scheduling Party, have its representatives participate in any such
meeting with such Regulatory Authorities. Each Party shall assist the other
Party in answering any questions or issues from, and shall provide any data
requested by or required for MAAs, Regulatory Approvals or other Regulatory
Documentation to be prepared and submitted by such other Party with Regulatory
Authorities in the Salix Territory or the Photocure Territory, as the case may
be, relating to the Development, Manufacturing or Commercialization of Lumacan
Products.

(d) Notices of Non-Compliance. Each Party shall disclose to the other Party any
information pertaining to notices from Regulatory Authorities of non-compliance
with Applicable Law of Lumacan Products, including receipt of a warning letter
or other notice of alleged non-compliance from any Regulatory Authority relating
to Lumacan Products.

6.6 Regulatory Audits. If a Regulatory Authority desires to conduct an
inspection or audit of any facility in which any Development or Manufacturing
activities are being carried out under this Agreement by or on behalf of a Party
or its licensees or sublicensees (in the case of Salix, the Sublicensees) or any
data (including Clinical Data) generated in the conduct of activities under this
Agreement by or on behalf of a Party or its licensees or sublicensees (in the
case of Salix, the Sublicensees), then the Party receiving notice of such
inspection or audit (i) shall promptly notify the other Party of such inspection
or audit, (ii) shall cooperate, and cause any Third Party contractor to
cooperate, with such Regulatory Authority during such inspection or audit,
(iii) shall immediately update the other Party during (in the case of multi-day
inspections or audits) and following such inspection or audit of any information
relating to Lumacan Products, (iv) shall promptly provide to the other Party the
inspection or audit observations of such Regulatory Authority relating to such
activities or data; provided, that the Party shall have the right to redact any
material from such inspection or audit observations that do not relate to the
HAL Active Ingredient or Lumacan Products, (v) shall prepare the response to any
such observations, (vi) shall provide a copy of such planned response to the
other Party, as it relates to the HAL Active Ingredient or Lumacan Products, and
(vii) shall conform its activities under this Agreement to any commitments made
in such a response. Each Party agrees to use Commercially Reasonable Efforts to
cause its licensees and sublicensees (in the case of Salix, the Sublicensees)
and Third Party contractors to accept and abide by an audit mechanism
substantially similar to the mechanism described in this Section 6.6.

6.7 Reporting Adverse Drug Reactions/Experiences. Promptly following execution
of this Agreement, the Parties will designate pharmacovigilance responsible
person(s) who will be responsible for implementing a safety data exchange
agreement (the “Safety Data Exchange Agreement”). Such Safety Data Exchange
Agreement shall be executed within ninety (90) days from the Effective Date and
shall govern the collection, assessment, management, reporting, and exchange of
product safety and quality information (including adverse event information) and
the maintenance of a global safety database in order for each Party to meet its
regulatory and ethical obligations with respect to the Development and
Commercialization of Lumacan Products. In general, each Party will be primarily
responsible for submission of all required reports with respect to adverse
events where such Party is obligated to do so under Applicable Law.

 

40



--------------------------------------------------------------------------------

6.8 Global Safety Database. Salix, at its cost, shall establish, maintain and
administer, and provide Photocure full access to, a common global safety
database for the receipt, investigation, recordation, communication, and
exchange between the Parties of any Clinical Data for Lumacan Products. The
Parties shall agree upon guidelines and procedures for such common database that
shall be in accordance with, and enable the Parties to fulfill their reporting
obligations under, Applicable Law. Such guidelines and procedures shall be
consistent with relevant ICH guidelines and other Applicable Law.

6.9 Recalls and Voluntary Withdrawals. If either Party becomes aware of
information relating to Lumacan Products that indicates that a unit or batch of
a Lumacan Product may not conform to the specifications therefor, or that
potential adulteration, misbranding or other issues have arisen that relate to
the safety or efficacy of the Lumacan Product, it shall promptly so notify the
other Party. The Party having the right to control such recall pursuant to this
Section 6.9 may, at its sole discretion, as between the Parties take appropriate
courses of action in compliance with Applicable Law; provided that such
controlling Party shall promptly notify the other Party of any recall action
being considered, and where practicable, consider the views of the
non-controlling Party prior to taking any recall action. As between the Parties,
(a) Salix shall have the right, at its expense, to control any recalls, field
corrections, field alerts or withdrawals of Lumacan Products in the Salix
Territory; and (b) Photocure shall have the right, at its cost, to control any
recalls, field corrections, field alerts or withdrawals of Lumacan Products in
the Photocure Territory. Each Party shall maintain complete and accurate records
of any recall of Lumacan Products in accordance with the Safety Data Exchange
Agreement or any provisions contained in any agreement between the Parties in
respect of the supply of HAL Active Ingredient or Lumacan Products for such
periods as may be required by Applicable Law, but in no event for less than five
(5) years following such recall. The provisions of this Section 6.9 are without
prejudice, and are subject, to any terms that may be agreed between the Parties
or between any Party and a Third Party in respect of the supply of HAL Active
Ingredient or Lumacan Products, including the provisions of Article 8 and any
agreement contemplated thereby.

ARTICLE 7

COMMERCIALIZATION

7.1 General.

(a) Salix, either itself or through its Sublicensees, shall be solely
responsible for Commercialization of Lumacan Products in the Field in the Salix
Territory.

(b) Salix shall use Commercially Reasonable Efforts to itself conduct, or to
cause its Sublicensees to conduct, all Commercialization activities that are
required to Commercialize Lumacan Products in the Field in the Major Market
Countries in the Salix Territory. Such Commercialization efforts may include
obtaining Pricing and Reimbursement Approvals in the Salix Territory, conducting
such Post Approval Clinical Studies as may be necessary to expand the potential
market for Lumacan Products in the Field, establishing and developing
appropriate opinion leaders, promoting Lumacan Products with managed care
organizations, and establishing Lumacan Products with formularies.

(c) Notwithstanding the appointment of any Sublicensees and Photocure’s right to
Commercialize Lumacan Products in the Photocure Territory and subject to

 

41



--------------------------------------------------------------------------------

Section 7.3 and Article 10, Salix shall be solely responsible for directing
regulatory and marketing strategy for Lumacan Products worldwide, including by
building and managing a global brand for Lumacan Products and securing global
consistency in logos, branding, branding guidelines, sales positioning and
messages, and Photocure shall cooperate with Salix with respect to such
strategy.

7.2 Marketing Plans. Salix shall Commercialize Lumacan Products in the Salix
Territory in accordance with the Marketing Plan. Salix shall submit a
preliminary initial Marketing Plan to Photocure within [*] ([*]) days after the
[*] of [*] in the Salix Territory. Salix shall thereafter submit updates to the
Marketing Plan to the Steering Committee as and when necessary to reflect any
changes to the overall strategy or intended activities relating to the
Commercialization of Lumacan Products, but no less than [*] each [*]. Photocure
may propose revisions to the Marketing Plan from time to time, and Salix shall
consider in good faith incorporating such revisions into the Marketing Plan.

7.3 Product Labeling and Promotional Materials.

(a) Salix Materials. Salix shall keep Photocure informed regarding the
preparation of Product Labeling and Promotional Materials for use in respect of
Lumacan Products in the Field in the Salix Territory and shall provide Photocure
with copies of such materials. Salix shall consider in good faith any reasonable
and timely suggestions or comments offered by Photocure regarding such
materials; provided that, except for comments relating to the use of the
Licensed Trademarks or suspected misbranding, Salix shall control the content
and format of such materials for use in the Field in the Salix Territory.

(b) Photocure Materials. Photocure shall keep Salix informed regarding the
preparation of Product Labeling and Promotional Materials for use in respect of
Lumacan Products in the Photocure Territory and shall provide Salix with copies
of such materials. Photocure shall consider in good faith any reasonable and
timely suggestions or comments offered by Salix regarding such materials;
provided that in respect of any country in the Photocure Territory for which
Salix holds the MAA, Salix shall control the content and format of such
materials and for any country in the Photocure Territory for which Salix has
assigned the MAA to Photocure or Photocure otherwise holds the MAA, Photocure
shall control the content and format of such materials.

7.4 Sales Force. Each of Photocure and Salix shall use Commercially Reasonable
Efforts to train and monitor its sales representatives so that such sales
representatives: (a) use the Promotional Materials for the promotion of Lumacan
Products in the Salix Territory and (b) limit claims of efficacy and safety for
Lumacan Products to those that are consistent with Applicable Law and with
promotional claims in Product Labeling approved by the applicable Regulatory
Authorities.

7.5 Marketing Reports. Each Party shall promptly prepare and deliver to the
other Party [*] reports of its Commercialization activities (and to the extent
applicable, the Commercialization activities of its

 

 

 

[*] Confidential treatment requested.

42



--------------------------------------------------------------------------------

Affiliates and licensees (and, in the case of Salix, its Sublicensees). Each
such report shall include, with respect to each country in which
Commercialization is planned: (a) the status of obtaining the necessary Pricing
and Reimbursement Approvals, (b) a summary of pre-launch marketing plans for
Lumacan Products, (c) a summary of the Commercialization activities of the
reporting Party and its Affiliates and licensees (and, in the case of Salix, it
Sublicensees), (d) a forecast of all Commercialization activities that will be
undertaken by the reporting Party and its Affiliates and licensees (and, in the
case of Salix, it Sublicensees) in the subsequent [*] ([*])-month period, and
(e) following the First Commercial Sale in a country, a summary of all sales
resources deployed for Lumacan Products in such country. Salix shall provide to
Photocure such internal sales forecasts in respect of sales of Lumacan Products
in the Salix Territory as Salix may from time to time prepare. Such sales
forecasts shall be provided by Salix to Photocure promptly following their
creation. Any and all sales forecasts provided by Salix to Photocure pursuant to
the preceding two sentences shall be non-binding and solely for Photocure’s use
in preparing its own financial and other projections.

7.6 Co-Promotion or Sublicense in Europe Territory. Upon filing of an MAA in the
first of the United Kingdom, France, Germany, Spain or Italy, Salix shall
immediately notify Photocure thereof. Photocure shall have the option,
exercisable solely by notice given to Salix within the [*] ([*]) days following
the date of Salix’s notice pursuant to the preceding sentence, to elect to
pursue good faith discussions with Salix in respect of co-promotion or
sublicensing arrangements for Commercialization of the Lumacan Products in the
Europe Territory. In the event that Photocure should provide a timely notice to
Salix pursuant to the preceding sentence, the Parties thereafter shall, for a
period of not less than [*] ([*]) days from the date of Salix’s notice, pursue
good faith discussions regarding opportunities for Photocure to participate in
the Commercialization of Lumacan Products in the Europe Territory either as a
Sublicensee or as a co-promotion partner. Without limiting its obligations in
the preceding sentence, Salix may pursue discussions for the Commercialization
of Lumacan Products in the Europe Territory through sublicensing, co-promotion,
or other arrangements with a Third Party in tandem with any discussions in which
it and Photocure may be engaged; provided, that Salix shall not enter into any
agreement or other binding arrangement during such [*] ([*])-day period.

7.7 Compliance with Laws. Each Party and its Affiliates and licensees (and, in
the case of Salix, its Sublicensees) shall (a) comply with Applicable Law with
respect to the Development, Manufacture and Commercialization of Lumacan
Products, including the advertising and promotion requirements, distribution of
product samples, Post Approval Clinical Studies, pharmacovigilance reports,
complaint files and adverse event reporting, it being acknowledged and agreed
that neither Party shall be required to undertake any activity relating to the
Development, Manufacture or Commercialization of Lumacan Products that it
believes, in good faith, may violate Applicable Law; (b) in all material
respects conform its practices and procedures relating to educating the medical
community with respect to Lumacan Products to any applicable industry
association regulations, policies, guidelines or codes for the promotion of
pharmaceutical products, as the same may be amended from time to time and shall
comply with Applicable Law with respect

 

 

 

[*] Confidential treatment requested.

43



--------------------------------------------------------------------------------

thereto, including the Code on Interactions with Healthcare Professionals
promulgated by the Pharmaceutical Research and Manufacturers of America (PhRMA),
the American Medical Association Guidelines on Gifts to Physicians, the Code on
the Promotion of Prescription-Only Medicines to, and Interactions with,
Healthcare Professionals, promulgated by the European Federation of
Pharmaceutical Industries and Associations (EFPIA) and similar guidances; and
(c) shall comply with the provisions of the Foreign Corrupt Practices Act of
1977, as amended, and similar Applicable Law relating to due and proper
performance of its duties and obligations under this Agreement.

7.8 Unauthorized Sales.

(a) Unauthorized Sales by Salix. Salix (i) shall, and shall cause its Affiliates
to, distribute, market, promote, offer for sale and sell the Lumacan Products
only in the Field in the Salix Territory and (ii) shall not, and shall not
permit its Affiliates to, distribute, market, promote, offer for sale or sell
Lumacan Products (A) to any Person in fields of use and countries other than
those as specified in the preceding clause (i) or (B) to any Person in the
fields of use and countries as specified in the preceding clause (i) that Salix
or its Affiliates, as applicable, knows (y) is likely to distribute, market,
promote, offer for sale or sell Lumacan Products in fields of use and countries
other than those as specified in the preceding clause (i) or assist another
Person to do so, or (z) has directly or indirectly distributed, marketed,
promoted, offered for sale or sold Lumacan Products in fields of use and
countries other than those as specified in the preceding clause (i) or assisted
another Person to do so. If Salix or its Affiliates receives any orders for
Lumacan Products for fields of use and countries other than those specified in
clause (i) of the first sentence of this Section 7.8(a), it shall promptly refer
such orders to Photocure. In addition, neither Salix nor its Affiliates shall
sell or otherwise provide, directly or indirectly, Lumacan Products to any
Sublicensee or distributor in excess of amounts reasonably required to meet
local demand in the country or other territory in respect of which the
Sublicensee or distributor is authorized to distribute, market, promote, offer
for sale or sell Lumacan Products.

(b) Unauthorized Sales by Photocure. Photocure shall, and shall cause its
Affiliates to, distribute, market, promote, offer for sale and sell HAL Products
only outside the Salix Territory or for use outside the Field. Photocure shall
not, and shall not permit its Affiliates to, distribute, market, promote, offer
for sale or sell HAL Products (i) to any Person other than outside the Salix
Territory or for use outside the Field or (ii) to any Person that Photocure or
its Affiliates, as applicable, knows (A) is likely to distribute, market,
promote, offer for sale or sell HAL Products for use in the Field in the Salix
Territory or assist another Person to do so, or (B) has directly or indirectly
distributed, marketed, promoted, offered for sale or sold HAL Products for use
in the Field in the Salix Territory or assisted another Person to do so. If
Photocure or its Affiliates receives any orders for Lumacan Products for use in
the Field in the Salix Territory, it shall promptly refer such orders to Salix.
In addition, neither Photocure nor its Affiliates shall sell or otherwise
provide, directly or indirectly, HAL Products to any licensee or distributor in
excess of amounts reasonably required to meet local demand in the country or
other territory in respect of which the licensee or distributor is authorized to
distribute, market, promote, offer for sale or sell HAL Products.

(c) Certain Limitations. The provisions of this Section 7.8 shall apply only to
the extent permitted by Applicable Law. To the extent any provision of this

 

44



--------------------------------------------------------------------------------

Section 7.8 shall be found in any jurisdiction to be in violation of public
policy or illegal or unenforceable in law or equity, the provisions of
Section 15.5 shall apply.

ARTICLE 8

MANUFACTURE AND SUPPLY

8.1 API Supply.

(a) Proof of Concept Use.

(i) Photocure shall use reasonable efforts to procure and supply to Salix such
quantities of HAL Active Ingredient, in the form and otherwise as manufactured
by [*] for Photocure as of the Effective Date pursuant to that certain Active
Ingredient Supply Agreement, dated May 28, 2003, as amended, between Photocure
and [*] (the “API Supply Agreement”), as Salix may from time to time order in
respect of activities leading to POC Completion. In respect of such supplies,
Salix shall pay Photocure a purchase price equal to [*]% of the purchase price
paid by Photocure to [*] under the API Supply Agreement for the HAL Active
Ingredient so supplied and, in addition, shall [*]. The Parties agree to
cooperate in good faith to establish terms for the supply of HAL Active
Ingredient pursuant to this Section 8.1(a)(i), including in respect of
forecasting, ordering procedures, and lead times. The Parties intend that such
terms will be consistent with Photocure’s rights and obligations under the API
Supply Agreement and its obligations, if any, to supply its other licensees with
HAL Active Ingredient.

(ii) Without limiting Section 8.1(a)(i), Photocure confirms that it is able to
supply Salix with [*] ([*]) [*] of HAL Active Ingredient, in the form and
otherwise as manufactured by [*] for Photocure as of the Effective Date pursuant
to the API Supply Agreement, for use by Salix in activities leading to POC
Completion. Photocure shall supply such amount of HAL Active Ingredient promptly
following its receipt of Salix’s order therefor. In respect of HAL Active
Ingredient ordered by Salix pursuant to this Section 8(a)(ii), Salix shall pay
Photocure a purchase price equal to [*]% of the purchase price paid by Photocure
to [*] under the API Supply Agreement for the HAL Active Ingredient so supplied
and, in addition, shall [*].

(b) Commercial Use. For all commercial uses, Salix shall secure one or more
Third Parties (including, if it elects, [*]) to Manufacture HAL Active
Ingredient for supply to Salix for use in the Manufacture of Lumacan Products.
In connection with such arrangements, the following provisions will apply:

(i) [*] Supply. If Salix elects to source HAL Active Ingredient from [*] or
another Third Party that is then supplying Photocure with the same HAL Active
Ingredient for use with Other Products:

 

 

 

[*] Confidential treatment requested.

45



--------------------------------------------------------------------------------

(A) Salix shall source such HAL Active Ingredient directly from [*] or such
other Third Party under an appropriate amendment of the API Supply Agreement (or
such other supply agreement that is then effective between Photocure and [*] or
such other Third Party) under the same pricing and other contractual terms as
those afforded to Photocure and any other Photocure licensees sourcing the same
HAL Active Ingredient pursuant to such arrangement;

(B) The Parties shall coordinate their forecasts and ordering so that they may
obtain the pricing benefits of combined purchase quantities;

(C) Photocure shall coordinate all cGMP and other regulatory requirements,
including management of process changes and preparation of CMC information for
all regulatory filings; and

(D) The Parties shall otherwise take reasonable steps to maintain a single point
of interface with [*] (or such other Third Party) on all matters not relating to
specific orders and shipments, including conducting facility and records
inspections jointly and maintaining common product specifications.

(ii) Other Suppliers. If Salix uses a Third Party otherwise than pursuant to the
arrangements contemplated by Section 8.1(b)(i) (each such Person, a “Second
Source”), then the following shall apply:

(A) Salix shall provide Photocure with notice of its intent to secure a Second
Source, and the identity of the proposed Second Source, so as to permit
Photocure to consider and comment on the suitability, from Photocure’s
perspective, of such Second Source, including in respect of the prospect of
reliable compliance by such Second Source with cGMP and the protection of
information that may be disclosed by Salix or Photocure to such Second Source.
Salix shall afford Photocure a reasonable opportunity to comment on the proposed
Second Source and shall consider any such comments that Photocure may provide in
good faith, but the Parties acknowledge that Salix shall have the final right to
select the Second Source. Salix may secure more than one Second Source.

(B) Photocure shall have the first right, but not the obligation, to negotiate
an agreement with such Second Source pursuant to which Photocure will, without
charge, grant to such Second Source such licenses under the Licensed IP as are
necessary for the Second Source to Manufacture HAL Active Ingredient for supply
to Salix as contemplated by this Section 8.1(d). Photocure may exercise such
right by notice delivered to Salix within [*] ([*]) days following notice given
by Salix to Photocure of its intent to appoint the Second Source to Manufacture
HAL Active Ingredient. In the event Photocure shall timely exercise such right,
then for a period of [*] ([*]) days it shall have the exclusive right to
negotiate with the Second Source in respect of the terms upon which the Licensed
IP is to be licensed to the Second Source so as to permit the Second Source to
Manufacture HAL Active Ingredient for supply to Salix. Any negotiation pursuant
to this clause (B) shall be undertaken by Photocure [*] and [*] shall have [*]
or [*] that it may incur in connection with such negotiation.

 

 

 

[*] Confidential treatment requested.

46



--------------------------------------------------------------------------------

(C) In the event that at the end of such [*] ([*]) day period Photocure and the
Second Source have not entered into an agreement pursuant to which Photocure has
granted the Second Source a license under the Licensed IP sufficient to permit
the Second Source to Manufacture HAL Active Ingredient for Salix, then Salix may
thereafter grant the Second Source a sublicense of its rights under
Section 2.1(b) upon such terms, not inconsistent with this Agreement, as Salix
may determine; provided that Salix shall include in the terms of any such
license reasonable restrictions on the disclosure or unauthorized use by such
Second Source of Licensed Technical Information or other proprietary Photocure
information as may be disclosed to the Second Source and provisions to the
effect that such Second Source may manufacture HAL Active Ingredient only for
Salix, Photocure and their respective licensees and Sublicensees (with Photocure
to be an intended third party beneficiary of the relevant contractual provisions
with the right independently to enforce them) and shall pursue good faith
efforts to obtain from such Second Source a grant back license in favor of Salix
and Photocure to any and all process improvements that may be made by such
Second Source in respect of the Manufacture of HAL Active Ingredient.

(D) Subject to Photocure having at that time on staff or otherwise available
personnel with sufficient expertise, Photocure shall assist Salix to qualify
such Third Party manufacturer designated by Salix to Manufacture HAL Active
Ingredient and to provide to such Third Party manufacturer such technical
assistance as Salix may reasonably request and such Third Party manufacturer may
reasonably require in order to validate such Third Party’s facility to
Manufacture HAL Active Ingredient and effect initial production scale-up at such
facility. Salix shall pay Photocure for such services at the rate of €[*] per
hour (as adjusted [*] in accordance with the [*] as published by [*]) in
providing such services.

(iii) Utilization by Photocure. Photocure shall have the right also to source
HAL Active Ingredient from any Second Source. Photocure may source HAL Active
Ingredient from any such Second Source either directly under the same pricing
and other contractual terms as those afforded to Salix or, subject to mutual
agreement by the Parties, through cooperative arrangements with Salix. In the
event that Photocure (whether for itself or a Photocure licensee) should source
HAL Active Ingredient from a Second Source within [*] ([*]) [*] following the
appointment of such Second Source by Salix, Photocure shall refund to Salix [*]
([*]%) of any amounts paid by Salix to Photocure in connection with technical or
other assistance rendered by Photocure in connection with the qualification of
such Second Source.

8.2 Commercial Supply of Lumacan Products.

(a) For Salix. Salix shall itself, or through its Affiliates or a Third Party
manufacturer, Manufacture Lumacan Products for its commercial supply.

(b) Supply of Lumacan Products for the Photocure Territory. At Photocure’s
request, for so long as Salix, directly or indirectly, Manufactures a specific
Lumacan Product, Salix shall supply Photocure with such quantities of the
Lumacan Product as may be ordered by Photocure (and its Affiliates, licensees
and distributors) for use and sale outside the

 

 

 

[*] Confidential treatment requested.

47



--------------------------------------------------------------------------------

Salix Territory pursuant to and upon commercially reasonable terms to be set
forth in a written agreement to be negotiated by the Parties in good faith
beginning on the date of the [*] of the [*] in the [*] or at such later time as
may be requested by Photocure (the “Lumacan Supply Agreement”). The terms of
such agreement shall include a transfer price equal to [*]% of [*] of such
Lumacan Product.

8.3 DMF. To the extent Salix sources HAL Active Ingredient through Photocure
from [*] (or another Third Party then supplying Photocure) for activities
leading to POC completion, clinical development or commercial use and Photocure
does not provide CMC information regarding the HAL Active Ingredient directly to
Salix, Photocure shall (or shall cause [*] or such other Third Party
manufacturer to) submit and maintain a DMF for the HAL Active Ingredient to the
applicable Regulatory Authorities in all countries in the Salix Territory where
Salix (or any of its Sublicensees) submits, or intends to submit, an MAA or
clinical trial application.

8.4 Quality Assurance Agreements.

(a) Quality assurance provisions for the supply of HAL Active Ingredient by
Photocure to Salix under Section 8.1 will be set out in a quality assurance
agreement to be executed by Salix and Photocure with substantially the same
terms as those set forth in the Quality Agreement between [*] and Photocure.

(b) Quality assurance provisions for the supply of Lumacan Product by Salix to
Photocure under Section 8.3 will be included in the supply agreement between
Salix and Photocure contemplated by Section 8.3.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1 Ownership.

(a) Each Party shall remain the sole owner of, and have sole and exclusive title
to, any and all intellectual property rights owned by it at the Effective Date.

(b) Each Party shall have and retain sole and exclusive title to all
Improvements that are conceived, discovered, developed or otherwise made solely
by its employees, agents or other persons acting solely under its authority.

(c) As between the Parties, the Parties shall each own an equal, undivided
interest in Improvements, whether or not related to Lumacan Products or the HAL
Active Ingredient, which are conceived, discovered, developed or otherwise made
jointly by or on behalf of Photocure (or its Affiliates or licensees), on the
one hand, and Salix (or its Affiliates or Sublicensees), on the other hand, in
the course of the performance of any Development or Commercialization activities
under this Agreement (“Joint Improvements”) and all Patents

 

 

 

[*] Confidential treatment requested.

48



--------------------------------------------------------------------------------

covering the Joint Improvements (collectively, the “Joint Patents”) and other
intellectual property rights therein (together with the Joint Improvements, the
“Joint Technology”). Subject to Articles 2 and 14, including the exclusive
nature of the licenses set forth therein as they relate to Joint Technology
Controlled by a Party, (i) Photocure shall have the right to Exploit Joint
Technology without a duty of accounting to Salix; and (ii) Salix shall have the
right to Exploit Joint Technology without a duty of accounting to Photocure.
Except as contemplated by the preceding sentence, neither Party shall have the
right to Exploit Joint Technology without the written consent of the other
Party. For those countries where a specific license is required to be granted by
a joint owner of technology to the other joint owner of the technology in order
for the other joint owner to practice such jointly owned technology in such
countries, (i) Photocure shall, and does hereby, grant to Salix an irrevocable,
non-exclusive, fully paid-up license under Photocure’s right, title and interest
in and to the Joint Technology to use and practice the Joint Technology in all
fields and in all countries except in the Field in the Photocure Territory and
(ii) Salix shall, and does hereby, grant to Photocure an irrevocable,
non-exclusive, fully paid up license under Salix’s right, title and interest in
and to the Joint Technology to use and practice the Joint Technology in all
fields and in all countries except in the Field in the Salix Territory. For the
avoidance of doubt, (i) any rights in the Joint Technology Controlled by
Photocure, including pursuant to the preceding sentence, shall constitute and be
included in Licensed IP and as such shall, without limitation, be subject to
Section 2.1, including the exclusive nature of the licenses set forth therein as
they relate to Licensed IP, and (ii) any rights in the Joint Technology
Controlled by Salix, including pursuant to the preceding sentence, shall
constitute and be included in Salix IP and as such shall, without limitation, be
subject to Sections 2.6 and 14.7(a), including the exclusive nature of the
licenses set forth therein as they relate to Salix IP.

(d) Each Party shall during the Term promptly disclose to the other Party in
writing, and shall cause its Affiliates and, to the extent permitted by its
contractual obligations with Third Parties as they exist on the Effective Date,
its licensees (and in the case of Salix, Sublicensees) to so disclose, the
development, making, conception or reduction to practice of any Improvement in
respect of the Manufacture of the HAL Active Ingredient or Lumacan Products, the
Development of the HAL Active Ingredient or Lumacan Products in the Field, or
the Commercialization of Lumacan Products in the Field. Without limiting the
provisions of the preceding sentence, at least [*] during every [*] during the
Term, each Party shall deliver to the other a written report describing any and
all Improvements in respect of the Manufacture of the HAL Active Ingredient or
Lumacan Products, the Development of the HAL Active Ingredient or Lumacan
Products in the Field, or the Commercialization of Lumacan Products in the Field
generated or developed by it or its Affiliates or such licensees (or in the case
of Salix, Sublicensees) during the relevant period or, if such is the case,
stating that no such Improvements were so generated or developed.

9.2 Inventorship.

(a) The determination of whether any Improvement is conceived or developed by a
Party for the purpose of allocating proprietary rights (including Patent,
copyright or other intellectual property rights) therein, shall be made in
accordance with Applicable Law in the United States.

 

 

 

[*] Confidential treatment requested.

49



--------------------------------------------------------------------------------

(b) In the event that, notwithstanding the provisions of Section 9.2(a), United
States law does not apply to allocate proprietary rights in a particular
Improvement, each Party shall, and does hereby, assign, and shall cause its
Affiliates and licensees (and in the case of Salix, Sublicensees) to so assign,
to the other Party, without additional compensation, such right, title and
interest in and to any such Improvement, as well as any intellectual property
rights with respect thereto, as is necessary to fully effect ownership of such
Improvement as contemplated by Section 9.1 following the application of
Section 9.2(a).

9.3 Patent Prosecution.

(a) Licensed Patents.

(i) Photocure, at its sole discretion, shall have the responsibility and bear
all costs (including attorneys’ fees) for filing, prosecution, maintenance and
extensions, including seeking any supplemental protection certificates and
patent term extensions, if any, of the Licensed Patents and shall be responsible
for all related interference, opposition, revocation and re-examination
proceedings, all with the understanding that it shall (A) keep Salix reasonably
informed with respect to such activities (including issues regarding (y) the
countries in which to initiate or continue prosecution (including validation)
and (z) the scope of, issuance of, rejection of, an interference involving, or
an opposition to any such Licensed Patent application or resulting Licensed
Patent) such that Salix has reasonable time to review and comment upon any
documents intended for submission to any patent office; (B) furnish to Salix a
copy of any such Licensed Patent application and copies of documents relevant to
such prosecution and maintenance, including copies of correspondence with any
patent office, foreign associates and outside counsel, such that Salix has
reasonable time to review and comment upon any documents intended for submission
to any patent office; and (C) reasonably consider and, to the extent deemed
appropriate by Photocure in its reasonable judgment, incorporate the comments of
Salix on any such documents filed with any patent office. Photocure shall
provide Salix with the status of such Licensed Patents no less frequently than
[*] per every [*]. Photocure shall make reasonable efforts, to the extent
permitted by its contractual obligations to Third Parties as they exist on the
Effective Date, not to take any position in the prosecution of any Licensed
Patent that could reasonably be expected to affect adversely any other Licensed
Patent in the Field in the Salix Territory. The provisions of this clause
(i) shall apply to In-Licensed Patent only to the extent Photocure prosecutes
such Patents.

(ii) If Photocure plans to abandon any Licensed Patent without filing a
continuing application claiming the same subject matter, Photocure shall notify
Salix in writing at least [*] ([*]) days in advance of the due date of any
payment or other action that is required to prosecute or maintain such Licensed
Patent and Salix may elect, upon written notice within such [*] ([*]) day period
to Photocure, to make such payment or take such action, (A) in respect of the
Salix Territory, for all actions and, (B) in any country outside the Salix
Territory in which HAL Active Ingredient or Lumacan Products are being
Manufactured, for any action relating to HAL Active Ingredient or Lumacan
Products, in each case ((A) and (B)) at Salix’s expense and in Photocure’s name,
and Photocure shall reasonably cooperate with Salix in connection with such
maintenance activities. In the event that Salix should assume prosecution

 

 

 

[*] Confidential treatment requested.

50



--------------------------------------------------------------------------------

of a Licensed Patent and thereafter make payments or take other actions in
respect of the Licensed Patent as contemplated by the preceding sentence, then
Photocure shall at any time thereafter, promptly upon Salix’s request and
expense, execute all such documents and take all such other actions as may be
required to transfer and assign the relevant Licensed Patent to Salix. In
connection with any such transfer or assignment of a Licensed Patent to Salix,
Salix, shall, and hereby does, grant to Photocure a non-exclusive,
nontransferable and sublicensable (in connection only with the development,
manufacture or commercialization of HAL Products), fully paid-up and irrevocable
license to practice the inventions covered by such Licensed Patent in the
country or countries where the Licensed Patent is effective to the full end of
the term or terms for which the Licensed Patent issues. Any license rights
granted by Salix to Photocure pursuant to the preceding sentence shall
constitute and be included in Licensed IP and as such shall, without limitation,
be subject to Article 2.1, including the exclusive nature of the licenses set
forth therein as they relate to Licensed IP. The provisions of this clause
(ii) shall apply to In-Licensed Patents only to the extent (A) Photocure
prosecutes such Patents; and (B) Photocure is permitted to take the actions
contemplated by this clause (ii) by its contractual obligations to Third Parties
as they exist on the Effective Date.

(iii) The provisions of this subsection (a) shall not apply in respect of Joint
Patents.

(b) Joint Patents. Salix, at its sole discretion, shall have the responsibility
for filing, prosecution, maintenance and extensions, including seeking any
supplemental protection certificates and patent term extensions, if any, of the
Joint Patents and shall be responsible for all related interference, opposition,
revocation and re-examination proceedings, with the understanding that it
(i) shall keep Photocure reasonably informed with respect to such activities
(including issues regarding (A) the countries in which to initiate or continue
prosecution (including validation) and (B) the scope of, issuance of, rejection
of, an interference involving, or an opposition to any such Joint Patent
application or resulting Joint Patent) such that Photocure has reasonable time
to review and comment upon any documents intended for submission to any patent
office; (ii) furnish to Photocure a copy of any such Joint Patent application
and copies of documents relevant to such prosecution and maintenance, including
copies of correspondence with any patent office, foreign associates and outside
counsel, such that Photocure has reasonable time to review and comment upon any
documents (including draft patent applications) intended for submission to any
patent office; (iii) in respect only of Joint Patents claiming the Manufacture
of the HAL Active Ingredient or Lumacan Products, the Development of the HAL
Active Ingredient or Lumacan Products in the Field, or the Commercialization of
Lumacan Products in the Field or methods of using HAL Active Ingredient in the
Field or dosing regimens for HAL Active Ingredient for use in the Field,
reasonably consider and to the extent deemed appropriate by Salix in its
reasonable judgment, incorporate the comments of Photocure on any such documents
filed with any patent office; and (iv) in respect of Joint Patents other than
those addressed by clause (iii), either incorporate the comments of Photocure on
any such documents filed with any patent office in such documents or, in the
absence of mutual agreement as to the incorporation or non-incorporation of any
such comment, defer filing of such documents, provided, that in no event shall
Salix be prevented by this clause (iv) from making any filing or taking any
other action required in order to prevent a Joint Patent from going abandoned or
lapsing. Salix shall provide Photocure with the status of such Joint Patents no
less frequently than once per every semi-annual calendar period. Salix shall
make reasonable efforts not to take any action in the prosecution of any Joint
Patent that could reasonably be expected to affect adversely any other Joint
Patent or any Licensed Patent

 

51



--------------------------------------------------------------------------------

for use outside the Field or outside the Salix Territory. If Salix plans to
abandon any Joint Patent without filing a continuing application claiming the
same subject matter, Salix shall notify Photocure in writing at least [*] ([*])
days in advance of the due date of any payment or other action that is required
to prosecute or maintain such Joint Patent and Photocure may elect, upon written
notice within such [*] ([*]) day period to Salix, to make such payment or take
such action, and Salix shall reasonably cooperate with Photocure in connection
with such maintenance activities. The Parties shall share equally all costs
reasonably incurred in connection with the preparation, prosecution and
maintenance of any Joint Patents; provided, however, that either Party may at
any time renounce and assign to the other Party any and all right, title and
interest of such assigning Party in a Joint Patent and shall thereafter have no
responsibility in respect of costs in respect of the preparation, prosecution or
maintenance of such Joint Patent. Any dispute regarding the prosecution and
maintenance activities with respect to the Joint Patents shall be discussed by
patent counsel for each Party, who shall use their good faith efforts to
mutually agree upon the proper course of action to resolve such dispute. If any
dispute is not resolved by the patent counsel for each Party, then the dispute
shall be resolved in accordance with the dispute resolution procedures set forth
in Section 15.12.

9.4 Enforcement.

(a) Enforcement in the Salix Territory in the Field. If either Party becomes
aware of any infringement or threatened infringement of any Licensed Patents or
Joint Patents in the Salix Territory by any Third Party using (for any purpose,
including research or commercial purposes), offering to sell or selling in the
Salix Territory a HAL Product formulated or marketed for use in the Field other
than as expressly permitted under this Agreement, the following provisions shall
apply:

(i) The Party having such knowledge shall promptly give written notice to the
other Party, which notice shall set forth the available facts of such
infringement in reasonable detail.

(ii) Salix shall have the first right, but not the obligation, to initiate and
control the prosecution of such infringement or to grant the infringing Third
Party adequate rights and licenses to continue such otherwise infringing
activities. Upon Salix’s request, Photocure agrees (A) to be joined as a party
plaintiff in any such action to the extent legally required or necessary or
useful in order to obtain a more effective remedy and, (B) as necessary, to
cooperate in the prosecution of such action. Photocure shall have the right, at
its own expense, to be represented by counsel of its own choice in any action or
proceeding controlled by Salix relating to such infringement.

(iii) If Salix (A) fails to notify the alleged infringer or its counsel
regarding such infringement within [*] ([*]) days of learning of such
infringement, or (B) fails to commence such action within (1) [*] ([*]) days of
learning of such infringement (or [*] ([*]) days in the case of an action
brought under the Hatch-Waxman Act or within the timeframe of any other relevant
regulatory or statutory framework that may govern) or (2) [*] ([*]) days before
the time limit, if any, set forth in Applicable Law relating to the filing of
such

 

 

 

[*] Confidential treatment requested.

52



--------------------------------------------------------------------------------

action, whichever comes first, or (C) earlier notifies Photocure in writing of
its intent not to so initiate an action, and Salix has not granted such
infringing Third Party rights and licenses to continue its otherwise infringing
activities, then Photocure shall have the right, but not the obligation, to
initiate and control the prosecution of such infringement. Salix shall have the
right, at its own expense, to be represented by counsel of its own choice in any
action or proceeding controlled by Photocure relating to such infringement.

(iv) No settlement or consent judgment or other voluntary final disposition of a
suit under this Section 9.4(a) may be entered into without the joint consent of
Photocure and Salix, such consent not to be unreasonably withheld or delayed.
Photocure shall not provide its consent to any settlement or consent judgment or
other voluntary final disposition of a suit described in this Section 9.4(a)
that may have been brought by Photocure’s licensee(s) without first obtaining
the consent of Salix thereto.

(b) Other Enforcement. If either Party becomes aware of any infringement or
threatened infringement of any Licensed Patents or Joint Patents by an
unlicensed Third Party other than one addressed by Section 9.4(a), the following
provisions shall apply:

(i) The Party having such knowledge shall promptly give written notice to the
other Party, which notice shall set forth the available facts of such
infringement in reasonable detail.

(ii) For Joint Patents that are listed in the FDA’s Orange Book: Approved Drug
Products with Therapeutic Equivalence Evaluations in respect of an NDA pursuant
to which a Lumacan Product is marketed or sold in the United States, Photocure
shall have the sole right, but not the obligation, to initiate the prosecution
of such infringement or to grant the infringing Third Party adequate rights and
licenses to continue such otherwise infringing activities. Any prosecution of
any such infringement shall be conducted under the joint control of both Parties
with each Party entitled to retain its own counsel for such purpose.

(iii) For all Licensed Patents and for all Joint Patents not described by
Section 9.4(b)(ii), Photocure shall have the sole right, but not the obligation,
to initiate and control the prosecution of such infringement or to grant the
infringing Third Party adequate rights and licenses to continue such otherwise
infringing activities.

(iv) Joint consent of Photocure and Salix is not required for a settlement or
consent judgment or other voluntary final disposition of a suit or proceeding
under this Section 9.4(b) that relates to any Licensed Patent or Joint Patent,
except that if settlement is reasonably likely to adversely affect the Lumacan
Product in the Salix Territory or the validity or enforceability of a
corresponding Licensed Patent in the Salix Territory, then the joint consent of
Photocure and Salix is required and such consent shall not be unreasonably
withheld or delayed.

(v) In any enforcement proceeding by Photocure or its other licensees involving
the infringement or suspected infringement of any Licensed Patents or Joint
Patent, to the extent permitted by Photocure’s contractual obligations to Third
Parties as they

 

53



--------------------------------------------------------------------------------

exist on the Effective Date (but nonetheless giving effect to any protective
orders of any judicial or administrative body or arbitration tribunal even if
they arise after the Effective Date), Photocure shall, as and to the extent it
can do so without waiving attorney-client or attorney work product privilege or
appropriate arrangements can be made between it and Salix to protect and
preserve attorney-client or work product privileges, be obligated to provide to
Salix copies of all material pleadings and a right to review materials,
documents and other information produced in discovery by any party to the
enforcement proceeding and shall consider in good faith any and all comments
timely provided by Salix relating to the interpretation, validity or
enforceability of the Licensed Patent or Joint Patent that is the subject of
such enforcement proceeding.

(c) Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 9.4, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information. In particular, the assisting Party shall promptly make available to
the other Party all information in its possession or control that it is aware
shall assist the other Party in responding to any such action, claim or suit.

(d) Consultation. In connection with any action initiated under this
Section 9.4, the controlling Party shall consider in good faith any comments
from the non-controlling Party and shall keep the non-controlling Party
reasonably informed of any steps taken in connection with such action. Except in
respect of a license under a Joint Patent within the scope of the rights a Party
is permitted to exercise pursuant to Section 9.1(c), no offer of settlement or
compromise shall be binding on a Party hereto without its prior written consent
(which consent shall not be unreasonably withheld).

(e) Allocation of Costs and Recoveries. [*] shall bear [*] relating to any
enforcement action commenced pursuant to this Section 9.4. If any recoveries or
other amounts are obtained in connection with any action initiated under
Section 9.4(a) (including any amounts resulting from any settlement relating
thereto), such amounts shall first be [*] the [*] to [*] and [*] by the [*] and
up to the [*] (including [*]) in [*] such [*]). If any balance remains
thereafter, (i) [*] of the balance [*] and [*] of the balance [*]; and (ii) [*]
by [*] and [*].

9.5 Infringement Claims by Third Parties.

(a) Defense of Third Party Claims. If a Third Party asserts that a Patent or
other intellectual property right (other than Trademarks, which shall be
governed by Article 10) owned or controlled by it is infringed by the
Exploitation of Lumacan Products, the Party first obtaining knowledge of such a
claim shall immediately provide the other Party notice of such claim along with
the related facts in reasonable detail. Salix shall have the first right, but
not the obligation, through counsel reasonably acceptable to Photocure, to
control the defense of any such claim to the extent it relates to Exploitation
of Lumacan Products in the Field in the Salix Territory and Photocure shall have
the first right, but not the obligation, through counsel

 

 

 

[*] Confidential treatment requested.

54



--------------------------------------------------------------------------------

reasonably acceptable to Salix, to control the defense of any other such claim.
If the Party with primary responsibility for defense under this Section 9.5(a)
does not accept control of the defense of such claim within [*] ([*]) days (or
[*] ([*]) days in the case of an action brought under the Hatch-Waxman Act or
within the timeframe of any other relevant regulatory or statutory framework
that may govern) of learning of the claim, or earlier notifies the other Party
in writing of its intent not to so assume control of such defense, then the
other Party shall have the right, but not the obligation, to defend against such
claim; provided, however, that the non-controlling Party shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice.

(b) Settlement of Third Party Claims. The Party that controls the defense of a
given claim under this Section 9.5 shall also have the right to control
settlement of such claim; provided, however, that (i) no settlement shall be
entered into by such controlling Party without the prior written consent of the
non-controlling Party if such settlement would adversely affect or diminish the
rights and benefits of the non-controlling Party under this Agreement, impose
any new obligations or adversely affect any obligations of the non-controlling
Party under this Agreement, or adversely affect the validity or enforceability
of the Licensed Patents or the intellectual property rights of such
non-controlling Party and (ii) the controlling Party shall not be entitled to
settle any such claim by granting a license or covenant not to sue under or with
respect to the non-controlling Party’s intellectual property rights without the
prior written consent of the non-controlling Party.

(c) Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 9.5, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information. In particular, the assisting Party shall promptly make available to
the other Party all information in its possession or control that it is aware
shall assist the other Party in responding to any such action, claim or suit.

(d) Consultation. In connection with any defense under this Section 9.5, the
controlling Party shall consider in good faith any comments from the
non-controlling Party and shall keep the non-controlling Party reasonably
informed of any steps taken in connection with such action. No offer of
settlement or compromise shall be binding on a Party hereto without its prior
written consent (which consent shall not be unreasonably withheld).

(e) Allocation of Costs. [*] shall bear [*] relating to any defense pursuant to
this Section 9.5. Any damages or other amounts collected shall be first
allocated to [*] the [*] that has [*] for its [*] in [*], and second to [*] the
[*] for [*]. Any remainder after such [*] is made shall be [*] of the Parties
under this Agreement with respect to the alleged infringement at issue.

9.6 Patent Certifications.

(a) If either Party (i) reasonably believes that a Third Party may be filing or
preparing or seeking to file a generic or abridged MAA in the Salix Territory
that refers

 

 

 

[*] Confidential treatment requested.

55



--------------------------------------------------------------------------------

to or relies on Regulatory Documentation submitted by either Party to any
Regulatory Authority, whether or not such a filing may be in violation of any
Valid Exclusivity Right or infringe the Licensed Patents or Joint Patents,
(ii) receives any notice of certification regarding such Patents pursuant to the
Hatch-Waxman Act claiming that any such Patents are invalid or unenforceable or
claiming that the any such Patents will not be infringed by the manufacture,
use, marketing or sale of a product for which an ANDA is filed, or
(iii) receives any equivalent or similar certification or notice in any other
jurisdiction, it shall notify the other Party in writing, identifying the
alleged applicant or potential applicant and furnishing the information upon
which such determination is based, and provide the other Party a copy of any
such notice of certification within [*] ([*]) days of receipt and the Parties’
rights and obligations with respect to any legal action as a result of such
certification shall be as set forth in Section 9.4.

To the extent required by Applicable Law, Salix shall take all actions as may be
required by it to maintain with the applicable Regulatory Authorities correct
and complete listings of applicable Licensed Patents and Joint Patents for
Lumacan Products, including all “Orange Book” listings required under the
Hatch-Waxman Act.

9.7 Patent Marking. In respect of the Licensed Patents and Joint Patents, each
Party shall mark, and have its licensees (or, in the case of Salix,
Sublicensees) mark, all patented Lumacan Products they sell or distribute
pursuant to this Agreement in accordance with the Applicable Law in the country
or countries of manufacture or sale thereof.

9.8 Additional Licensees under the Licensed Patents. Salix acknowledges that
Photocure has granted, and may in the future grant, Third Parties rights under
the Licensed Patents. Photocure represents that none of such rights so licensed
include the right to Commercialize Lumacan Products in the Field in the Salix
Territory. Salix acknowledges that such other rights and the prior approval of
new drug applications or other marketing authorizations may restrict the ability
to obtain further patent term extensions and similar Valid Exclusivity Rights of
any Licensed Patents in the Salix Territory. Moreover, Salix acknowledges that
such Third Parties were also granted the right to enforce one or more of the
Licensed Patents against Third Parties that infringe the Licensed Patents by
activities relating to Other Products or other pharmaceutical products
containing esters of [*] claimed under the Licensed Patents.

9.9 Exception for Patents Licensed from [*]. No rights or obligations of the
Parties in Sections 9.3, 9.4 or 9.6 shall apply with respect to any Patents
owned or Controlled by [*], which Patents, to the extent included in the
Licensed Patents, are licensed to Salix under Section 2.1.

 

 

 

[*] Confidential treatment requested.

56



--------------------------------------------------------------------------------

9.10 Third Party Licenses.

(a) Negotiating Party. If, in either Party’s good faith, reasonable judgment, it
is reasonably necessary in the best interests of the commercial success of
Lumacan Products in any country or region of the Salix Territory, that a license
be obtained under an issued patent or other intellectual property from one or
more Third Parties for the Development, Manufacture or Commercialization of
Lumacan Products by Salix or its Sublicensees pursuant to the licenses granted
hereunder, then Salix (or, in the case of the licenses described in
Section 9.10(b)(i), Photocure) shall have the first right to take the lead on
negotiating the terms of each such license; provided that if Salix does not take
such lead, then Photocure may do so; provided further, that the negotiating
Party shall obtain the written consent of the other Party prior to entering into
any such license, such consent not to be unreasonably withheld, conditioned, or
delayed. In any event, the terms of any such license shall permit the Party
obtaining such license to grant to the other Party a sublicense thereunder to
the same extent that such Party licenses its applicable intellectual property to
the other Party under this Agreement and upon termination.

(b) Responsibility for Third Party Payments.

(i) Except as set forth in Exhibit 9.10, [*] shall be solely responsible for any
payments to Third Parties in respect of any license obtained pursuant to
Section 9.10(a) from Third Parties under patents claiming the composition of
matter (including a formulation) or use in the Initial Indication of the
Existing Formulations by Salix or its Affiliates or Sublicensees.

(ii) In respect of any other license obtained pursuant to Section 9.10(a), Salix
shall be entitled to deduct from amounts it owes to Photocure under Sections 4.4
and 4.5 in respect of sales of Lumacan Products [*] percent ([*]%) of the amount
of any payments to Third Parties due under any such license in respect of such
sales up to a maximum amount of [*] percent ([*]%) of such amounts owed by Salix
to Photocure under Sections 4.4 and 4.5 for any Quarter in respect of such
sales, [*] up to a maximum amount for each Quarter of [*] percent ([*]%) of the
amounts owed by Salix to Photocure pursuant to Sections 4.4 and 4.5 in respect
of such subsequent Quarter.

(c) Photocure Licenses. With respect to any royalties and milestone payments
payable by Photocure to Third Parties based on sales of Lumacan Products
pursuant to license or other agreements in effect as of the Effective Date or
entered into without the prior written consent of Salix, Photocure shall be
solely responsible (with no right of reimbursement from Salix) for paying all
such royalties to the relevant Third Parties.

(d) [*] Patents. The provisions of this Section 9.10 shall not apply in respect
of any license of [*] Patents, but any such license shall instead be governed by
the provisions of Section 9.11.

9.11 Option to [*] Patents.

 

 

 

[*] Confidential treatment requested.

57



--------------------------------------------------------------------------------

(a) Negotiating Party. If Salix seeks to file an MAA for a Lumacan Product
claimed under a [*] Patent and either Party should determine, in its good faith,
reasonable judgment that it is reasonably necessary in the best interests of the
commercial success of Lumacan Products in any country or region of the Salix
Territory that a license be obtained under a [*] Patent for the Development,
Manufacture or Commercialization of Lumacan Products in or for the Salix
Territory, then Photocure shall, effective automatically upon notice given by
either Party to the other and without any further action by either Party, grant
a sublicense under its license rights from [*] in respect of such Patent to
Salix, such license to be upon the terms of the licenses set forth in
Section 2.1. No additional consideration shall be payable by Salix to Photocure
in respect of such sublicense.

(b) Responsibility for Third Party Payments. [*] shall be solely responsible for
any payments to [*] in respect of the sublicenses granted pursuant to
Section 9.11(a) to permit the Manufacture, Development and Commercialization of
Lumacan Products by Salix or its Affiliates or Sublicensees hereunder.

ARTICLE 10

TRADEMARKS

10.1 Rights.

(a) Limited Salix Rights. Salix acknowledges that all of its uses of the
Licensed Trademarks (including all goodwill associated with or attached to such
uses) shall inure to the benefit of Photocure. Salix further acknowledges that
it has, and will obtain by virtue of its uses of the Licensed Trademarks
hereunder or otherwise, no ownership rights to the Licensed Trademarks. Salix
shall not seek registration of any of the Licensed Trademarks with the United
States Patent and Trademark Office or with any state or foreign trademark office
or the equivalent, without Photocure’s prior written consent.

(b) Registration. Photocure, at its sole cost, shall use its best efforts to
register, and to maintain and renew any resulting trademark registration of,
each of the Licensed Trademarks in International Class 5 (pharmaceuticals),
Class 10 (medical devices) and/or such other relevant International Class (or
the national equivalent of each such International Class), as Salix may
reasonably designate, in each country, jurisdiction and territory in the Salix
Territory pursuant to such registration application filing timelines as Salix
may reasonably specify; provided that if the “LUMACAN” trademark does not
receive Regulatory Approval in a country, jurisdiction or territory in the Salix
Territory, the Parties shall select up to three mutually agreeable alternative
trademarks to replace the “LUMACAN” trademark and Photocure shall, using its
best efforts, seek registrations and Regulatory Approvals for, and shall own,
such alternative trademarks. Photocure shall also register, at its sole cost,
and shall own and maintain, such gTLD and ccTLD domain names as may be available
for registration, corresponding to such alternative trademarks, for use by Salix
in connection with the Commercialization of Lumacan Products in the Field in the
Salix Territory. If none of such alternative trademarks receives Regulatory
Approval, the Parties shall repeat the process set out in the preceding two
sentences until an alternative trademark is identified that receives

 

 

 

[*] Confidential treatment requested.

58



--------------------------------------------------------------------------------

Regulatory Approval. All such trademarks and domain names shall be deemed
Licensed Trademarks hereunder.

10.2 Manner of Use. Salix (or its Sublicensees) shall use the Licensed
Trademarks in accordance with sound trademark and name usage principles and in
accordance with Applicable Law as reasonably necessary to maintain the validity
and enforceability of the Licensed Trademarks. Additionally, Salix (or its
Sublicensees) shall:

(a) not use any Licensed Trademarks in any manner that might tarnish, disparage,
or reflect adversely, as those terms are reasonably construed, on Photocure, the
Lumacan Products or the Licensed Trademarks;

(b) promote and sell Lumacan Products under only the trademark “LUMACAN” and
other Licensed Trademarks as expressly agreed to in writing by the Parties,
except that Salix may add the name “Salix” or any other company name belonging
to Salix (or its Sublicensees, subject to Applicable Law) to the Product
Labeling; provided that all Product Labeling and packaging shall in any case
identify Photocure as licensor of the relevant Lumacan Product, unless
prohibited by Applicable Law; provided, further, that from and after the
Authorized Generic Product Commencement Date the provisions of this subsection
(b) shall not apply in respect of the promotion and sale by Salix or its
Affiliates or Sublicensees of an Authorized Generic Product;

(c) not use any Licensed Trademarks in any manner that suggests an agency,
partnership, or joint venture relationship with Photocure;

(d) not use any Licensed Trademarks as part of its corporate or business names;

(e) comply with the reasonable requirements of Photocure as to the form, manner,
scale and context of use of the Licensed Trademarks and of the statements
required under Section 10.2(g) below;

(f) display the proper form of trademark notice associated with the Licensed
Trademarks, as notified to Salix in writing by Photocure;

(g) include, on any Product Labeling that bears a Licensed Trademark, a
statement identifying Photocure as the owner of such Licensed Trademark and
where possible indicating that Salix (or its Sublicensee, subject to Applicable
Law) is an authorized user of such Licensed Trademark, unless prohibited by
Applicable Law;

(h) neither use nor display any Licensed Trademarks in such relation to any
other mark or marks owned by any Third Party or Salix or its Sublicensees as to
suggest that the multiple marks constitute a single or composite trademark or
service mark or are under the same proprietorship; and

(i) subject to Article 14, discontinue all use of the Licensed Trademarks
immediately upon expiration or termination of this Agreement.

 

59



--------------------------------------------------------------------------------

10.3 Quality Control. Photocure shall have the right to exercise quality control
over Lumacan Products bearing the Licensed Trademarks and Salix’s use of the
Licensed Trademarks to a degree reasonably necessary to maintain the validity of
the Licensed Trademarks and to protect the goodwill associated therewith. Salix
shall comply with all reasonable requests by Photocure to assure the quality of
Lumacan Products bearing the Licensed Trademarks. Photocure shall have the
right, during regular business hours and upon [*] ([*]) business days’ advance
written notice, no more than [*] a [*], to make such reasonable inspection of
Salix’s (and its Sublicensees’) facilities and records relating to the
Manufacture of Lumacan Products as are necessary to assure conformance with the
foregoing obligations.

10.4 Enforcement of Licensed Trademarks. Salix shall have the first right, but
not the obligation, to initiate and control, at its own expense and by counsel
of its own choice (which counsel shall be reasonably acceptable to Photocure)
the enforcement and defense of the Licensed Trademarks in the Salix Territory,
including against (a) any actual, alleged or threatened claim of alleged
infringement, dilution, misuse or other violation of any Third Party trademark
or of any unfair trade practices, trade dress imitation, passing off of
counterfeit goods, or like offenses, or any other similar claims brought by a
Third Party against either Party in connection with the use or registration of
the Licensed Trademarks in connection with any Lumacan Products and (b) any
actual or alleged infringement, dilution, misuse, or other violation of any
Licensed Trademark by a Third Party. Photocure shall have the right, at its own
expense, to be represented by counsel of its own choice in any action or
proceeding controlled by Salix relating to such infringement and shall provide
reasonable assistance to Salix, at Salix’s expense, in connection with any
action, claim or suit under this Section 10.4. With respect to any actual or
alleged infringement, dilution, misuse or other violation of any Licensed
Trademark by a Third Party, if Salix fails to notify the alleged violator or its
counsel regarding such infringement, dilution, misappropriate or other violation
within [*] ([*]) days of learning of such infringement or to commence an
infringement or other action within (a) [*] ([*]) days of learning of such
infringement, dilution, misuse, or violation or (b) [*] ([*]) days before the
time limit, if any, set forth in Applicable Law relating to the filing of such
an action, whichever comes first, then Photocure shall have the right, but not
the obligation, to initiate and control the prosecution of such infringement or
other action. If any recoveries or other amounts are obtained in connection with
any action initiated under this Section 10.4, including in connection with any
counterclaim asserted by Salix or Photocure in any action brought by a Third
Party (including any amounts resulting from any settlement relating thereto),
such amounts shall first be distributed between the Parties to reimburse
Photocure and Salix by the proportion and up to the extent of their
out-of-pocket expenses (including reasonable attorneys’ fees) in prosecuting or
defending against any such infringement action. If any balance remains
thereafter, (i) [*] percent ([*]%) of the balance shall be paid to Photocure and
[*] percent ([*]%) of the balance shall be paid to Salix if Salix is the
controlling Party with respect to such action; and (ii) the balance shall be [*]
by Photocure and Salix if Photocure is the controlling Party with respect to
such action.

 

 

 

[*] Confidential treatment requested.

60



--------------------------------------------------------------------------------

ARTICLE 11

REPRESENTATIONS

11.1 Mutual Representations. Salix and Photocure each represents and warrants as
follows:

(a) It is a corporation duly organized, validly existing and in good standing
under the Applicable Law of Delaware or Norway, respectively, is qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the performance of its obligations hereunder requires such
qualification and has all requisite power and authority, corporate or otherwise,
to conduct its business as now being conducted and to execute, deliver and
perform its obligations under this Agreement.

(b) The execution, delivery and performance by it of this Agreement have been
duly authorized by all necessary corporate action, and do not and will not:

(i) require any consent or approval of its stockholders or any government
authority, or

(ii) violate any provision of any Applicable Law, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter documents.

(c) This Agreement is legal, valid and binding and any obligation under it is
enforceable in accordance with its terms and conditions.

(d) It is not under any obligation to any person, or entity, contractual or
otherwise, that is conflicting or inconsistent in any material respect with the
terms of this Agreement or that would materially impede the diligent and
complete fulfillment of its obligations.

(e) Neither Party (and in the case of Salix, any of its Sublicensees) has been
debarred or is subject to debarment and neither Party (and in the case of Salix,
any of its Sublicensees) will use in any capacity, in connection with the
Development, Manufacture or Commercialization of the Product, any Person who has
been debarred pursuant to Section 306 of the United States Federal Food, Drug,
and Cosmetic Act, or who is the subject of a conviction described in such
section. Each Party shall inform the other Party in writing immediately if it or
any Person who is performing services hereunder is debarred or is the subject of
a conviction described in Section 306, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the best
of such Party’s knowledge, is threatened, relating to the debarment or
conviction of such Party or any Person used in any capacity by such Party (and
in the case of Salix, any of its Sublicensees) in connection with the
Development, Manufacture or Commercialization of the Product.

(f) It has not employed any broker, finder, consultant or intermediary in
connection with the transactions contemplated by this Agreement who would be
entitled to a broker’s, finder’s or similar fee or commission in connection
therewith.

 

61



--------------------------------------------------------------------------------

(g) Each Party has (or will have at the time performance is due) maintained all
agreements reasonably necessary to perform its obligations and grant the rights
granted to the other Party hereunder.

11.2 Additional Representations of Photocure. Except as set forth in Exhibit
11.2, Photocure further represents and warrants to Salix as of the Effective
Date as follows. For purposes of this Section 11.2, “knowledge” means, in
respect of a Person, such Person’s actual knowledge and, in the case of
Photocure, actual knowledge of the individuals listed in Exhibit 11.2.

(a) Rights in Licensed Patents.

(i) Photocure is the sole and exclusive owner of the entire right, title and
interest in and to the Patents listed in the “Owned Patents” section of Exhibit
1.58 (the “Owned Patents”) and is entitled to grant the licenses specified
herein. None of the Owned Patents is subject to any encumbrance, lien or claim
of ownership by any Third Party.

(ii) Photocure is an exclusive licensee of the Patents listed in the
“In-Licensed Patents” section of Exhibit 1.58 (the “In-Licensed Patents”) and is
entitled to grant the licenses specified herein. Such rights are not subject to
any encumbrance, lien or claim of ownership by any Third Party. Redacted copies,
which except for redactions are true, correct and complete, of all license
agreements regarding the In-Licensed Patents (the “In-License Agreements”), as
amended to the Effective Date, have been provided by Photocure to Salix. None of
Photocure or any of its Affiliates or, to the knowledge of Photocure, any Third
Party is in breach of any In-License Agreement.

(iii) The Owned Patents and the In-Licensed Patents constitute all of the
Licensed Patents as of the Effective Date.

(b) Prosecution of Licensed Patents. To its knowledge, the Licensed Patents are
being diligently procured from the respective patent offices in accordance with
Applicable Law. Each Licensed Patent is and at all times has been in compliance
with all legal requirements applicable thereto, and all filings, payments, and
other actions required to be made or taken to maintain the Licensed Patents in
full force and effect have been made by the applicable deadline. No application
for a Licensed Patent listed in Exhibit 1.58 has been abandoned or allowed to
lapse; and no provisional application constituting a Licensed Patent has expired
without the filing of a nonprovisional patent application that claims the
benefit of such provisional patent application. To Photocure’s knowledge, there
are no inventors, as determined in accordance with applicable patent laws, with
respect to the technology claimed in the Licensed Patents other than the
inventors named on the Licensed Patents described on Exhibit 1.58. The
provisions of this Section 11.2(b) shall not apply in respect of those Patents
licensed to Photocure by [*] but shall apply and extend to the [*] Patents to
the extent of such Patents in the United States and to the extent of Photocure’s
knowledge in respect of other such Patents.

(c) Pending Patent Applications. In respect of any pending United States patent
applications included in the Licensed Patents, Photocure has presented, to the

 

 

 

[*] Confidential treatment requested.

62



--------------------------------------------------------------------------------

extent such presentation is required given the stage of prosecution of the
relevant Licensed Patent, all relevant prior art of which it and the inventors
are aware to the relevant patent examiner at the United States Patent and
Trademark Office.

(d) All Relevant Patents. The Licensed Patents listed on Exhibit 1.58 represent
all Patents within the Control of Photocure or its Affiliates that claim (i) the
HAL Active Ingredient or any Lumacan Product as a composition of matter,
(ii) the use of the HAL Active Ingredient or any Lumacan Product in the Field,
or (iii) the Manufacture of the HAL Active Ingredient or any Lumacan Product.

(e) Rights in Licensed Technical Information.

(i) Subject to Photocure’s existing agreements as disclosed in Section 11.2(j)
of Exhibit 11.2, Photocure has full and unrestricted rights to use for all
purposes all Technical Information in its possession or currently used by it.

(ii) Photocure is entitled to grant the licenses granted hereunder in respect of
the Licensed Technical Information. The Licensed Technical Information is not
subject to any encumbrance, lien or claim of ownership by any Third Party.

(f) Rights in Licensed Trademarks. Photocure is the sole and exclusive owner of
the entire right, title and interest in and to the Licensed Trademarks and is
entitled to grant the licenses specified herein. The registrations that have
issued for any of the Licensed Trademark are valid and enforceable, and at all
times have been in compliance with all legal requirements applicable thereto,
and all filings, payments, and other actions required to be made or taken to
maintain any such registrations for the Licensed Trademarks in full force and
effect have been made or taken by the applicable deadline. No application for
registration of a Licensed Trademark has been abandoned or allowed to lapse. No
Licensed Trademark is the subject of any encumbrance, lien or claim of ownership
by any Third Party. Photocure has not (i) granted any license or other right,
title or interest in or to any of the Licensed Trademarks to any Affiliate or
Third Party for use on products in the Field in the Salix Territory; (ii) agreed
to, or is otherwise bound by, any covenant not to use or to register, or to
permit any other person to use or to register any of the Licensed Trademarks in
the Field in the Salix Territory; or (iii) agreed to, or is otherwise bound by,
any covenant not to sue for any infringement, dilution, misuse or other
violation with respect to any of the Licensed Trademarks.

(g) Absence of Infringement. To the knowledge of Photocure, there is no actual,
alleged or threatened infringement of the Licensed Patents or actual, alleged or
threatened misuse or wrongful appropriation of Licensed Technical Information or
Regulatory Documentation, in each case by any Person.

(h) Freedom to Operate.

(i) To the knowledge of Photocure, the composition of matter (including a
formulation) and use in the Initial Indication of the Existing Formulations does
not infringe any existing issued Patent or other intellectual property or
proprietary right of any Person. Neither Photocure nor any of its Affiliates has
received written notice from any Third Party of any issued and enforceable
Patent of such Third Party that would be infringed by the Manufacture,
Development or Commercialization of Lumacan Products. No claim or litigation has
been brought or threatened by any Person alleging that the Regulatory
Documentation, the

 

63



--------------------------------------------------------------------------------

Licensed Patents or the Licensed Technical Information, or the disclosing,
copying, making, assigning, licensing or other utilizing of the Regulatory
Documentation, the Licensed Patents or the Licensed Technical Information, or
products or services embodying the Regulatory Documentation, or the HAL Active
Ingredient or Lumacan Products, violates, infringes or otherwise conflicts or
interferes with any intellectual property or proprietary right of any Person.

(ii) To the knowledge of Photocure and except for one of more of the In-Licensed
Patents, the use of the composition of matter (including a formulation) of the
Existing Formulations together with a light device in the Initial Indication
does not infringe any general method claim in an existing issued Patent of any
Third Party; provided, that Photocure makes no representations about specific
light devices.

(iii) The registrations of the Licensed Trademarks set forth on Exhibit 1.60 are
subsisting and, to its knowledge, are not invalid or unenforceable, in whole or
in part, and have not been cancelled or allowed to lapse, in whole or in part.
To the knowledge of Photocure and its Affiliates, (A) the use and registration
of the Licensed Trademarks as contemplated herein do not, and will not, violate,
infringe, dilute or otherwise conflict or interfere with any trademark or other
intellectual property or proprietary right of any Third Party and (B) no Third
Party has any right, title or interest in or to any trademark or other
intellectual property or proprietary right that would preclude the grant of the
rights and licenses in respect of Licensed Trademarks provided herein to Salix.
There are no known claims, judgments or settlements against, or amounts with
respect thereto owed by Photocure or any of its Affiliates relating to any of
the Licensed Trademarks and, to the knowledge of Photocure and its Affiliates,
(A) no claim or litigation (including any oppositions, cancellation, invalidity,
concurrent use or other administrative or court proceeding) has been brought, or
threatened, by any Person alleging that (x) any of the Licensed Trademarks is
invalid or unenforceable or (y) any of the Licensed Trademarks infringes,
dilutes, violates or otherwise conflicts or interferes with any trademark or
other intellectual property or proprietary right of any Third Party, including
with respect to the use of the Licensed Trademarks in connection with the
Manufacture, Development or Commercialization of Lumacan Products as
contemplated herein and (B) Photocure is not aware of any facts or circumstances
which could reasonably provide the basis for any claim or assertion adversely
affecting the ownership, use, right to use, validity, priority, duration, scope,
enforceability or effectiveness of any of the Licensed Trademarks.

(i) Validity and Enforceability.

(i) The issued Owned Patents are subsisting and, to its knowledge, are not
invalid or unenforceable, in whole or in part. To the knowledge of Photocure,
the issued In-Licensed Patents are subsisting and are not invalid or
unenforceable, in whole or in part.

(ii) The conception, development and reduction to practice of the inventions
claimed in the Owned Patents have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Person. To
the knowledge of Photocure, the conception, development and reduction to
practice of the inventions claimed in the In-Licensed Patents have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any person.

(iii) No claim or litigation, including any interference, opposition,
cancellation or other proceeding, has been brought or, to its knowledge,
threatened

 

64



--------------------------------------------------------------------------------

by any Person alleging that the Owned Patents are invalid or unenforceable. To
the knowledge of Photocure, no claim or litigation, including any interference,
opposition, cancellation or other proceeding, has been brought or threatened by
any Person alleging that the In-Licensed Patents are invalid or unenforceable.

(iv) The provisions of this Section 11.2(i) shall not apply in respect of those
Patents licensed to Photocure by [*] but that shall apply and extend to Patents
licensed to Photocure by [*].

(j) No Previous Assignments. Photocure has not previously assigned, transferred,
licensed, conveyed or otherwise encumbered its right or title to or interest in
the Licensed IP or Regulatory Documentation (including by granting any covenants
not to sue with respect thereto).

(k) Confidentiality of Licensed Technical Information. Photocure has used
reasonable measures to keep Licensed Technical Information confidential.

(l) Regulatory Documentation.

(i) Photocure has prepared, maintained and retained in all material respects all
Regulatory Documentation that is required to be maintained or reported pursuant
to and in accordance with cGCP, cGLP and all other Applicable Law and all such
information is true, complete and correct and what it purports to be.

(ii) Photocure owns all right, title, and interest in and to all Regulatory
Documentation, free and clear of any liens, claims, and encumbrances of any
Person.

(iii) None of the Regulatory Documentation has been obtained by Photocure
pursuant to any license or other agreement with any Third Party, other than CROs
and other subcontractors of Photocure.

(iv) All Regulatory Documentation is and has been filed, updated, and maintained
in accordance with Applicable Law, and Photocure has not received any notice,
nor been the subject of, any action on the part of any Regulatory Authority in
respect of the Regulatory Documentation that would or could reasonably be
expected to have a material adverse effect on the Development or
Commercialization of Lumacan Products.

(v) To Photocure’s knowledge, no Lumacan Product has obtained an MAA in any
jurisdiction.

(m) Adverse Information. To the knowledge of Photocure, Exhibit 11.2(m) fairly
describes all Adverse Events about the Lumacan Products and, to the extent not
described in the publicly available package inserts, package leaflets, summary
of product characteristics or prescribing information, the Other Product now
approved for sale under the trademarks, “HEXVIX” and “CYSVIEW”. “Adverse Events”
means (a) any finding from tests in laboratory animals or in vitro that suggests
a significant risk for human subjects including

 

 

 

[*] Confidential treatment requested.

65



--------------------------------------------------------------------------------

reports of mutagenicity, teratogenicity or carcinogenicity and (b) any
undesirable, untoward or noxious event or experience associated with the
clinical, commercial or other use or occurring following administration, of a
product in humans, occurring at any dose, whether expected or unexpected and
whether or not considered related to or caused by a product, including such an
event or experience as occurs in the course of the use of a product in
professional practice, in a clinical trial, from overdose, whether accidental or
intentional, from abuse, from withdrawal or from a failure of expected
pharmacological or biological therapeutic action of a product, and including
those events or experiences that are required to be reported to the FDA under 21
C.F.R. Sections 312.32 or 314.80 or to Regulatory Authorities under
corresponding Applicable Law outside the United States.

(n) Studies. Photocure has conducted those Clinical Studies with respect to the
HAL Active Ingredient and those Clinical Studies and pre-clinical in vivo
studies with respect to Lumacan Products set forth on Exhibit 11.2(n). Photocure
has conducted, and has caused its contractors and consultants to conduct, the
aforesaid studies and any and all other preclinical and Clinical Studies related
to the Lumacan Products in accordance in all material respects with applicable
cGCP, cGLP and all other Applicable Law. Photocure has employed persons with
appropriate education, knowledge and experience to conduct and oversee the
conduct of all such studies. For the purposes of this Section 11.2(n), “Clinical
Studies” means clinical investigations governed by 21 C.F.R. 312.3(b) and
clinical trials governed by Directive 2001/20/EC.

(o) No Third Party Rights. Neither Photocure nor any Affiliate thereof is a
party to or otherwise bound by any oral or written contract or agreement that
will result in any Third Party obtaining any interest in, or that would give to
any Third Party any right to assert any claim in or with respect to, any rights
granted to Salix under this Agreement.

(p) Regulatory Authority Communications. Photocure has not received from any
Regulatory Authority any written notice regarding the approvability or approval
of any Lumacan Product. No Lumacan Product has been withdrawn, suspended or
discontinued by Photocure as a result of any action by any Regulatory Authority,
either within or outside the United States (whether voluntarily or otherwise).
With respect to Lumacan Products, no officer, employee or, to the knowledge of
Photocure and its Affiliates, agent of Photocure has made any untrue statement
of a material fact or a fraudulent statement to any Regulatory Authority, failed
to disclose any material fact required to be disclosed to any Regulatory
Authority, or committed an act, made a statement or failed to make a statement
that, at the time such act, statement or omission was made, could reasonably be
expected to provide a basis for the FDA to invoke the FDA’s policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”
set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy of
any Regulatory Authority, nor has any director, officer, employee or, to the
knowledge of Photocure and its Affiliates, agent of Photocure or its Affiliates
been convicted of any crime or engaged in any conduct for which debarment is
mandated by 21 U.S.C. Section 335a(a) (or any similar law or regulation) or
authorized by 21 U.S.C. Section 335a(b) (or any similar law or regulation).

(q) Government Funding. Neither Photocure nor any of its Affiliates is or has
been a party to any agreement with the United States federal government or an
agency thereof pursuant to which the United States federal government or such
agency provided funding for the Development of any Lumacan Product.

 

66



--------------------------------------------------------------------------------

(r) Conflicts. The license grants by Photocure to Salix herein do not conflict
with, violate or breach, or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which Photocure
or its Affiliates are bound. None of the execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby, or the
performance by either Party of its obligations hereunder, will trigger any
termination right, option, right of first refusal, or other rights in any of the
In-Licensed Agreements or conflict with Photocure’s or any of its Affiliates’
rights in and to the Licensed IP or the ownership, use, right to use, validity,
priority, duration, scope, enforceability, or effectiveness of any of the
Licensed IP, in whole or in part.

(s) Photodynamic Devices. Photocure Controls no Patents or Technical Information
relating to photodynamic devices for use in combination with Lumacan Products.

11.3 Photocure Covenants. Photocure hereby covenants to Salix as follows:

(a) Necessary Agreements. Photocure will maintain and keep in full force and
effect all agreements reasonably necessary to perform its obligations, and grant
the rights granted to Salix, hereunder.

(b) Encumbrances. Photocure will not, without the prior written consent of
Salix, encumber any portion of the Licensed IP or Regulatory Documentation with
liens, charges or encumbrances, or grant any right or title in respect of the
Licensed IP or Regulatory Documentation, that is inconsistent with the rights
and licenses granted to Salix under this Agreement or that would adversely
affect Salix’s ability to Manufacture, Develop or Commercialize Lumacan Products
as contemplated hereby. Photocure shall not (i) commit any acts or permit the
occurrence of any omissions by it that would cause the breach or termination of
any In-License Agreement or (ii) amend or otherwise modify any In-License
Agreement that, in each case, would diminish the rights granted to Salix
hereunder in respect of the Licensed Patents.

(c) Conflicts. Photocure will not enter into and it will cause its Affiliates to
refrain from entering into any agreement or obligation that would materially
adversely affect Photocure’s ability to grant the licenses to Salix set forth in
this Agreement.

(d) Assignment of Contracts. Photocure hereby agrees, at Salix’s request, to
cooperate in good faith with Salix in effecting the assignment to Salix of
Photocure’s rights under any Third Party contract or agreement to which
Photocure is a party in respect of the Manufacture, Development or
Commercialization of the HAL Active Ingredient or Lumacan Products that the
Parties mutually determine should be assigned to Salix in order to permit or
facilitate the Manufacture, Development or Commercialization of the HAL Active
Ingredient or Lumacan Products as contemplated hereby. Without limiting the
foregoing, Photocure shall assist Salix in reaching any necessary accommodation
or agreement with any Third Party that is a party to any such contract or
agreement so as to permit the effective assignment of Photocure’s rights as
contemplated by the preceding sentence. It is acknowledged and agreed that
Photocure may condition any such assignment upon the assumption by Salix of
Photocure’s related obligations (or other satisfactory arrangement for the
satisfaction by Salix of such obligations) to a Third Party that is a party to a
contract or agreement to be assigned by Photocure to Salix pursuant to this
Section 11.3(d), and Photocure and Salix agree to negotiate in good faith with

 

67



--------------------------------------------------------------------------------

respect to any such arrangements. The Parties acknowledge and agree that the
provisions of this Section 11.3(d) do not extend to or cover the API Supply
Agreement (or any amendment thereof) or the existing license agreements to which
Photocure is a party with [*] and [*] (or any amendment thereof).

(e) Proprietary Rights. Photocure shall obtain from each of its Affiliates and
licensees of the Lumacan Products and its and their employees and agents who are
performing tests or studies under this Agreement or otherwise participating in
the Development or Commercialization of the HAL Active Ingredient or Lumacan
Products or who otherwise have access to any Salix Confidential Information
appropriate covenants of confidentiality. Photocure shall also take all such
steps as are customary and reasonable in the pharmaceutical industry to secure
from such employees and agents the rights to any inventions, information or
other product that result from such tests or studies that relate to the HAL
Active Ingredient or Lumacan Products.

11.4 Additional Representations of Salix. Salix further represents that:

(a) it is entitled to grant the licenses specified herein to Photocure; and

(b) it possesses financial, commercial, technical and personnel resources
sufficient to meet its obligations under this Agreement.

11.5 Covenants of Salix. Salix hereby covenants to Photocure as follows:

(a) Necessary Agreements. Salix will maintain and keep in full force and effect
all agreements reasonably necessary to perform its obligations, and grant the
rights granted to Photocure, hereunder.

(b) Proprietary Rights. Salix shall obtain from each of its Affiliates and
Sublicensees of the Lumacan Products and its and their employees and agents who
are performing tests or studies under this Agreement or otherwise participating
in the Development or Commercialization of the HAL Active Ingredient or Lumacan
Products or who otherwise have access to any Photocure Confidential Information
appropriate covenants of confidentiality. Salix shall also take all such steps
as are customary and reasonable in the pharmaceutical industry to secure from
such employees and agents the rights to any inventions, information or other
product that result from such tests or studies that relate to the HAL Active
Ingredient or Lumacan Products.

11.6 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF ANY PATENTS ISSUED OR
PENDING.

 

 

 

[*] Confidential treatment requested.

68



--------------------------------------------------------------------------------

ARTICLE 12

CONFIDENTIALITY

12.1 Nondisclosure and Non-Use. Each Party agrees that during the Term, and for
a period of [*] ([*]) years following termination or expiration hereof, it will
keep confidential, and will cause its employees, agent, consultants, licensees
and sublicensees and, in the case of Salix, its Sublicensees, to keep
confidential, all Confidential Information of the other Party that is disclosed
to it, or to any of its employees, agents, consultants, licensees or
sublicensees and, in the case of Salix, its Sublicensees, pursuant to or in
connection with this Agreement, whether before or after the Effective Date,
except to the extent that disclosure is required or permitted in accordance with
the performance of this Agreement. Neither Party nor any of its employees,
agents, consultants, licensees or sublicensees and, in the case of Salix, its
Sublicensees, shall use Confidential Information of the other Party for any
purpose except as expressly permitted in this Agreement or except as expressly
authorized by the disclosing Party. Each Party represents that each of its
employees and any consultants, licensees and sublicensees to such Party (and in
the case of Salix, its Sublicensees), who shall have access to Confidential
Information of either Party are bound by written obligations to maintain such
information in confidence and not to use such information except as expressly
permitted herein.

12.2 Licensed Technical Information. Photocure shall take reasonable measures to
restrict the disclosure of Licensed Technical Information that constitutes the
Confidential Information of Photocure, provided, that Photocure shall be
permitted to disclose such information to the same extent as provided in
Section 12.3 and, subject to its having entered into reasonable and customary
confidentiality undertakings with the recipient, to the extent required to
Develop and Commercialize Lumacan Products in the Photocure Territory,
Manufacture HAL Active Ingredient and develop, manufacture and commercialize
other products.

12.3 Permitted Disclosures. The confidentiality obligations contained in
Section 12.1 above shall not apply to the extent that any receiving Party is
required (a) to disclose the information by Applicable Law or by a court of
competent jurisdiction, (b) to disclose information to any Regulatory Authority
for purposes of obtaining approvals to Develop or Commercialize products
containing the HAL Active Ingredient to the extent permitted hereunder, or
(c) to satisfy any duty of disclosure or other Applicable Law necessary to
prosecute any of the Licensed Patents; provided that, in each such case, the
receiving Party shall give written notice thereof to the disclosing Party and
sufficient opportunity to prevent or limit any such disclosure or to request
confidential treatment thereof; and provided, further, that the receiving Party
shall give reasonable assistance to the disclosing Party to preserve the
information as confidential.

12.4 Scientific Publications and Presentations.

 

 

 

[*] Confidential treatment requested.

69



--------------------------------------------------------------------------------

(a) Each Party shall have the right to review and comment on any paper,
including oral presentations and abstracts, proposed for publication by the
other Party or, subject to the publication policies of applicable academic
institutions, Third Parties in respect of which such Party can exert control
over publications which utilizes Clinical Data or other data or results
generated from any studies performed hereunder or otherwise in respect of the
HAL Active Ingredient as used in a Lumacan Product or Lumacan Products or
includes any Confidential Information of the other Party. Before any such paper
is submitted for publication, the Party proposing publication shall deliver a
complete copy to the other Party at least [*] ([*]) days prior to submitting the
paper to a publisher. The receiving Party shall review any such paper and give
its comments to the publishing Party within [*] ([*]) days of the delivery of
such paper to the receiving Party. With respect to oral presentation materials
and abstracts, the Parties shall make reasonable efforts to expedite review of
such materials and abstracts, and shall return such items as soon as practicable
to the publishing Party with appropriate comments, if any, in an expedited
manner, but in no event later than [*] ([*]) days from the date of delivery to
the receiving Party. The publishing Party shall comply with the other Party’s
request to delete references to such other Party or such Party’s Confidential
Information in any such paper and, if the reviewing Party identifies patentable
inventions, shall withhold publication of same for an additional [*] ([*]) days
in order to permit the Parties to obtain patent protection, if either of the
Parties deem it necessary, in accordance with the terms of this Agreement.

(b) Each Party shall have the right to review and comment on any paper,
including oral presentations and abstracts, proposed for publication by the
other Party or, to the extent such paper is submitted to a Party and it has the
right to disclose such paper to the other Party as provided in this
Section 12.4(b) and in any event subject to the publication policies of
applicable academic institutions, Third Parties in respect of which such Party
can exert control over publications which utilizes Clinical Data or other data
or results generated from any studies performed hereunder or otherwise in
respect of Other Products or HAL Active Ingredient other than as used in Lumacan
Products. Before any such paper is submitted for publication, the Party
proposing publication (by itself or on behalf of a Third Party) shall deliver a
complete copy to the other Party at least [*] ([*]) days prior to submitting the
paper to a publisher. The receiving Party shall review any such paper and give
its comments to the publishing Party within [*] ([*]) days of the delivery of
such paper to the receiving Party. The publishing Party shall comply with the
other Party’s request to delete references to such other Party or such Party’s
Confidential Information in any such paper and shall consider in good faith any
comments by the other Party in respect of seeking patent protection for any
patentable invention identified in such paper. All such proposed publications
shall be deemed the Confidential Information of the publishing Party and subject
to the provisions of Sections 12.1 and 12.3. Notwithstanding the foregoing,
Photocure shall not have the obligation to provide such right of review
concerning any portion of any proposed paper dealing with an Other Product if
Salix or any of its Affiliates is then developing or commercializing any product
for the same use as such Other Product. Salix shall permit Photocure to provide
its licensees for Other Products with the same right of review of proposed
publications of Salix as are provided to Photocure in this Section 12.4(b).

12.5 Terms of this Agreement. Except as otherwise specifically set forth in this
Article 12, without the prior consent

 

 

 

[*] Confidential treatment requested.

70



--------------------------------------------------------------------------------

of the other Party, neither Party shall disclose any terms or conditions of this
Agreement (including any Exhibit) to any Third Party nor make any statement to
the public regarding the execution or any other aspect of the subject matter of
this Agreement (including the Development or Commercialization status of Lumacan
Products), except: (a) to the extent such disclosure is required by Applicable
Law or stock exchange rules or regulations and, to the extent practical, the
other Party is provided with the opportunity sufficiently in advance of
disclosure to review such information and seek confidential treatment therefor;
(b) for customary discussions and other disclosures with and to shareholders,
current or prospective investors, potential acquirers, potential licensees,
merger partners or potential providers of financing and their advisors; (c) as
required under any agreements with any Third Party licensors of any Patents
licensed hereunder; or (d) either Party may use the text of a statement
previously approved by the other Party. With respect to any disclosures made
pursuant to subsections (b) or (c) above, each such Third Party recipient of
Confidential Information shall be subject to obligations of confidentiality and
non-use with respect to such Confidential Information substantially similar to
the obligations of confidentiality and non-use of the receiving Party pursuant
to this Article 12.

12.6 Press Releases. The Parties have agreed upon the initial press release
attached as Exhibit 12.6. All additional press releases or other similar public
communication by either Party relating to this Agreement, including upon
expiration or termination of this Agreement under Article 14, shall be approved
in advance by the other Party, which approval shall not be unreasonably withheld
or delayed, except for those communications required by Applicable Law (provided
that the other Party is given a reasonable opportunity to review and comment on
any such press release or public communication in advance thereof), disclosures
of information for which consent has previously been obtained, information that
has been previously disclosed publicly or as otherwise set forth in this
Agreement.

12.7 Study Subject Information. The Parties agree to abide, and to take all
reasonable and appropriate actions to ensure that all Third Parties (including
licensees, sublicensees and, in the case of Salix, its Sublicensees) conducting
or assisting with any clinical development activities with respect to Lumacan
Products shall, in such conduct or assistance, abide by all Applicable Law
relating to the confidentiality or protection of patient identifiable
information or patient’s protected health information, including the regulations
at 45 C.F.R. Parts 160 and 164 and where relevant, the applicable national laws
implementing the European Parliament and Council Directive 95/46/EC on the
protection of individuals with regard to the processing of personal data and on
the free movement of such data of 24 October 1995.

ARTICLE 13

INDEMNIFICATION; INSURANCE

13.1 Indemnification of Photocure by Salix. Salix, at its own cost and expense,
shall defend Photocure and Photocure’s Affiliates, and the directors, officers,
employees and agents of Photocure and its Affiliates (collectively, the
“Photocure Indemnitees”) and shall indemnify the Photocure Indemnitees from and
against any and all liabilities, losses, costs, damages, penalties, fees or
expenses (including reasonable legal expenses and attorney’s fees) incurred or
claimed by a

 

71



--------------------------------------------------------------------------------

Third Party (collectively, “Losses”) arising out of any claim, action, lawsuit,
or other proceeding (collectively, “Claims”) against any Photocure Indemnitee by
a Third Party to the extent resulting directly or indirectly from:

(a) the negligence, recklessness or willful misconduct of Salix or its
Affiliates, or their respective directors, officers, employees or agents in
performing any activities in connection with this Agreement;

(b) any breach by Salix of any representation, warranty, covenant, undertaking
or other term contained in this Agreement; and

(c) the Manufacture, Development or Commercialization of Lumacan Products for
use and sale in the Salix Territory by or on behalf of Salix or its
Sublicensees; provided, however, Salix shall have no indemnification obligation
with respect to Photocure or any Photocure Indemnitees with respect to the use
of any of the Licensed Trademarks in accordance with the terms herein;

except, in each case ((a), (b) and (c)), for those Losses for which Photocure
has an obligation to indemnify Salix pursuant to Section 13.2 hereof, as to
which Losses each Party shall indemnify the other to the extent of their
respective responsibility for the Losses;

13.2 Indemnification of Salix by Photocure. Photocure, at its own cost and
expense, shall defend Salix and Salix’s Affiliates, and the directors, officers,
employees and agents of Salix and its Affiliates (collectively, the “Salix
Indemnitees”) and shall indemnify the Salix Indemnitees from and against any and
all Losses arising out of any Claims against any Salix Indemnitee by a Third
Party to the extent resulting directly or indirectly from:

(a) the negligence, recklessness or willful misconduct of Photocure or its
Affiliates, or their respective directors, officers, employees or agents in
performing any activities in connection with this Agreement;

(b) any breach by Photocure of any representation, warranty, covenant,
undertaking or other term contained in this Agreement; and

(c) the Manufacture, Development or Commercialization of Lumacan Products for
use and sale outside the Salix Territory by or on behalf of Photocure or its
licensees or sublicensees;

except, in each case ((a), (b) and (c)), for those Losses for which Salix has an
obligation to indemnify Photocure pursuant to Section 13.1 hereof, as to which
Losses each Party shall indemnify the other to the extent of their respective
responsibility for the Losses.

13.3 Indemnification Procedure.

(a) Notice. An Indemnitee shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Claim in respect of which the Indemnitee intends
to seek such indemnification. No delay on the part of the Indemnitee in
notifying the Indemnitor

 

72



--------------------------------------------------------------------------------

shall relieve the Indemnitor from any obligation hereunder unless (and then only
to the extent that) the Indemnitor is prejudiced thereby.

(b) Control of Proceedings. The Indemnitor shall have the right, exercisable by
notice to the Indemnitee within [*] ([*]) business days of receipt of notice
from the Indemnitee of the commencement of or assertion of any Claim, to assume
direction and control of the defense, litigation, settlement, appeal or other
disposition of the Claim (including the right to settle the claim solely for
monetary consideration) with counsel selected by the Indemnitor and reasonably
acceptable to the Indemnitee. During such time as the Indemnitor is controlling
the defense of such Claim, the Indemnitee shall cooperate, and cause its
Affiliates, agents, licensees and sublicensees (and in the case of Salix, its
Sublicensees) to cooperate upon request of the Indemnitor in the defense or
prosecution of the Claim, including by furnishing such records, information and
testimony and attending such conferences, discovery proceedings, hearings,
trials or appeals as may reasonably be requested by the Indemnitor. If the
Indemnitor does not notify the Indemnitee of the Indemnitor’s intent to defend
any Claim within [*] ([*]) business days after notice thereof, the Indemnitee
may undertake the defense thereof with counsel of its choice upon notice to the
Indemnitor and at the Indemnitor’s reasonable expense (including reasonable,
out-of-pocket attorneys’ fees and costs and expenses of enforcement or defense).
The Indemnitor or the Indemnitee, as the case may be, shall have the right to
join in (including the right to conduct discovery, interview and examine
witnesses and participate in all settlement conferences), but not control, at
its own expense, the defense of any Claim that the other Party is defending as
provided in this Agreement.

(c) Settlement. The Indemnitor shall obtain the prior consent of any Indemnitee
as to any settlement that would materially diminish or materially adversely
affect the scope, exclusivity or duration of any Patents licensed under this
Agreement, would require any payment by such Indemnitee, would require an
admission of legal wrongdoing in any way on the part of an Indemnitee or would
effect an amendment of this Agreement. In no event may an Indemnitee settle or
compromise any Claim for which it intends to seek indemnification from the
Indemnitor hereunder without the prior consent of the Indemnitor, or the
indemnification provided under such this Article 13 as to such Claim shall be
null and void.

(d) Exclusive Remedies. Except as otherwise expressly provided under this
Agreement, the rights and remedies provided pursuant to this Article 13 are the
sole and exclusive remedies of the Parties hereto with respect to the Losses
subject to indemnification under this Article 13. The provisions of this
Section 13.3(d) are without prejudice, and are subject, to any terms that may be
agreed between the Parties or between any Party and a Third Party in respect of
the supply of HAL Active Ingredient or Lumacan Product, including the provisions
of Article 8 and any agreement contemplated thereby.

13.4 Insurance. Each Party shall maintain adequate liability insurance coverage
or adequately plan through self-insurance for its liabilities associated with
its activities and obligations under this Agreement in such amounts and on such
terms as are customary for prudent practices in the pharmaceutical industry for
the activities to

 

 

 

[*] Confidential treatment requested.

73



--------------------------------------------------------------------------------

be conducted by it under this Agreement. Each Party shall provide the other
Party evidence of such insurance, upon request.

ARTICLE 14

TERM; TERMINATION

14.1 Term. This Agreement shall take effect as of the Effective Date and, unless
earlier terminated earlier pursuant to Section 14.2, 14.3, 14.4 or 14.5, shall
expire when Salix has no further obligation to pay Royalties under
Section 4.5(a) or Continuing Royalties under Section 4.5(c) (the “Term”).

14.2 Termination for Cause.

(a) Breach. If either Party breaches any of its material obligations under this
Agreement and has not remedied such breach within [*] ([*]) days (or, in the
case of a payment breach, [*] ([*]) days) (the “Cure Period”) after receipt of
notice thereof from the non-breaching Party (the “Notice of Breach”), the
non-breaching Party may terminate this Agreement in its entirety immediately
upon expiration of such Cure Period; provided that such Notice of Breach shall
specifically identify the provisions under this Agreement that the non-breaching
Party believes to have been breached and state the intent of the non-breaching
Party to terminate this Agreement upon expiration of the Cure Period.

(b) Specific Metrics. Photocure may terminate this Agreement with immediate
effect upon written notice to Salix as follows:

(i) in its entirety if Salix has not by [*], achieved the [*] in the [*];
provided, that in the event Salix has, notwithstanding its failure to achieve
the [*] in the [*] by [*], nonetheless paid to Photocure [*] ([*]%) of the
milestone amount set forth in Section 4.2(a) by such date, the date by which
Salix must have achieved the [*] in the [*] shall be extended to [*]; provided,
further, that in the event the date by which Salix must achieve the [*] the [*]
has been extended pursuant to the first proviso clause of this subsection (b)(i)
and Salix has, notwithstanding its failure to achieve the [*] in the [*] by such
extended date, nonetheless paid to Photocure the [*] of the milestone amount set
forth in Section 4.2(a) by such extended date, the date by which Salix must have
achieved the [*] in the [*] shall be extended to [*];

(ii) in respect of the Europe Territory if Salix has not by [*] following the
first MAA Approval in the United States of the Lumacan Product (or such later
date that the Parties may, negotiating in good faith and considering in good
faith in connection therewith all relevant facts and circumstances (both past
and present), agree upon within [*] days after request for such negotiation)
executed a sublicense agreement for one of the Major Market Countries in the
Europe Territory with a Third Party Sublicensee for the Commercialization of
Lumacan Products in such Major Market Country; or

(iii) in respect of the Asia Territory if Salix has not by [*] following the
first MAA Approval in the United States of the Lumacan Product (or such later
date that the Parties may, negotiating in good faith and considering in good
faith in connection

 

 

 

[*] Confidential treatment requested.

74



--------------------------------------------------------------------------------

therewith all relevant facts and circumstances (both past and present), agree
upon within [*] days after request for such negotiation) executed a sublicense
agreement for one of the Major Market Countries in the Asia Territory with a
Third Party Sublicensee for the Commercialization of Lumacan Products in such
Major Market Country.

14.3 Termination for Patent Challenge. If Salix or any of its Sublicensees
institutes, prosecutes or otherwise voluntarily participates in (or in any way
voluntarily aids any Third Party in instituting, prosecuting or participating
in), at law or in equity or before any administrative or regulatory body,
including the United States Patent and Trademark Office or its counterparts
outside the United States, any claim, demand, action or cause of action for
declaratory relief, damages or any other remedy or for an enjoinment, injunction
or any other equitable remedy, including any interference, re-examination,
opposition or similar proceeding, alleging that any Licensed Patent is invalid,
unenforceable or otherwise not patentable, then Photocure may declare a material
breach by Salix hereunder and terminate this Agreement with immediate effect.

14.4 Termination for Insolvency or Bankruptcy. Either Party may terminate this
Agreement effective on written notice to the other Party (a) upon the
liquidation, dissolution, winding up, insolvency, bankruptcy, or filing of any
petition therefor, assignment for the benefit of its creditors, appointment of a
receiver, custodian or trustee, or any other similar proceeding, by or of the
other Party where such petition, assignment or similar proceeding is not
dismissed or vacated within [*] ([*]) calendar days, (b) if the other Party
shall propose a written agreement of composition or extension of its debts
outside the ordinary course of its business or (c) if the other Party shall
admit in writing its inability generally to pay its debts as they fall due in
the general course.

14.5 Termination by Salix at Its Discretion. After the POC Completion, Salix may
terminate this Agreement, in whole but not in part, for any reason or no reason,
upon [*] ([*]) days’ prior notice to Photocure.

14.6 Termination of Licenses; Accrued Obligations.

(a) Termination of Licenses. Upon termination or expiration of this Agreement
for any reason, subject to Section 4.5(b)(ii), all licenses granted to Salix by
Photocure under this Agreement shall terminate in all countries subject to such
termination, and Salix shall have no further right in or to the Licensed IP in
such countries.

(b) Amendment of Territories. Upon the termination of this Agreement for any
reason in any country in the Salix Territory, the definition of the “Salix
Territory” shall be deemed amended to exclude such country and the definition of
the “Photocure Territory” shall be deemed amended to thereafter include such
country.

 

 

 

[*] Confidential treatment requested.

75



--------------------------------------------------------------------------------

(c) Accrued Obligations. Termination or expiration of this Agreement for any
reason shall not release any Party hereto from any payment or other liability
which, at the time of such termination, has already accrued to the other Party
or which is attributable to a period prior to such termination nor preclude
either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement.

14.7 Effects of Termination or Expiration. Upon expiration of this Agreement
pursuant to Section 14.1, termination of this Agreement by Photocure pursuant to
Sections 14.2(a) or (b)(i), 14.3 or 14.4 or by Salix pursuant to Section 14.5,
the following additional terms shall apply in respect of countries so
terminated:

(a) License under Salix IP. Salix shall, and does hereby, grant a royalty-free
and fully paid up (except as provided in Section 14.11), irrevocable, exclusive
license to Photocure, with the right to sublicense, to use any Salix IP to
develop, make, have made, use, import, export, offer for sale and sell Lumacan
Products anywhere in the world.

(b) Transfer of Trademarks, Contracts and Regulatory Documentation. Salix shall,
and does hereby, and, subject to Section 14.9, shall cause its Sublicensees to,
transfer, convey, assign and deliver to Photocure all right, title and interest
in and to: (i) any trademarks (including any goodwill associated therewith) (but
specifically excluding any corporate names and logos of Salix and its Affiliates
and Sublicensees and any trade name, trademark, service mark, design, logo,
brand, product configuration right, trade dress, domain name or other
identification of source not used, or developed for use, solely with respect to
the Lumacan Products in the Field) and any domain names incorporating the same
that may have been used by, or developed for use by, Salix in connection with
Lumacan Products and (ii) to the extent requested by Photocure in writing, any
agreements with any Third Parties that are related solely to Lumacan Products
(including, if applicable, agreements with any Third Party device manufacturers,
contract research organizations, clinical sites and investigators); (iii) any
Regulatory Approvals and Regulatory Documentation relating to Lumacan Products.
To the extent any such assignment is not legally permissible or such Regulatory
Approvals or Regulatory Documentation do not relate solely to such products,
Salix shall grant Photocure the exclusive license and right (with right to
sublicense) to access, use, and cross-reference such Regulatory Approvals or
Regulatory Documentation in accordance with Section 6.2.

(c) Right of Reference. Salix shall promptly deliver to Photocure a copy of and
grant to Photocure a right of reference in accordance with Section 6.2 to any
and all data (including Clinical Data) contained or referenced in any Regulatory
Approvals and other Regulatory Documentation relating to Lumacan Products.

(d) Ongoing Studies. Salix will cooperate with Photocure to transfer any
on-going clinical studies or Post Approval Studies for which it has
responsibility hereunder in which patient dosing has commenced or, if reasonably
practicable and requested by Photocure, allow Photocure to complete such trials
(and then assign all related Regulatory Documentation and investigator and other
agreements relating to such studies).

(e) Transfer of Technical Information. Without limiting this Section 14.7, Salix
shall cooperate with Photocure in transferring to Photocure or a Third Party, as
Photocure may direct, within sixty (60) days of the termination hereof, all of
the Licensed

 

76



--------------------------------------------------------------------------------

Technical Information and Photocure Confidential Information in the possession
of Salix or its Sublicensees, except that Salix may retain one (1) copy of such
Licensed Technical Information and Photocure Confidential Information for the
sole purpose of performing any continuing obligations hereunder or for archival
purposes, but not for any other use or purpose.

(f) Assistance. Salix shall, and, subject to Section 14.9, shall cause its
Sublicensees to, provide Photocure, at its request and expense, with such
assistance as is reasonably necessary to effectuate a smooth and orderly
transition of any Development and Commercialization of Lumacan Products in the
Salix Territory (including any ongoing clinical studies or Post Approval
Studies) to Photocure or its designee so as to minimize any disruption of such
activities.

(g) Supply of Lumacan Products. Salix shall cooperate with Photocure to assure a
continuing supply of Lumacan Products for the Development and Commercialization
thereof worldwide, including, to the extent requested by Photocure, assignment
of agreements with Third Party manufacturers (to the extent such agreements do
not also relate to other products), transfer of existing inventories, and
transfer to Photocure or its designee of Technical Information Controlled by
Salix relating to the Manufacture of the Lumacan Product.

14.8 Sale of Inventory. In the event of any termination of this Agreement, Salix
may continue to sell its existing inventories and any work-in-process of Lumacan
Products until the occurrence of either: (i) Salix’s completion of the transfer
of all Regulatory Approvals and related Regulatory Documentation for Lumacan
Products and completion of performance under all then-existing contracts with
Third Parties for the marketing, sale or manufacture of Lumacan Products, or
(ii) Photocure’s directing Salix to halt all sales of Lumacan Products by
written notice, provided that at Photocure’s request, Salix shall promptly
provide to Photocure copies of each such Third Party contract for purposes of
Photocure’s determining whether to direct Salix to halt sales of Lumacan
Products pursuant to the foregoing clause (ii). If either such event occurs
prior to the sale of all of Salix’s inventories and work-in-process of Lumacan
Products and the performance by Salix of its obligations under such Third Party
contracts, then Salix shall sell to Photocure, and Photocure shall purchase, at
Salix’s cost therefor, any remaining Salix inventory and work-in-process of any
Lumacan Products and Photocure shall assume, and thereafter perform, Salix’s
obligations under any such Third Party contracts.

14.9 Effect of Termination on Sublicenses Granted by Salix. Any and all
sublicense agreements entered into by Salix or any of its Affiliates with a
Sublicensee pursuant to this Agreement shall survive the termination of this
Agreement (other than pursuant to 14.3 or 14.5), except to the extent that any
such Sublicensee under any such sublicense agreement is in material breach of
this Agreement or such sublicense agreement or Photocure elects to grant such
Sublicensee a direct license of the sublicensed rights on the same terms
applicable to Salix under this License Agreement. Salix shall, at the request of
Photocure, assign any such sublicense agreement (to the extent not terminated
pursuant to the preceding sentence) to Photocure or its Affiliates and, upon
such assignment, Photocure or its Affiliates, as applicable, shall assume such
sublicense agreement, as applicable, provided that at Photocure’s request, Salix
shall promptly provide to Photocure copies of each such sublicense agreement for
purposes of Photocure’s determining whether to instruct Salix to assign such
sublicense agreement to

 

77



--------------------------------------------------------------------------------

Photocure or its Affiliates. For clarity, any sublicense agreement entered into
by Salix with any of its Affiliates shall terminate upon the termination of this
Agreement.

14.10 Milestone Payments; Royalties. Following any termination of this Agreement
in its entirety, Salix shall not be responsible for any (a) milestone payments
for milestone events that are achieved under Sections 4.2 or 4.3 following the
effective date of such termination or (b) any royalty payments that accrue under
Section 4.5 (excluding Section 4.5(c)) following the effective date of such
termination, in each case ((a) and (b)) unless Salix, itself or through an
Affiliate or Sublicensee, continues to sell Licensed Products pursuant to
Section 14.8 or 14.9.

14.11 Royalties to Salix. In consideration of the license rights granted by
Salix to Photocure under this Article 14 and the assignment of Regulatory
Approvals and related Regulatory Documentation as contemplated by this Article
14, Photocure shall pay to Salix for Lumacan Products sold by Photocure, its
Affiliates or licensees in any country as to which this Agreement as been
terminated pursuant to this Article 14 the following royalties:

(a) In the event that Salix terminates this Agreement pursuant to
Section 14.2(a) or 14.4 and such termination occurs on or after the date of the
first MAA Approval in any Major Market Country in the Salix Territory, then
Photocure shall pay to Salix a royalty of [*] percent ([*]%) on Net Sales
(substituting Photocure for Salix in the definition thereof and ignoring the
provisions of the final sentence of such definition) of all Lumacan Products
(other than to Salix and its Affiliates and Sublicensees) from and after the
effective date of such termination.

(b) In the event that Salix terminates this Agreement pursuant to Section 14.5
and such termination occurs on or after the date of the first MAA Approval in
any Major Market Country in the Salix Territory, then Photocure shall pay to
Salix a royalty of [*] percent ([*]%) on Net Sales (substituting Photocure for
Salix in the definition thereof and ignoring the provisions of the final
sentence of such definition) of all Lumacan Products (other than to Salix and
its Affiliates and Sublicensees) from and after the effective date of such
termination.

(c) In the event that Photocure terminates this Agreement in respect of the
Europe Territory pursuant to Section 14.2(b)(ii) and such termination occurs on
or after the date of the first MAA Approval in any Major Market Country in the
Europe Territory, then Photocure shall pay to Salix a royalty of [*] percent
([*]%) on Net Sales (substituting Photocure for Salix in the definition thereof
and ignoring the provisions of the final sentence of such definition) of all
Lumacan Products (other than to Salix and its Affiliates and Sublicensees) in
the Europe Territory from and after the effective date of such termination.

(d) In the event that Photocure terminates this Agreement in respect of the Asia
Territory pursuant to Section 14.2(b)(iii) and such termination occurs on or
after the date of the first MAA Approval in any Major Market Country in the Asia
Territory, then Photocure shall pay to Salix a royalty of [*] percent ([*]%) on
Net Sales (substituting Photocure

 

 

 

[*] Confidential treatment requested.

78



--------------------------------------------------------------------------------

for Salix in the definition thereof and ignoring the provisions of the final
sentence of such definition) of all Lumacan Products (other than to Salix and
its Affiliates and Sublicensees) in the Asia Territory from and after the
effective date of such termination.

Royalties payable by Photocure to Salix under this Section 14.11 shall be
determined and paid in accordance with Sections 4.5(b)(i) and (ii) and (e),
4.6(a) and (b), and 4.7 mutatis mutandis. Salix’s right to receive royalties
under this Section 14.11 shall expire on a country-by-country basis upon the
same basis as set forth in Section 4.5(b)(i) for the expiration of Salix’s
obligations to pay royalties to Photocure.

14.12 Surviving Provisions. The following Articles and Sections of this
Agreement shall survive any expiration or termination of this Agreement for any
reason: Sections 2.2, 2.4(b)(only for the second and third sentences in respect
of sublicenses continuing pursuant to Section 14.9), 2.6(b), 4.4 (in respect of
sublicenses continuing pursuant to Section 14.9), 4.6(a) (only for so long as
amounts continue to be payable under Sections 4.4 and 4.5) and (b), 4.7, 4.8,
5.5(c), 6.6, 6.9, 9.1(a), (b) and (c), 9.2, 9.3(b) (but, if the termination of
this Agreement is by Photocure under Section 14.2 or 14.3 or by Salix under
Section 14.5, then “Photocure” shall substituted for “Salix” and “Salix” shall
substituted for “Photocure” in respect of prosecution of any Joint Patent that
relates to or covers the HAL Active Ingredient or Lumacan Products) , 9.4 (only
as it relates to Joint Patents, but, if the termination of this Agreement is by
Photocure under Section 14.2 or 14.3 or by Salix under Section 14.5, then
“Photocure” shall substituted for “Salix” and “Salix” shall substituted for
“Photocure” in respect of enforcement of any Joint Patent that does not relate
to or cover a product then marketed or in development by Salix or its Affiliates
or licensees), 12.1, 12.3, 12.5, 12.6, 12.7, Article 13, this Article 14,
Sections 15.1, 15.3, 15.4, 15.5, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12, 15.13,
15.14, 15.15, 15.16, 15.17, 15.18, 15.19, 15.21, and 15.23 and, to the extent
required to give effect to the following provisions, Article 1. Except as
otherwise provided in Section 14.6(c) and this Section 14.12, all rights and
obligations of the Parties under this Agreement shall terminate upon expiration
or termination of this Agreement for any reason.

ARTICLE 15

MISCELLANEOUS

15.1 Force Majeure. Neither Party shall be liable to the other Party for any
failure or delay in performing any obligation under this Agreement (other than
any payment or confidentiality obligations) when such failure or delay is caused
by events beyond its reasonable control, including fire, flood, other natural
disasters, acts of God, war, labor disturbances, interruption of transit,
accident, explosion and civil commotion; provided that the Party so affected
shall give prompt notice thereof to the other Party and shall use reasonable
efforts to mitigate the adverse consequences thereof. No such failure or delay
shall terminate this Agreement, and each Party shall complete its obligations
hereunder as promptly as reasonably practicable following cessation of the cause
or circumstances of such failure or delay.

15.2 Agency. Neither Party is, nor will be deemed to be, an employee, agent or
legal representative of the other Party for any purpose. Neither Party will be
entitled to enter into any contracts in the name of, or on behalf of the other
Party, nor will a Party be entitled to pledge the credit of the other Party in
any way or hold itself out as having authority to do so.

 

79



--------------------------------------------------------------------------------

15.3 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York in the United States. The
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.

15.4 Notices. All notices, requests, demands, waivers, consents, approvals or
other communications to any Party hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally to such Party or sent to
such Party by facsimile transmission (receipt confirmed) or by registered or
certified mail, postage prepaid, or by internationally recognized commercial
delivery service to the addresses listed below, or to such other address as the
addressee may have specified in notice duly given to the sender as provided
herein.

If to Salix:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

USA

Attention: General Counsel

Fax No.: 919.447.3417

with copies (which will not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

USA

Attention: Senior Vice President Business Development

Fax No.: 919.228.4222

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D. C. 20004

USA

Attention: Edward C. Britton, Esq.

Fax No.: 202.778.5248

If to Photocure:

Photocure ASA

Hoffsveien 48

N-0377 Oslo

NORWAY

Attn: President and Chief Executive Officer

Fax: +47 22 06 22 18

 

80



--------------------------------------------------------------------------------

With a copy to:

Wiggin and Dana, LLP

400 Atlantic Street

Stamford, CT 06911

USA

Attn: James F. Farrington, Jr.

Fax: +1 203 363 7676

Such notice, request, demand, waiver, consent, approval or other communications
will be deemed to have been given as of the date so delivered, sent by facsimile
transmission, or five (5) days after so mailed. This Section 15.4 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under this Agreement.

15.5 Severability. In the event that any provision of this Agreement shall be
found in any jurisdiction to be in violation of public policy or illegal or
unenforceable in law or equity, such finding shall not invalidate any other
provision of this Agreement in that jurisdiction. If any provision hereof should
be held invalid, illegal or unenforceable in any respect in any jurisdictions
then, to the fullest extent permitted by Applicable Law:

(a) all other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the Parties hereto as nearly as may be possible;

(b) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction; and

(c) the Parties shall promptly negotiate in good faith a replacement provision
to carry out the intention of the invalid, illegal or unenforceable provision to
the fullest extent permitted by Applicable Law.

To the extent permitted by Applicable Law, each Party hereby waives any
provision of Applicable Law that would render any provision hereof prohibited or
unenforceable in any aspect.

15.6 Entire Agreement. This Agreement, along with any exhibits, schedules and
agreements referenced herein and states the entire agreement reached between the
Parties hereto with respect to the transactions contemplated hereby. This
Agreement replaces and supersedes any and all previous agreements and
understandings between the Parties regarding the subject matter hereof, whether
written or oral; provided that any information disclosed by either Party to the
other Party under that certain Confidentiality Disclosure Agreement between the
Parties, dated September 8, 2008, (the “Prior CDA”) shall be deemed Confidential
Information under this Agreement and subject to the rights and obligations of
the Parties under Article 12; provided further, that the foregoing shall not
limit any remedies available to either Party with respect to any breach of the
Prior CDA that occurred prior to the Effective Date.

 

81



--------------------------------------------------------------------------------

15.7 Modifications; No Waiver. No amendment, modification, release, waiver or
discharge shall be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties. The failure of either Party
hereto to enforce at any time, or for any period of time, any provision of this
Agreement shall not be construed as a waiver of such provision or of the right
of such Party thereafter to enforce each and every provision.

15.8 Cumulative Remedies. Except to the extent expressly stated in this
Agreement, no remedy referred to in this Agreement is intended to be exclusive,
but each shall be cumulative and in addition to any other remedy referred to in
this Agreement or otherwise available under equity or law.

15.9 Assignment; Binding Effect.

(a) Without the prior written consent of the other Party hereto, which consent
shall not be unreasonably withheld, conditioned, or delayed, neither Party shall
sell, transfer, assign, pledge or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or duties hereunder; provided, however, that either Party hereto may
assign or transfer this Agreement or any of its rights or obligations hereunder
without the consent of the other Party (i) to any Affiliate of such Party; or
(ii) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets relating to Lumacan Products if
in any such event (A) the assigning Party (provided that it is not the surviving
entity) remains jointly and severally liable with the relevant Affiliate or
Third Party assignee under this Agreement, and (B) the relevant Affiliate
assignee, Third Party assignee or surviving entity assumes in writing all of the
assigning Party’s obligations under this Agreement; provided, that Salix may not
so assign this Agreement to a Third Party prior to Completion of Clinical
Development of a Lumacan Product and [*]. For purposes of clarification, a Third
Party that merges or consolidates with a Party or an Affiliate of a Party, or to
which a Party or an Affiliate of a Party transfers all or substantially all of
its assets to which this Agreement relates, shall not be deemed to grant the
other Party to this Agreement any license to such Third Party’s technology in
existence as of the effective date of such merger, consolidation or transfer,
unless such grant is made pursuant to a separate agreement, provided such Third
Party shall maintain all licenses granted hereunder by such first Party with
respect to its technology and any information, materials and inventions with
respect thereto. Any purported assignment or transfer in violation of this
subsection (a) shall be void ab initio and of no force or effect.

(b) This Agreement shall be binding upon and inure to the benefit of the Parties
and each of their successors and permitted assigns.

15.10 Change in Control of Photocure; Acquisition.

(a) If Photocure undergoes a Change in Control or engages in an Acquisition,
which, in each case, involves a Salix Competitor or Salix Competing Product,
then

 

 

 

[*] Confidential treatment requested.

82



--------------------------------------------------------------------------------

Photocure (or its successor) shall provide Salix with written notice within five
(5) days following the closing date of such transaction.

(b) In the event the Change in Control of Photocure or Acquisition by Photocure
results in Photocure controlling, being controlled by, or being under common
control with a Salix Competitor or results in Photocure or any Person
controlling, controlled by or under common control with Photocure being involved
in the development or commercialization of a Salix Competing Product, then Salix
shall have the right, in its sole discretion, by written notice delivered to
Photocure (or its successor) at any time within [*] ([*]) [*] following the
written notice contemplated by Section 15.10(a), (i) to terminate the provisions
of Sections [*] and [*] (except in respect of any [*] (except for any [*]
(except for the [*], and [*], in each case insofar as such provision relates to
[*], and (ii) to disband the Steering Committee and terminate its activities and
thereafter undertake all activities assigned by this Agreement to the Steering
Committee solely and exclusively by itself.

(c) For purposes of this Section 15.10, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” means
(i) the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies, whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (ii) ownership, directly or indirectly, of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the voting securities, or other voting ownership interests, in the case of any
limited liability company or other type of legal entity.

15.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

15.12 Executive Mediation.

(a) General. If any dispute arising out of, in connection with or relating to
this Agreement occurs (a “Dispute”), including any question regarding its
existence, validity or termination, but excluding any dispute relating to a
matter within the jurisdiction of the Steering Committee, either Party may, by
written notice to the other Party, have such Dispute referred to their
respective officer designated below for attempted resolution by good faith
negotiations within [*] ([*]) days after such notice is received (“Executive
Mediation”). Such negotiations shall not be admissible in any subsequent dispute
resolution proceeding. Said designated officers are: (a) for Photocure:
President and Chief Executive Officer, and (b) for Salix: Senior Vice President
Business Development. If the designated officers are unable to resolve the
dispute, then either Party may seek to resolve the dispute pursuant to
litigation in accordance with Section 15.17. The Parties shall continue
performing their obligations under the Agreement in accordance with its
provisions pending the outcome of Executive Mediation under this Section 15.12.
1

(b) Interim Relief. Notwithstanding anything herein to the contrary, nothing in
this Section 15.12 shall preclude either Party from seeking interim or
provisional

 

 

 

[*] Confidential treatment requested.

83



--------------------------------------------------------------------------------

relief, including a temporary restraining order, preliminary injunction or other
interim equitable relief concerning a Dispute, if necessary to protect the
interests of such Party. This Section 15.12 shall be specifically enforceable.

15.13 No Consequential Damages. IN NO EVENT SHALL EITHER PHOTOCURE OR SALIX OR
THEIR AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY; provided
that this limitation shall not limit the indemnification obligations of either
Party under Article 13 for damages claimed by a Third Party that are
indemnifiable thereunder; and provided further that this Section 15.13 shall not
apply with respect to any breach by either Party of the obligations of
confidentiality and non-use set forth in Article 12.

15.14 Interpretation. The paragraph and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. All references in this Agreement to an
Article, Section, or Exhibit shall refer to an Article, Section, or Exhibit in
or to this Agreement, unless otherwise stated. The word “including” and similar
words shall mean “including without limitation” and “including, but not limited
to,”. The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section,
section or other subdivision. References in this Agreement to “provisions of
this Agreement” refer to the terms, conditions and promises contained in this
Agreement taken as a whole. All references to days, months, quarters or years
are references to calendar days, calendar months, calendar quarters, or calendar
years, unless otherwise stated. References to the singular include the plural
and to the plural include the singular. The word “or” is used in the inclusive
sense (and/or).

15.15 Representation by Counsel. The Parties acknowledge and agree that:
(i) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision, (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement,
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all Parties hereto and not in a favor of or against any Party, regardless
of which Party was generally responsible for the preparation of this Agreement.

15.16 Further Assurances. Each Party shall execute and deliver, or cause to be
executed and delivered, such further instruments and do an cause to be done such
further acts and things, including the filing of such assignments, agreements,
documents and instruments, as may be necessary or as the other Party may
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

15.17 Jurisdiction; Venue; Service.

(a) Jurisdiction. Subject to Section 15.12, the Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of

 

84



--------------------------------------------------------------------------------

New York and the United States District Court for the Southern District of New
York, in either case sitting in the Borough of Manhattan in the City of New
York, for any action, suit or proceeding (other than appeals therefrom) arising
out of or relating to this Agreement, and agree not to commence any action, suit
or proceeding (other than appeals therefrom) related thereto except in such
courts. The Parties irrevocably and unconditionally waive their right to a jury
trial.

(b) Venue. The Parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the courts of
the State of New York or in the United States District Court for the Southern
District of New York, in either case sitting in the Borough of Manhattan in the
City of New York, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(c) Service.

(i) Each Party agrees that service of any process, summons, notice or document
by registered mail to its address set forth in Section 15.4 shall be effective
service of process for any action, suit or proceeding brought against it under
this Agreement in any such court.

(ii) Photocure hereby designates, appoints and empowers Corporation Service
Company, with an office located at 2711 Centreville Road, Suite 400, Wilmington,
Delaware 19808, U.S.A., as its designee, appointee and agent to receive, accept
and forward for and on its behalf, and it properties, assets and revenues,
service of any and all legal process, summons, notices and documents which may
be served in any action, suit or proceeding arising out of or relating to this
Agreement or any of the transactions or services contemplated hereunder that is
brought in the courts of the State of New York and the United States District
Court for the Southern District of New York, in either case sitting in the
Borough of Manhattan in the City of New York, which may be made on any designee,
appointee and agent in accordance with legal procedures prescribed in such
courts. If for any reason such designee, appointee and agent hereunder shall not
be available to act as such, then Photocure agrees to designate a new designee,
appointee or agent in the City of New York on the terms and for the purposes of
this Section 15.17(c)(ii). Photocure further hereby consents and agrees to the
service of any and all legal process, summons, notices and documents out of any
of the courts of the State of New York and the United States District Court for
the Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, in any such action, suit or proceeding by
serving a copy thereof upon the agent for service of process referred to in this
Section 15.17(c)(ii) (whether or not the appointment of such agent shall for any
reason prove to be ineffective or such agent shall accept or acknowledge such
service) coupled with mailing of copies thereof in accordance with
Section 15.17(c)(i). Photocure agrees that the failure of any such designee,
appointee or agent to give any notice of such service to it shall not impair or
affect in any way the validity of such service or any judgment rendered in any
action or proceeding based thereon.

15.18 Specific Enforcement. The Parties acknowledge and agree that, without
restriction, the restrictions set forth in Sections 2.3, 2.5 and 7.8 and Article
12 are reasonable and necessary to protect the legitimate interests of the other
Party and that such other Party would not have entered into this Agreement in
the

 

85



--------------------------------------------------------------------------------

absence of such restrictions, and that any breach or threatened breach of any
such provision or other prohibitive or mandatory provision of this Agreement may
result in irreparable injury to such other Party for which there will be no
adequate remedy at law. In the event of a breach or threatened breach of any
such provision, the non-breaching Party shall be authorized and entitled to
obtain from any court of competent jurisdiction injunctive relief, whether
preliminary or permanent, specific performance and an equitable accounting of
all earnings, profits and other benefits arising from such breach, which rights
shall be cumulative and in addition to any other rights or remedies to which
such non-breaching Party may be entitled in law or equity. Both Parties agree to
waive, to the maximum extent permitted by Applicable Law, any requirement that
the other (a) post a bond or other security as a condition for obtaining any
such relief and (b) show irreparable harm, balancing of harms, consideration of
the public interest or inadequacy of monetary damages as a remedy. Nothing in
this Section 15.18 is intended, or should be construed, to limit either Party’s
right to equitable relief or any other remedy for a breach of any other
provision of this Agreement.

15.19 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

15.20 Performance by Affiliates. Each of Photocure and Salix acknowledges that
obligations under this Agreement may be performed by Affiliates of Photocure and
Salix. Each of Photocure and Salix guarantees performance of this Agreement by
any of its Affiliates.

15.21 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed upon or related to Photocure or
Salix from time to time. Each Party agrees that it will not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.

15.22 Performance by Subcontractors and Affiliates.

(a) Each Party shall have the right to subcontract any of its Development and
Commercialization activities with respect to Lumacan Products to a Third Party,
provided that it furnishes the other Party with advanced written notice thereof
and an opportunity to consult regarding such subcontract, which notice shall
specify the work to be subcontracted, and obtains a written undertaking from the
subcontractor that it shall be subject to the applicable terms and conditions of
this Agreement, including the provisions of Article 8. Each Party shall remain
solely responsible for all costs and expenses associated with its use of
subcontractor(s) hereunder.

 

86



--------------------------------------------------------------------------------

(b) Each of the Parties acknowledges that certain of the other Party’s
obligations under this Agreement may be performed by Affiliates of such other
Party. Each of the Parties guarantees performance of this Agreement by any of
its Affiliates.

15.23 No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and, with the
exception of the provisions of Sections 13.1 through 13.3, they shall not be
construed as conferring any rights on any other parties.

[Signatures appear on next page.]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals as of the Effective Date.

 

PHOTOCURE ASA     SALIX PHARMACEUTICALS, INC. By:         By:     Name:      
Name:   Title:       Title:  



--------------------------------------------------------------------------------

Exhibit 1.7

Asia Territory

 

South Asia    North Asia    East Asia    West Asia Afghanistan    Kazakhstan   
China    Bahrain Bangladesh    Kyrgyzstan    Japan    Georgia Bhutan   
Tajikistan    North Korea    Iran Brunei    Turkmenistan    South Korea    Iraq
Cambodia    Uzbekistan    Mongolia    Israel India       Taiwan    Jordan
Indonesia          Kuwait Laos          Lebanon Malaysia          Oman Maldives
         Qatar Myanmar          Saudi Arabia Nepal          Syria Pakistan      
   United Arab          Emirates Papua New Guinea                   Yemen
Philippines          Singapore          Sri Lanka          Thailand         
Vietnam         



--------------------------------------------------------------------------------

Exhibit 1.30

Europe Territory

The Member States of the European Union as it may be constituted from time to
time, together with Switzerland and those additional countries comprising the
European Economic Area as it may be constituted from time to time, in each case
other than the Photocure Territory.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 1.32

Existing Formulations

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 1.58

Licensed Patents

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 1.60

Licensed Trademarks

[*]

Licensed domain names:

Lumacan.com

Lumacan.net

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

Exhibit 1.95

Salix COGS

As used in this Agreement, “Salix COGS” means:

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 1.97

Salix Competitors

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 5.1

Technology Transfer to Salix Under Section 5.1

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 5.2

Initial Development Outline

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 9.10

Patent for Which Obligations Under Section 9.10(b)(i) Shall Not Apply

Photocure’s obligations under Section 9.10(b)(i) shall not apply in respect of
the following Patent:

 

  •  

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 11.2

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 11.2(m)

Adverse Events Known to Photocure or its Affiliates

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

PHOTOCURE CONFIDENTIAL

 

Exhibit 11.2(n)

Clinical and Pre-Clinical Studies Conducted by Photocure

[*]

 

 

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

Exhibit 12.6

Press Release



--------------------------------------------------------------------------------

FOR IMMEDIATE RELEASE

 

Contact:

   Adam C. Derbyshire    G. Michael Freeman    Executive Vice President   
Associate Vice President, Investor Relations    and Chief Financial Officer   
and Corporate Communications    919-862-1000    919-862-1000

SALIX PHARMACEUTICALS ACQUIRES LUMACAN™ FROM PHOTOCURE

RALEIGH, NC, October 20, 2010 - Salix Pharmaceuticals, Ltd. (NASDAQ:SLXP) today
announced that the Company has acquired rights to Lumacan™ from Photocure (OSE:
PHO), a Norwegian specialty pharmaceutical company. Lumacan is a novel agent
designed to assist in the detection of precancerous and cancerous lesions in the
colon. Salix and Photocure have entered into an agreement under which the two
companies will collaborate in the development and commercialization of Lumacan.
Salix now has an exclusive worldwide license to Lumacan, excluding the Nordic
region.

Carolyn Logan, President and CEO, Salix Pharmaceuticals, stated, “After further
development and, if approved by the FDA, Lumacan has the potential to
significantly improve the earlier detection and diagnosis of colon cancer, with
the possibility to innovate the way in which colorectal cancer screening is
conducted today. We believe this groundbreaking agent could serve a strategic
role in expanding our current bowel cleansing business and advancing our mission
to provide healthcare providers with the most effective solutions in
gastrointestinal disease.”

Lumacan is a novel agent intended for prescription use in colon cancer screening
and diagnosis. Lumacan is based on the accumulation of a photosensitizer in the
target cells that upon illumination generate fluorescence and as a result become
easily identified. Lumacan contains hexamiolevulinate. Hexamiolevulinate is
marketed in Europe for the detection of bladder cancer



--------------------------------------------------------------------------------

CONFIDENTIAL – INSIDE INFORMATION

DRAFT RELEASE TO OSLO STOCK EXCHANGE

 

under the trademark Hexvix®. Currently hexamiolevulinate is approved by the FDA
and will be marketed by GE Healthcare in the United States for the detection of
bladder cancer under the trademark Cysview™.

“Colon cancer screening is conducted through the visual examination of the colon
by means of standard “white-light” colonoscopy. However, the limitations of
standard colonoscopy to detect lesions, particularly “flat lesions”, contribute
to the need for agents designed to assist in the earlier detection of
difficult-to-identify pre-cancerous and cancerous lesions, especially in
high-risk patients,” stated Bill Forbes, Executive Vice President, Research and
Development and Chief Development Officer, Salix. “Early stage research with
Lumacan has demonstrated that administration via an enema formulation using
“blue-light” colonoscopy identified approximately 65% more lesions compared to
standard, or “white-light”, colonoscopy. Our hope is that the development of an
easy-to-use, well-tolerated oral formulation of Lumacan, used in conjunction
with standard colonoscopy, will provide an innovative approach to assist in the
removal of additional high risk lesions that otherwise could go undetected using
the current standard colonoscopy procedures. We believe the improved detection
and diagnostic capabilities of Lumacan, especially in targeted high-risk and
follow-up patients, has the potential to save lives.”

Patents for Lumacan provide intellectual property protection to 2019 and pending
applications have the potential to extend protection to 2030. Upon marketing
approval, Lumacan will be eligible for 3 years of exclusivity in the United
States.

Salix will pay Photocure a $4.0 million upfront fee. Financial terms of the
transaction are weighted on the successful regulatory approval and subsequent
commercial success of Lumacan, with potential milestone payments totaling $126.5
million. Salix also will pay royalties on net sales and non-U.S. sublicense
revenue. Salix will control and fund the worldwide development, registration and
commercialization activities for Lumacan. Photocure will fund up to $3.0 million
of formulation development activities.

Colon cancer is the third most frequently diagnosed cancer in the United States,
excluding skin cancer. Colonoscopy is the key to early detection and prevention.
Approximately 14 million

 



--------------------------------------------------------------------------------

CONFIDENTIAL – INSIDE INFORMATION

DRAFT RELEASE TO OSLO STOCK EXCHANGE

 

colonoscopies are conducted annually in the United States, and it is estimated
that U.S. annual peak prescription sales of Lumacan could exceed $500 million.

Salix Pharmaceuticals, Ltd., headquartered in Raleigh, North Carolina, develops
and markets prescription pharmaceutical products for the treatment of
gastrointestinal diseases. Salix’s strategy is to in-license late-stage or
marketed proprietary therapeutic drugs, complete any required development and
regulatory submission of these products, and market them through the Company’s
gastroenterology specialty sales and marketing team.

Salix trades on the NASDAQ Global Select Market under the ticker symbol “SLXP.”

For more information please visit our web site at www.salix.com. Information on
our web site is not incorporated in our SEC filings.

Please Note: The materials provided herein contain projections and other
forward-looking statements regarding future events. Such statements are just
predictions and are subject to risks and uncertainties that could cause the
actual events or results to differ materially. These risks and uncertainties
include, among others: the unpredictable nature of the duration and results of
regulatory review of new drug applications; reliance on collaborators; market
acceptance for approved products; generic and other competition; the possible
impairment of, or inability to obtain, intellectual property rights and the
costs of obtaining such rights from third parties; our reliance on a limited
number of products, particularly Xifaxan; our need to return to profitability;
and the need to acquire new products. The reader is referred to the documents
that the Company files from time to time with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------

CONFIDENTIAL – INSIDE INFORMATION

DRAFT RELEASE TO OSLO STOCK EXCHANGE

 

Photocure signs agreement with Salix Pharmaceuticals for Lumacan™

Oslo, Norway, 20 October, 2010; Photocure (OSE: PHO), a Norwegian specialty
pharmaceutical company focused in dermatology and cancer, announced today it has
signed a strategic global agreement with Salix Pharmaceuticals Ltd.
(NASDAQ:SLXP), the US specialty pharmaceutical company focused on
gastrointestinal diseases, for the development and commercialisation of Lumacan.
Lumacan is a photodynamic colorectal diagnostic intended to significantly
improve the detection of precancerous and cancerous lesions in the colon through
fluorescence diagnosis.

Under the agreement, Salix will obtain an exclusive worldwide license to Lumacan
excluding the Nordic region. Photocure will receive a signing fee of US$4
million and is entitled to receive additional milestone payments totalling up to
US$126.5 million, if certain conditions are satisfied. The milestones relate to
development, regulatory events and sales achievement. In addition to the
milestones, Salix will pay Photocure tiered double digit royalties on net sales
and pay a percentage of all Salix sublicense revenue worldwide outside of the
US. Salix will control and cover development, registration and commercialisation
costs for Lumacan worldwide, with Photocure covering certain costs of
formulation development up to US$3 million.

Photocure has retained the rights to market and sell Lumacan in the Nordic
countries. In addition to the development of Lumacan for colorectal cancer,
Salix has the exclusive right to explore and develop products for additional
indications involving the diagnosis of gastrointestinal dysplasia and cancer.
Payments for products in respect of any such additional indications will be
negotiated if and when new product development is initiated.

Colon cancer is traditionally diagnosed through colonoscopies (visual
examination) with white light. It is increasingly being recognized that standard
white-light colonoscopy has limitations in the detection of colon cancer.
Earlier studies undertaken by Photocure have demonstrated an increased detection
rate of nearly 40% when Lumacan-colonoscopy diagnostic was used. Lumacan is
currently in Phase I/II trials.

Photocure and Salix believe earlier detection and diagnosis of precancerous and
cancerous lesions in the colon could ultimately lead to better targeted
therapeutic care and increased colorectal cancer survival rates in patients.
Lumacan is being developed for use in conjunction with standard white light
colonoscopy diagnosis. Annually, approximately 14 million colonoscopies are
performed in US. Lumacan will target high risk screening patients and diagnostic
patients in follow-up of colon cancer. Collectively, these subgroups are
estimated to be approximately 20% of total colonoscopies undertaken.

Chief Executive Officer of Photocure, Kjetil Hestdal, said “We are delighted to
have signed this agreement with Salix Pharmaceuticals. The value of the deal in
this early clinical phase reflects the great potential of Lumacan. Given its
successful expertise and experience in developing and marketing treatments for
gastrointestinal diseases, Salix is an excellent partner to take Lumacan to the
market. We believe this agreement represents the best way to accelerate the
development of Lumacan and create long term value for our shareholders. We look
forward to working closely with Salix on the future development of Lumacan.”

Chief Executive Officer of Salix Pharmaceuticals, Carolyn Logan, stated “We
believe Lumacan is truly an innovative and groundbreaking diagnostic which
should complement our portfolio of gastrointestinal offerings. Lumacan’s
efficacy results thus far have been promising and show great potential if
approved for marketing by the FDA. Lumacan will be our first gastrointestinal
diagnostic product and we hope to save lives through earlier and more successful
colon cancer detection.”

- Ends -

For further information, please contact

 



--------------------------------------------------------------------------------

CONFIDENTIAL – INSIDE INFORMATION

DRAFT RELEASE TO OSLO STOCK EXCHANGE

 

Photocure

President & CEO

Kjetil Hestdal

Phone: + 47 913 19 535

Email: kh@photocure.no

CFO Christian Fekete

Phone: + 47 916 42 938

Email: cf@photocure.no

Media Enquiries

Capital MS&L

Mary Clark, Justine Lamond and Hollie Vile

Ph: +44 (0)20 7307 5337

Email: Photocure@capitalmsl.com

About Lumacan and colon cancer

Colon cancer is traditionally diagnosed through colonoscopies (visual
examination) with white light. It is increasingly being recognized that standard
white-light colonoscopy has considerable limitations in the optimal detection of
colon cancer. Lumacan is being developed to increase the detection rate for
polyps and colon cancer through fluorescence diagnosis. Earlier studies
undertaken by Photocure have shown a significant increased detection rate when
Lumacan-colonoscopy diagnostic was used. It is currently in Phase I/II trials.
The market for colonoscopies is growing as a result of extensive patient
screening programs in Europe and USA. In the US, it is estimated approximately
14 million colonoscopies are undertaken annually for diagnosis of colon cancer.

About Photocure

Photocure is a Norwegian speciality pharmaceutical company listed on the Oslo
Stock Exchange (OSE: PHO). The company develops and sells pharmaceuticals and
medical devices for the photodynamic treatment and diagnosis of cancer and
selected dermatology indications.

Photocure’s commercial activities includes own marketing and sales in selected
markets as well as out-licensing to leading pharmaceutical companies on a
regional or global basis prior to Phase III.

Photocure has one proprietary pharmaceutical product on the market: Hexvix®, for
the diagnosis of bladder cancer. Hexvix® is approved in Europe and under
priority review by FDA in the US. In addition, the company has developed a
proprietary light source, which is used in combination with the Visonac™ cream.
Through worldwide studies, Photocure is continuously testing its products for
new indications, and the aim is to develop a pipeline of follow-on products
based on the Photocure Technology™ platform.

Photocure® and Hexvix® are registered trademarks of Photocure ASA.

For more information about Photocure, visit our website at www.photocure.com

 

About    Salix

Salix Pharmaceuticals, Ltd., headquartered in Raleigh, North Carolina, develops
and markets prescription pharmaceutical products for the prevention and
treatment of gastrointestinal diseases. Salix’s strategy is to in–license
late–stage or marketed proprietary therapeutic drugs, complete any required
development and regulatory submission of these products, and market them through
the Company’s gastroenterology specialty sales and marketing team.

Salix also markets Xifaxan (rifaximin tablets 200mg and 550mg ), MOVIPREP® (PEG
3350, Sodium Sulfate, Sodium Chloride, Potassium Chloride, Sodium Ascorbate and
Ascorbic Acid for Oral Solution), OSMOPREP® (sodium phosphate monobasic
monohydrate, USP and sodium phosphate dibasic

 



--------------------------------------------------------------------------------

CONFIDENTIAL – INSIDE INFORMATION

DRAFT RELEASE TO OSLO STOCK EXCHANGE

 

anhydrous, USP) Tablets,), VISICOL® (sodium phosphate monobasic monohydrate,
USP, and sodium phosphate dibasic anhydrous, USP) Tablets, APRISO™ (mesalamine)
extended–release capsules 0.375 g., METOZOLV® ODT (metoclopramide HCl), PEPCID®
(famotidine) for Oral Suspension, Oral Suspension DIURIL® (Chlorothiazide),
AZASAN® Azathioprine Tablets, USP, 75/100 mg, ANUSOL–HC® 2.5% (Hydrocortisone
Cream, USP), ANUSOL–HC® 25 mg Suppository (Hydrocortisone Acetate), PROCTOCORT®
Cream (Hydrocortisone Cream, USP) 1% and PROCTOCORT® Suppository (Hydrocortisone
Acetate Rectal Suppositories) 30 mg. Budesonide foam, crofelemer and rifaximin
for additional indications are under development.

For full prescribing information, including BOXED WARNINGS for VISICOL, OSMOPREP
and METOZOLV, on Salix products, please visit www.salix.com or contact the
Company at 919 862–1000.

Salix trades on the NASDAQ Global Select Market under the ticker symbol “SLXP.”
For more information please visit our web site at www.salix.com . Information on
our web site is not incorporated in our SEC filings.

Please Note: The materials provided herein contain forward-looking statements
regarding future events. Such statements are just predictions and are subject to
risks and uncertainties that could cause the actual events or results to differ
materially. These risks and uncertainties include, among others: reliance on
collaborators; the unpredictable nature of the duration and results of
regulatory review of new drug applications; market acceptance for approved
product; generic and other competition; the possible impairment of, or inability
to obtain, intellectual property rights and the costs of obtaining such rights
from third parties. The reader is referred to the documents that Photocure files
with the Norwegian Securities Authority and Salix files with the U.S. Securities
and Exchange Commission.

 